3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 1 of 197




                    EXHIBIT A
          3:16-cv-03013-JMC      Date Filed 04/15/21   Entry Number 206-2   Page 2 of 197


                                                                                            Page 1
·1· · · · · · · · · · ·Elizabeth Trenbeath

·2· · · · · · ·IN THE UNTIED STATES DISTRICT COURT

·3· · · · · · · · ·DISTRICT OF SOUTH CAROLINA

·4· · · · · · · · · · · COLUMBIA DIVISION

·5· · ·CAREER COUNSELING, INC, d/b/a· · ·Case No.

·6· · ·SNELLING STAFFING SERVICES, a· · ·3:16-cv-3013-JMC

·7· · ·South Carolina Corporation,· · · ·Class Action

·8· · ·individually and as the

·9· · ·representative of a class of

10· · ·Similarly situated persons,

11· · · · · · · · · ·Plaintiffs,

12· · · · ·vs.

13· · ·AMERIFACTORS FINANCIAL GROUP,

14· · ·LLC AND JOHN DOES 1-5,

15· · · · · · · · · ·Defendants.

16
· ·   ·    ·   ·   ·   ·   ·Virtual Video Remote Deposition of
17·   ·    ·   ·   ·   ·   · · · Elizabeth Trenbeath 30(b)6
· ·   ·    ·   ·   ·   ·   · · · · · ·January 12, 2021
18·   ·    ·   ·   ·   ·   · · · · · · · 1:02 p.m.

19

20

21

22

23

24· ·Reported by LeShaunda Cass-Byrd, CSR, RRP

25· ·TSG Job No. 188570


                              TSG Reporting - Worldwide· · 877-702-9580
     3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 3 of 197


                                                                                    Page 14
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·you in an office at Career Counseling today?
·3· · · ·A.· · ·Yes.
·4· · · ·Q.· · ·And at what address are you at?
·5· · · ·A.· · ·114 Haygood Avenue, Lexington, South
·6· ·Carolina.
·7· · · ·Q.· · ·And is any -- is anyone physically present
·8· ·with you today?
·9· · · ·A.· · ·No, not in my office.· In the front office,
10· ·I have secretaries up there.
11· · · ·Q.· · ·Other than the secretaries, is there anyone
12· ·else physically present in your office?
13· · · ·A.· · ·No.
14· · · ·Q.· · ·I heard Mr. Kelly say off screen that he
15· ·was at your location or somewhere?
16· · · ·A.· · ·Oh, yeah.· He is in the break room.· If
17· ·we're talking my four walls, no one is here.· But then
18· ·we have my secretary and Mr. Kelly in the break room.
19· · · ·Q.· · ·Okay.· Is there anyone else present other
20· ·than your -- I'm sorry, did you say four secretaries?
21· · · ·A.· · ·No, but four of my secretaries.· I have two
22· ·up front, an intern, a secretary, and Mr. Kelly.
23· · · ·Q.· · ·Okay.· Thank you.· And do you have in front
24· ·of you any documentation or materials related to this
25· ·case?


                     TSG Reporting - Worldwide· · 877-702-9580
                                                                                              YVer1f
     3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 4 of 197


                                                                                    Page 24
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·name.· Mr. Kelly can get that for you, but Mr. Watson
·3· ·was the only name I can remember.
·4· · · ·Q.· · ·Okay.· And so after participating in that
·5· ·settlement that you mentioned that was approximately
·6· ·eight years ago in which Career Counseling received
·7· ·$500, did you then come to retain Mr. Kelly and his
·8· ·firm to represent Career Counseling with respect to
·9· ·similar type claims regarding the receipt of faxes?
10· · · ·A.· · ·Yes.
11· · · ·Q.· · ·And what was the first time that you
12· ·retained Mr. Kelly and his firm for that purpose?
13· · · ·A.· · ·I just sent faxes through the years.· So I
14· ·guess at that time, I got the $500 check.
15· · · · · · · But what was your question again, one more
16· ·time?
17· · · ·Q.· · ·How you came to -- Career Counseling came
18· ·to retain the ones that were directly?
19· · · ·A.· · ·Directly, that would be with -- besides
20· ·that first $500 payment where we were a member of a
21· ·class action lawsuit, it would have been with
22· ·Amsterdam.
23· · · ·Q.· · ·And you mentioned you would send faxes over
24· ·to Mr. Kelly's law firm?
25· · · ·A.· · ·Correct.


                     TSG Reporting - Worldwide· · 877-702-9580
                                                                                              YVer1f
     3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 5 of 197


                                                                                    Page 25
·1· · · · · · · · · · Elizabeth Trenbeath
·2· · · ·Q.· · ·About how many faxes have you sent over to
·3· ·Mr. Kelly's law firm?
·4· · · ·A.· · ·I would -- let's see.· Maybe 100 or more
·5· ·would receive quite a few faxes.· So I feel
·6· ·comfortable saying 100.
·7· · · ·Q.· · ·And were all of those 100 related to the
·8· ·Amsterdam case and this case?
·9· · · ·A.· · ·A variety.· So no, they were not.
10· · · ·Q.· · ·But you testified earlier the only lawsuits
11· ·that Career Counseling filed were for -- were against
12· ·Amsterdam Printing and against AmeriFactors; is that
13· ·correct?
14· · · ·A.· · ·Correct.
15· · · ·Q.· · ·Were there any other less formal claims
16· ·asserted with respect to the 100 or so faxes that you
17· ·sent over to Mr. Kelly?
18· · · ·A.· · ·No.
19· · · ·Q.· · ·Other than the $500 that you received in
20· ·connection with that -- excuse me, with that first
21· ·lawsuit in which Career Counseling was a settlement
22· ·class member, and putting aside the Amsterdam case for
23· ·the moment, has Career Counseling been paid any other
24· ·monies in connection with these types of claims?
25· · · ·A.· · ·Through Wanca.


                     TSG Reporting - Worldwide· · 877-702-9580
                                                                                              YVer1f
     3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 6 of 197


                                                                                    Page 27
·1· · · · · · · · · · Elizabeth Trenbeath
·2· · · ·Q.· · ·Yes.
·3· · · ·A.· · ·No, I have not spoken to him.
·4· · · ·Q.· · ·Have you met him in person?
·5· · · ·A.· · ·No.
·6· · · ·Q.· · ·Can you describe for me what Career
·7· ·Counseling does?
·8· · · ·A.· · ·Sure.· We are a staffing agent.· So
·9· ·applicants come in and are looking for employment, and
10· ·then we have companies looking for candidates to hire.
11· ·So we are the middle person bringing them together and
12· ·helping people find work and helping people find great
13· ·employees.
14· · · ·Q.· · ·How do your -- I'll call them the
15· ·candidates looking for the employment -- how do those
16· ·folks come to you?· How do you find those people?
17· · · ·A.· · ·Sure.· Word of mouth.
18· · · · · · · I'm trying to think.· Word of mouth.· We do
19· ·e-mails or texts out if they've registered with us.
20· ·They go to our website, and we have jobs posted there.
21· ·If we do any printed advertisement, which is few and
22· ·far between but when we do, that would -- they may see
23· ·that, a family member may see that and they refer them
24· ·to us.· We see third generations coming in now.· We
25· ·have been open since '82.· So that's the general ways.


                     TSG Reporting - Worldwide· · 877-702-9580
                                                                                              YVer1f
     3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 7 of 197


                                                                                    Page 28
·1· · · · · · · · · · Elizabeth Trenbeath
·2· · · ·Q.· · ·And then how do perspective employers find
·3· ·your company?
·4· · · ·A.· · ·Sure.· By sales calls in-person, over the
·5· ·phone, again, word of mouth, Google searching.· That
·6· ·has been the most common, word-of-mouth referrals.
·7· · · ·Q.· · ·And you mentioned earlier with respect to
·8· ·the -- I don't know if I am categorizing them right,
·9· ·but the folks who are seeking the employment that seek
10· ·placement, you mentioned that you reach out to them by
11· ·phone, and did you say by text?
12· · · ·A.· · ·We -- yeah.· Our -- our databases allow to
13· ·do mass texting.· Of course, you have very limited
14· ·space that you can text.· But it would be something
15· ·simple like, we have a position you may be interested
16· ·in, please give us a call.· And we leave our landline
17· ·number, or type our landline number in there.
18· · · ·Q.· · ·And what type of text platform was used?
19· · · ·A.· · ·So we are on a new database now, which goes
20· ·through Bullhorn, but before that, it was called
21· ·eEmpACT, E-E-M-P-A-C-T.· And it's just through a
22· ·database, those -- those system.
23· · · ·Q.· · ·Okay.· And is that -- when you said you did
24· ·mass texting, when you send out a mass text, how many
25· ·recipients ordinarily would receive a mass text or the


                     TSG Reporting - Worldwide· · 877-702-9580
                                                                                              YVer1f
     3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 8 of 197


                                                                                    Page 29
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·typical occasion?
·3· · · ·A.· · ·We could be texting five to -- up to 100
·4· ·people.· It just depends on who comes in with the key
·5· ·words.· If we're looking for a welder, anyone that
·6· ·pops up with welding, say do you have six years'
·7· ·experience, please give us a call.
·8· · · ·Q.· · ·Okay.· And when you say you are using key
·9· ·words, is that some queries concerning database or --
10· · · ·A.· · ·Correct, queries in the database.
11· · · ·Q.· · ·And who is in that database?
12· · · ·A.· · ·Oh, we -- people that register with us.
13· · · ·Q.· · ·Do you keep for all time, anyone who has
14· ·ever registered with you, or is it something that you
15· ·age out over time?
16· · · ·A.· · ·Keep all time, as long as the database
17· ·doesn't have a glitch.· It's --
18· · · ·Q.· · ·Sort of like --
19· · · ·A.· · ·Yeah.· It's many, many people.
20· · · ·Q.· · ·Okay.· And you mentioned that Career
21· ·Counseling has been in business since -- I don't know.
22· ·You said 1983, or actually seeing something from 1983.
23· ·Is that about the time that the business was formed?
24· · · ·A.· · ·Correct.
25· · · ·Q.· · ·And I understand the business was -- that


                     TSG Reporting - Worldwide· · 877-702-9580
                                                                                              YVer1f
     3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 9 of 197


                                                                                    Page 50
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·bottom line, there are two sentences at the bottom.
·3· ·If you can read that out loud.· Yeah, there we go.
·4· · · ·A.· · ·AmeriFactors is a wholly-owned subsidiary
·5· ·of Gulf Coast Bank, Member FDIC.· If you would like to
·6· ·be removed from our contact list, just dial
·7· ·888-879-1777 and enter fax number.· Thank you.
·8· · · ·Q.· · ·Did you ever take any action, as suggested
·9· ·at the bottom of the fax, to be removed from the
10· ·contact's list that is referred to in that statement?
11· · · ·A.· · ·No.
12· · · ·Q.· · ·Have you ever on any other faxes, if they
13· ·have similar language, taken action to be removed from
14· ·a contact list?
15· · · ·A.· · ·No.
16· · · ·Q.· · ·And why not?
17· · · ·A.· · ·I don't have -- we don't have time for
18· ·that, and it's taking time for my staff to do so.
19· · · ·Q.· · ·Would that require more time than sending
20· ·it to Ryan Kelly?
21· · · ·A.· · ·Yes, I would think so.· But yeah, I would
22· ·think so.
23· · · ·Q.· · ·And was this fax received on the fax number
24· ·that you identified previously, the one ending in
25· ·3008?


                     TSG Reporting - Worldwide· · 877-702-9580
                                                                                              YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 10 of 197


                                                                                  Page 52
·1· · · · · · · · · · Elizabeth Trenbeath
·2· · · ·Q.· · ·Okay.· And does anyone actually work in
·3· ·that Columbia office?
·4· · · ·A.· · ·Yes.
·5· · · ·Q.· · ·Who works there?
·6· · · ·A.· · ·I do on Fridays.
·7· · · ·Q.· · ·Okay.· And we can take down the fax.
·8· · · · · · · And back in mid 2016, I think the
·9· ·allegation is that this fax was received towards the
10· ·end of June of 2016.· Who had access to the actual fax
11· ·machine in the office?
12· · · ·A.· · ·The staff did.· So that would be me and the
13· ·staff that was employed at the time.
14· · · ·Q.· · ·Do you believe that you were the person to
15· ·pick up this particular fax off the fax machine?
16· · · ·A.· · ·Yes.
17· · · ·Q.· · ·And how long did it take you to review this
18· ·fax?
19· · · ·A.· · ·Less than a minute.
20· · · ·Q.· · ·And how long did it take you to transmit it
21· ·to Mr. Kelly?
22· · · ·A.· · ·Two minutes.
23· · · ·Q.· · ·How did you get it transmitted to
24· ·Mr. Kelly?
25· · · ·A.· · ·I scanned it into my computer and sent it.


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 11 of 197


                                                                                 Page 106
·1· · · · · · · · · · Elizabeth Trenbeath
·2· · · ·A.· · ·Yes.
·3· · · ·Q.· · ·And what -- what are you seeking in this
·4· ·lawsuit?· Do you have an understanding of the remedies
·5· ·that you are seeking?
·6· · · ·A.· · ·I know that there is 500 for fax.· There
·7· ·is -- I think there's 1500 for a fax that is not
·8· ·verified and received.· So basic like that, and then
·9· ·just leaving the class action lawsuit so this doesn't
10· ·continue.
11· · · ·Q.· · ·Okay.· I'm sorry, what did you say the 1500
12· ·was for?
13· · · ·A.· · ·Oh, the -- if it's -- it's another 1500 is
14· ·if -- trying to get my -- remembering it right for --
15· ·I don't remember the -- I don't recall the full term
16· ·of it, but not being a legitimate fax.
17· · · ·Q.· · ·What does it mean to not be a legitimate
18· ·fax to you?
19· · · ·A.· · ·One that is not having a business
20· ·relationship with.
21· · · ·Q.· · ·Do you know how many faxes would be at
22· ·issue, or you're -- you're advocating should be at
23· ·issue on a class-wide basis in this case?
24· · · ·A.· · ·In this case, it's 59,000.
25· · · ·Q.· · ·And are you seeking $500 for each of those


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 12 of 197


                                                                                 Page 107
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·faxes?
·3· · · ·A.· · ·Whatever the judge decides.
·4· · · ·Q.· · ·Is that -- what relief are you requesting?
·5· · · ·A.· · ·What relief am I requesting?· It's -- it's
·6· ·not up to me to -- to make that decision.
·7· · · ·Q.· · ·If you could turn to page 13 of the
·8· ·complaint, do you see on page 13 of the complaint, it
·9· ·says:· Plaintiff Career Counseling -- I'm going to
10· ·paraphrase a bit -- demands judgment against
11· ·AmeriFactors.
12· · · · · · · And then if we look at B:· That the court
13· ·award a monetary loss for such violations, or the sum
14· ·of $500 for each violation, whichever is greater.
15· · · · · · · Do you see that?
16· · · ·A.· · ·Oh, yes.
17· · · · · · · Are you talking for the class action
18· ·lawsuit?
19· · · ·Q.· · ·Yes.
20· · · ·A.· · ·Oh, yes.· 500 for each -- for each, 59,000.
21· ·I was -- yes.
22· · · ·Q.· · ·Have you done that math?
23· · · ·A.· · ·I can do it really quick, but I know
24· ·it's -- it's quite a bit.· I believe it's -- I have --
25· ·it's -- I believe it's up to 27,000.· Between 7


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 13 of 197


                                                                                 Page 117
·1· · · · · · · · · · Elizabeth Trenbeath
·2· · · ·A.· · ·Representing the class to help in the
·3· ·mass -- the mass faxing that was going out and helping
·4· ·put it into that.
·5· · · ·Q.· · ·I'm sorry.· I -- I am not quite sure I
·6· ·understood.· What do you understand your role to be as
·7· ·the class representative?
·8· · · ·A.· · ·To represent the 59,000 people that
·9· ·received the fax that -- that would not have wanted to
10· ·receive the fax, and that is it.
11· · · ·Q.· · ·And do you have any obligations as the
12· ·class representative to make sure that you are
13· ·adequately representing the interests of those other
14· ·persons that are not parties?
15· · · ·A.· · ·I refer to my legal counsel on that.                         I
16· ·would say yes.
17· · · ·Q.· · ·And what do you -- what steps do you think
18· ·that you must take to make sure that you are
19· ·adequately representing the interest of these absent
20· ·class members?
21· · · ·A.· · ·What steps am I to be taking to make sure
22· ·that I am representing them well?
23· · · ·Q.· · ·Yes.
24· · · ·A.· · ·Is -- you know, the mediation that we tried
25· ·a month or two ago here in this deposition, steps like


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 14 of 197


                                                                                 Page 118
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·that.
·3· · · ·Q.· · ·Any others?
·4· · · ·A.· · ·Not that I can think of right now.
·5· · · ·Q.· · ·If you could turn to page 6 of this
·6· ·exhibit, please.· Paragraph 23 states:· The plaintiff
·7· ·will fairly and adequately represent and protect the
·8· ·interests of the class.· He is interested in this
·9· ·matter, has no conflicts, and has retained experienced
10· ·class counsel to represent this -- the class.
11· · · · · · · Do you see that?
12· · · ·A.· · ·Yes, ma'am.
13· · · ·Q.· · ·I think the "he" is a typo.· The reference
14· ·is to the plaintiff, which is Career Counseling.· Is
15· ·that your understanding as well?
16· · · ·A.· · ·I would say yes.
17· · · ·Q.· · ·Do you think that "he" refers to somebody
18· ·else?
19· · · ·A.· · ·The plaintiff (reading out loud to self).
20· ·I would think it's a typo.· I'm a she.
21· · · ·Q.· · ·And Career Counseling is an it, presumably,
22· ·correct?
23· · · · · · · COURT REPORTER:· I didn't hear you.
24· · · · I'm sorry, Career Counseling is what?
25· · · · · · · MS. MAZZUCHETTI:· An "it."· Neither


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 15 of 197


                                                                                 Page 127
·1· · · · · · · · · · Elizabeth Trenbeath
·2· · · ·Q.· · ·Okay.· You had mentioned the FCC.· There
·3· ·were proceedings before the FCC, correct?
·4· · · ·A.· · ·Yes.
·5· · · ·Q.· · ·Did Career Counseling make any submissions
·6· ·or statements to the FCC?
·7· · · ·A.· · ·I would refer to my attorney for that.· It
·8· ·would be in the process, but that is all I know.
·9· · · ·Q.· · ·Do you know one way or the other whether
10· ·Career Counseling made submissions to the FCC?
11· · · ·A.· · ·If it was through Wanca, yes, but I would
12· ·have to refer to them on how they did the proceedings.
13· ·I'm not familiar with that.
14· · · ·Q.· · ·Did you ever review any documents that were
15· ·going to be presented to the FCC?
16· · · ·A.· · ·I'm not familiar with all the documents and
17· ·how they're presented in process totally with them.
18· · · ·Q.· · ·Do you -- do you have any recollection of
19· ·reviewing the document that was submitted to the FCC
20· ·or was to be submitted to the FCC?
21· · · ·A.· · ·Not specifically FCC.· I've referred to
22· ·like lots of documents, and whatever the documents are
23· ·supposed to go within the process, I refer back to
24· ·Wanca for that.
25· · · ·Q.· · ·Are you aware of any rulings made by FCC?


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 16 of 197


                                                                                 Page 129
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·class of persons or businesses, whatever they may be,
·3· ·that you are seeking to represent?
·4· · · ·A.· · ·We can agree to that.
·5· · · ·Q.· · ·Okay.· And I'll re-ask my question to make
·6· ·sure we are on the same page.· Do you know whether the
·7· ·FCC's rejection, as you described it, impact the
·8· ·claims of any absent class members?
·9· · · ·A.· · ·I would say yes.
10· · · ·Q.· · ·How does it impact those claims?
11· · · ·A.· · ·The process has to continue through the --
12· ·the steps for the class action lawsuit, and I would
13· ·not be able to explain legally any more than that.
14· · · ·Q.· · ·You had mentioned earlier and went out of
15· ·your way to tell us you have a standalone fax machine.
16· ·Do you remember testifying that you have a standalone
17· ·fax machine?
18· · · ·A.· · ·Yes.
19· · · ·Q.· · ·Do you believe that the FCC's ruling
20· ·eliminates a claim for persons or businesses that
21· ·don't have a standalone fax machine?
22· · · · · · · MR. KELLY:· Objection.· Calls for a
23· · · · legal conclusion.
24· · · · · · · THE WITNESS:· I would have no idea
25· · · · how that would play itself out, as I'm --


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 17 of 197


                                                                                 Page 130
·1· · · · · · · · · · Elizabeth Trenbeath
·2· · · · I'm not familiar with the full process.
·3· ·BY MS. MAZZUCHETTI:
·4· · · ·Q.· · ·Do you know what if anything the FCC said
·5· ·about eFax solutions or computerized or internet-based
·6· ·fax solutions?
·7· · · ·A.· · ·I am not familiar --
·8· · · · · · · MR. KELLY:· Same objection.
·9· · · · · · · Go ahead.
10· · · · · · · THE WITNESS:· I'm not familiar with
11· · · · the full legalities.
12· ·BY MS. MAZZUCHETTI:
13· · · ·Q.· · ·Okay.· Do you have a financial agreement
14· ·with your attorneys about how they will be compensated
15· ·for their work on this case?
16· · · ·A.· · ·Do I have an agreement?· No.· No, other
17· ·than standard attorneys, if they settle a case,
18· ·what -- what they could get.· But I would not know --
19· ·there is no financial agreement.
20· · · ·Q.· · ·Okay.· What is that -- when you refer to
21· ·that standard agreement if they settle a case, what
22· ·they will get, what is your understanding in that
23· ·regard?
24· · · ·A.· · ·With Amsterdam, it was 1/3.
25· · · ·Q.· · ·Okay.· So if they get a recovery for you


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 18 of 197


                                                                                 Page 131
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·and/or the absent class, they would get 1/3 of what
·3· ·they got for you and/or the absent class?
·4· · · ·A.· · ·I would only assume so.· I don't know what
·5· ·the judge will -- will decide, if the judge decides
·6· ·that.· I don't know who decides that.
·7· · · ·Q.· · ·And do you think that in your
·8· ·representation of the absent class here, that you
·9· ·would be advocating that the attorneys received 1/3 in
10· ·compensation of what they get for the class?
11· · · · · · · MR. KELLY:· Objection.· Calls for a
12· · · · legal conclusion.
13· · · · · · · Go ahead.
14· · · · · · · THE WITNESS:· If that is industry,
15· · · · then yes, but I'm not the one to make that
16· · · · judgment.· But I will go with what the
17· · · · industry does.
18· ·BY MS. MAZZUCHETTI:
19· · · ·Q.· · ·Okay.· Your -- you understand that you are
20· ·the person that has stood up to represent this class
21· ·of persons, correct?
22· · · ·A.· · ·Yes, ma'am.
23· · · ·Q.· · ·And you understand that, you know, as -- as
24· ·part of that role, you represented to the court that
25· ·you are adequate to be that class representative,


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 19 of 197


                                                                                 Page 137
·1· · · · · · · · · · Elizabeth Trenbeath
·2· · · ·A.· · ·No.
·3· · · ·Q.· · ·Do you know whether any settlement demands
·4· ·have been made in this case?
·5· · · ·A.· · ·Any settlement demands have been made in
·6· ·this case?
·7· · · ·Q.· · ·Yes.
·8· · · ·A.· · ·Any -- that's what we are going through
·9· ·right now, right?
10· · · ·Q.· · ·Not this.· And again, I'm not asking -- I
11· ·don't want you to reveal any positions taken at the
12· ·mediation.· But I'm just asking you, as the class
13· ·representative, are you aware of whether settlement
14· ·demands, which would be demands by your lawyers from
15· ·AmeriFactors, have been made to resolve the case?
16· · · ·A.· · ·I -- I'm unaware.
17· · · ·Q.· · ·Are you -- are you aware of any settlement
18· ·offers that have been made by AmeriFactors at any time
19· ·to settle the case?
20· · · ·A.· · ·To settle the case as they evolved through
21· ·this process, yes -- no, I'm -- I'm unaware.
22· · · ·Q.· · ·You had mentioned earlier the first case
23· ·that you got the $500 from.· We don't remember that
24· ·case name.· Then you mentioned a case that you
25· ·attempted to participate in but missed the claims


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 20 of 197


                                                                                 Page 151
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·subpoenas sent to telephone companies like Spirit or
·3· ·Segra, AT&T together, that information, or -- yeah,
·4· ·I'm assuming that way or AdMax provided that.· I'm not
·5· ·sure.
·6· · · ·Q.· · ·Okay.· But how are you able to verify that
·7· ·the statement defendant directed a third party to use
·8· ·a list of numbers which AdMax had purchased or
·9· ·acquired, how did you verify so that you were signing
10· ·previously -- how can you verify the accuracy of that
11· ·statement?
12· · · ·A.· · ·That's what the -- the accuracy of the
13· ·response, the 55,000?
14· · · ·Q.· · ·The whole response about who directed who
15· ·to do what.
16· · · ·A.· · ·Oh, that would be from legal counsel in
17· ·their investigation, or their -- their process.
18· · · ·Q.· · ·Did you do anything else to verify the
19· ·accuracy of that statement?
20· · · ·A.· · ·I would have to refer to them.
21· · · ·Q.· · ·In interrogatory number 15, you were asked
22· ·to list all lawsuits filed by Anderson & Wanca
23· ·alleging violation of the facsimile provisions of the
24· ·TCPA including identification of which lawsuits
25· ·involved B2B or its principal AdMax Marketing or Chad


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 21 of 197


                                                                                 Page 152
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·Komniey, and the question goes on.
·3· · · · · · · You state -- and I will just read the last
·4· ·line in the response:· The only other TCPA case filed
·5· ·by plaintiff is versus Amsterdam Printing and Litho,
·6· ·Inc., and Taylor Corporation 3:15-CV-05061.
·7· · · · · · · Do you see that?
·8· · · ·A.· · ·Yes, ma'am.
·9· · · ·Q.· · ·Do you understand the 3:15-CV-05061 to be
10· ·the federal or docket number or the court docket
11· ·number of the lawsuit you filed against Amsterdam
12· ·Printing?
13· · · ·A.· · ·I would recognize that as such.· It's --
14· ·yes.
15· · · ·Q.· · ·Did the verify the accuracy of this
16· ·statement before you signed the verification page?
17· · · ·A.· · ·I read over the questions and answers.· And
18· ·speaking with my legal counsel, it was understood that
19· ·this -- this is all true.· And I don't recall going
20· ·over like numbers like that.· It just is beyond some
21· ·of my understanding, but I have read everything.
22· · · ·Q.· · ·Okay.· And do you verify that you filed one
23· ·lawsuit, like one -- one single lawsuit that is
24· ·reflected here, correct?
25· · · ·A.· · ·Correct.


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 22 of 197


                                                                                 Page 153
·1· · · · · · · · · · Elizabeth Trenbeath
·2· · · ·Q.· · ·And did you understand you had an
·3· ·obligation to make sure the responses that you give
·4· ·are true and correct?
·5· · · ·A.· · ·Yes.
·6· · · ·Q.· · ·Okay.· And do you also understand that you
·7· ·filed a second lawsuit against Amsterdam Printing to
·8· ·settle the case?
·9· · · ·A.· · ·A second lawsuit?· Well, are you talking
10· ·about -- you mean to say AmeriFactors or Amsterdam?
11· ·There's two lawsuits with Amsterdam are you saying?
12· · · ·Q.· · ·Well, I -- I would be happy to show you,
13· ·but we did a search and found that there was a second
14· ·lawsuit filed against Amsterdam by you.
15· · · ·A.· · ·That may have come out through the
16· ·mediation and the processes.· So I refer back to legal
17· ·counsel on the steps that we went through.· I was
18· ·there in mediation.· I know they -- it all ended and
19· ·payment was sent out.· And the steps that were done
20· ·within that by legal counsel, I'll refer back to them
21· ·on that.
22· · · ·Q.· · ·Okay.· But a lawsuit -- if the lawyers are
23· ·going to file a lawsuit on your behalf, you know, you
24· ·review the complaints and make sure the information is
25· ·accurate, correct?


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 23 of 197


                                                                                 Page 154
·1· · · · · · · · · · Elizabeth Trenbeath
·2· · · ·A.· · ·Correct.
·3· · · ·Q.· · ·And if somebody filed a lawsuit in your
·4· ·name, you would have done the same, particularly if
·5· ·you were acting as a class representative, correct?
·6· · · ·A.· · ·Correct.
·7· · · ·Q.· · ·But here we only have a single lawsuit
·8· ·listed?
·9· · · ·A.· · ·I refer -- yeah, I refer back to them.
10· ·It's -- the legalities and all, I just -- I was there
11· ·to step -- every step of -- say the steps that I was
12· ·involved in, was there in person and the steps I've
13· ·been doing here.· What they do in addition to get this
14· ·going and settled, I'm not familiar with all of that
15· ·and cannot remember all of that.
16· · · ·Q.· · ·Okay.· Sitting here today, do you know
17· ·whether a second lawsuit was filed in St. Louis,
18· ·Missouri?
19· · · ·A.· · ·If that is what has happened, I will go
20· ·with that.· But I'm -- I can't answer that question
21· ·thoroughly.
22· · · ·Q.· · ·I'm not asking you to go with it.· I'm
23· ·asking you --
24· · · ·A.· · ·Oh.
25· · · ·Q.· · ·-- whether sitting here today, do you know


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 24 of 197


                                                                                 Page 155
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·that to have occurred?
·3· · · ·A.· · ·I'm unable to answer that.
·4· · · ·Q.· · ·Because you don't know if it occurred?
·5· · · ·A.· · ·Because I don't know all the steps that
·6· ·were taken to get to the process of that we got to.
·7· ·I'm just not familiar with it legally.· I -- I know I
·8· ·was there going through this -- the processes.· I read
·9· ·information, responses -- responded and provide what I
10· ·am able to provide.· And through my small business,
11· ·I'm filing what I can, but I'm not familiar with every
12· ·step and all that is done to finish it all.
13· · · ·Q.· · ·Okay.· We will come back to your
14· ·interrogatory responses.
15· · · · · · · MS. MAZZUCHETTI:· Let's put up the
16· · · · Amsterdam complaint, Whitney, if you could
17· · · · show me what exhibit that is.
18· · · · · · · MS. SMITH:· It's what we identified
19· · · · as Tab 5 in the exhibits we provided.
20· · · · · · · (Defendant's Exhibit 9 was marked for
21· · · · identification.)
22· ·BY MS. MAZZUCHETTI:
23· · · ·Q.· · ·Ms. Trenbeath, I will put up what I marked
24· ·as Exhibit 9.· Do you know what this Exhibit 9 is?
25· · · ·A.· · ·Class action complaint.


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 25 of 197


                                                                                 Page 156
·1· · · · · · · · · · Elizabeth Trenbeath
·2· · · ·Q.· · ·And is this the complaint that was filed on
·3· ·behalf of Career Counseling by the Wanca firm against
·4· ·Amsterdam Printing?· It looks like there's a date of
·5· ·December 28th, 2015.
·6· · · ·A.· · ·If that is what it -- what it says, yes.
·7· · · ·Q.· · ·Any reason to doubt this was not filed?
·8· · · ·A.· · ·No.
·9· · · ·Q.· · ·Sitting here today, you believe this was
10· ·the complaint that started a lawsuit against Amsterdam
11· ·Printing?
12· · · ·A.· · ·I'm unfamiliar with that.
13· · · ·Q.· · ·You are not --
14· · · ·A.· · ·I'm not able to verify that.· It's -- I
15· ·refer to my legal counsel.
16· · · ·Q.· · ·Okay.· And you -- do you see where it says
17· ·United States District Court, District of South
18· ·Carolina, Columbia Division?
19· · · · · · · Do you see that?
20· · · ·A.· · ·Yes, ma'am.
21· · · ·Q.· · ·Do you understand that you testified
22· ·earlier that the Amsterdam Printing case that you
23· ·filed was filed in the same court which the case
24· ·against AmeriFactors is pending?
25· · · ·A.· · ·Yes.


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 26 of 197


                                                                                 Page 157
·1· · · · · · · · · · Elizabeth Trenbeath
·2· · · ·Q.· · ·Do you believe that that court is the
·3· ·United States District Court for the District of South
·4· ·Carolina, Columbia Division?
·5· · · ·A.· · ·It reads as such, so yes.
·6· · · ·Q.· · ·Were you aware that both cases are pending
·7· ·before the district judge?
·8· · · ·A.· · ·I'm un- -- I'm unfamiliar.· I'm not able to
·9· ·answer.· I know AmeriFactors is and -- this is
10· ·Amsterdam?
11· · · ·Q.· · ·Correct.· And you testified previously, I
12· ·believe -- and I don't want to put words this your
13· ·mouth -- but you believe those two cases were pending
14· ·before the same courts, correct?
15· · · ·A.· · ·Pending?· Pending means that it's still
16· ·going on.
17· · · ·Q.· · ·Well, when -- when it was pending.
18· · · ·A.· · ·Oh, right.
19· · · ·Q.· · ·The same court?
20· · · ·A.· · ·Correct.
21· · · ·Q.· · ·Okay.· And if we can turn to page 15 of
22· ·this document -- I'm sorry, 13, 13.· Do you see this
23· ·that document says:· Respectfully submitted, Career
24· ·Counseling, Inc., individually and as a representative
25· ·of a class of similarly-situated persons and is signed


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 27 of 197


                                                                                 Page 158
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·by John Felder, Jr.?
·3· · · ·A.· · ·I see that.
·4· · · ·Q.· · ·Do you have any doubt that this is the
·5· ·complaint that was filed against Amsterdam Printing by
·6· ·Career Counseling?
·7· · · ·A.· · ·I do not have a doubt as it reads.
·8· · · · · · · MS. MAZZUCHETTI:· Okay.· And if we
·9· · · · can go to the next exhibit, I would like,
10· · · · John, if you could put up the federal --
11· · · · · · · MS. SMITH:· If we -- it's what we
12· · · · identified as Tab 6.· John, it's what we
13· · · · sent over.
14· ·BY MS. MAZZUCHETTI:
15· · · ·Q.· · ·Okay.· And Ms. Trenbeath, I have placed
16· ·before you what I will represent to be a joint
17· ·stipulation of dismissal of the Amsterdam Printing
18· ·case.· Have you ever seen this document before?
19· · · ·A.· · ·I may have.· I do -- I am familiar with the
20· ·dismissal and the settlement.
21· · · ·Q.· · ·Okay.· But are you aware that the court
22· ·case that was pending in South Carolina was dismissed
23· ·on October 23rd, 2018, by way of this document?
24· · · ·A.· · ·I'm familiar with the happenings, so yes.
25· · · ·Q.· · ·You're familiar with what?


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 28 of 197


                                                                                 Page 159
·1· · · · · · · · · · Elizabeth Trenbeath
·2· · · ·A.· · ·The -- I guess I'm sounding Southern here.
·3· ·The familiar of the process of the end result through
·4· ·my mediation, yes.
·5· · · ·Q.· · ·Okay.· And do you know why the South
·6· ·Carolina case was dismissed?
·7· · · ·A.· · ·I believe there was a settlement.
·8· · · ·Q.· · ·Okay.
·9· · · ·A.· · ·And mediation.· So we decided to settle the
10· ·mediation.· So I will refer to my legal counsel on
11· ·what that means in the courts of South Carolina.
12· · · ·Q.· · ·Okay.· And this document was signed by John
13· ·Felder, and he was authorized to sign as counsel for
14· ·Career Counseling, correct?
15· · · ·A.· · ·Correct.
16· · · ·Q.· · ·Let's go to the next exhibit.· This is
17· ·exhibit -- I'm sorry, I'm losing count -- 9 or --
18· · · · · · · COURT REPORTER:· Yes.
19· · · · · · · (Defendant's Exhibit 10 was marked
20· · · · for identification.)
21· · · ·Q.· · ·So let's mark Exhibit 10.
22· · · · · · · (Off record.)
23· ·BY MS. MAZZUCHETTI:
24· · · ·Q.· · ·So we will move on to Exhibit 11.
25· · · · · · · MS. SMITH:· And Exhibit 11, John,


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 29 of 197


                                                                                 Page 160
·1· · · · · · · · · · Elizabeth Trenbeath
·2· · · · should be what we identified as Tab 7 in
·3· · · · the documents, so yeah.
·4· · · · · · · (Defendant's Exhibit 11 was marked
·5· · · · for identification.)
·6· ·BY MS. MAZZUCHETTI:
·7· · · ·Q.· · ·Ms. Trenbeath, I have placed before you
·8· ·what is a petition for breach of the Telephone
·9· ·Consumer Protection Act, which initiated a lawsuit in
10· ·the Circuit Court of the City of St. Louis, State of
11· ·Missouri, on behalf of Career Counseling, Inc.,
12· ·against Amsterdam Printing and Litho, Inc., and Taylor
13· ·Corporation.
14· · · · · · · Have you ever seen this document?
15· · · ·A.· · ·Yes, I believe so.· I'm just trying to
16· ·remember all the documents I've looked at.· It's 31
17· ·pages so -- I know -- I know after the mediation, it
18· ·was settled.· And I had my legal representation, so
19· ·and I know it was settled in Missouri.· But --
20· · · ·Q.· · ·I'm sorry, you didn't know it was settled
21· ·in Missouri?
22· · · ·A.· · ·I did.
23· · · ·Q.· · ·You did know there was a lawsuit filed in
24· ·Missouri?
25· · · ·A.· · ·Well, the terminology, I'm not quite


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 30 of 197


                                                                                 Page 161
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·following.· I just know I was there in mediation, we
·3· ·settled.· And in the process of that with the -- with
·4· ·the legal counsel was on them.· But I do remember
·5· ·hearing Missouri, yes.
·6· · · · · · · Now that I'm following you, what's going on
·7· ·with how it's -- how it's ending, yes.
·8· · · ·Q.· · ·And --
·9· · · ·A.· · ·I do know it was Missouri, yes.
10· · · ·Q.· · ·Why did you decide to file a lawsuit in
11· ·Missouri?
12· · · ·A.· · ·That's where it was --
13· · · · · · · MR. KELLY:· I will just object --
14· · · · object.· Calls for, you know, legal
15· · · · conclusion and may breach the mediation
16· · · · privilege.
17· · · · · · · But the witness can answer if she
18· · · · knows.
19· · · · · · · THE WITNESS:· I don't -- I don't know
20· · · · all the legalities, and I will refer that
21· · · · to my legal counsel.
22· ·BY MS. MAZZUCHETTI:
23· · · ·Q.· · ·So I will show you the docket sheet in a
24· ·moment.· There is no date on this complaint that I
25· ·could find.· But the docket sheet reflects that this


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 31 of 197


                                                                                 Page 162
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·was filed on October 25, 2018, which was two days
·3· ·after the South Carolina suit was dismissed.· Does
·4· ·that sound about right to you, based on your
·5· ·recollection?
·6· · · ·A.· · ·Yes.· I would say that would go with the
·7· ·process of the mediation.
·8· · · ·Q.· · ·And then if you can turn to the page 7,
·9· ·please, there is -- there is a signature that says
10· ·signed for Career Counseling, a Max Margulis.
11· · · · · · · Do you see that?
12· · · ·A.· · ·Yes, ma'am.
13· · · ·Q.· · ·Do you know who that is?
14· · · ·A.· · ·Yeah.· That was the representation in
15· ·Missouri.
16· · · ·Q.· · ·And have you ever met Mr. Margulis?
17· · · ·A.· · ·No, but I know the -- the name.
18· · · ·Q.· · ·Have you ever talked to Mr. Margulis?
19· · · ·A.· · ·No.
20· · · ·Q.· · ·And then if you turn to page 8, we see
21· ·Anderson & Wanca firm, correct?
22· · · ·A.· · ·Correct.
23· · · ·Q.· · ·Were they also representing you in the St.
24· ·Louis, Missouri, action?
25· · · ·A.· · ·That is my legal counsel, yes.


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 32 of 197


                                                                                 Page 163
·1· · · · · · · · · · Elizabeth Trenbeath
·2· · · · · · · MS. MAZZUCHETTI:· So I'd like to pull
·3· · · · up, Whitney, the court docket.
·4· · · · · · · MS. SMITH:· That's Tab 8 in the
·5· · · · exhibits, John.
·6· · · · · · · (Defendant's Exhibit 12 was marked
·7· · · · for identification.)
·8· ·BY MS. MAZZUCHETTI:
·9· · · ·Q.· · ·This will be Exhibit 12.
10· · · · · · · Ms. Trenbeath, I will show you what we
11· ·marked as Exhibit 12, and this is, I will represent to
12· ·you, something that my law firm pulled off the
13· ·Missouri court website where they have docket
14· ·information about cases filed.· And we pulled this, I
15· ·think, you can see in the upper left-hand corner, on
16· ·January 11th, 2021.
17· · · · · · · Have you ever viewed the Missouri court
18· ·docket for the lawsuit that you filed there?
19· · · ·A.· · ·No.
20· · · ·Q.· · ·And I see where it says Amsterdam Printing
21· ·and Litho, Inc., defendant, and there is an address in
22· ·Minnesota.
23· · · · · · · Do you see that?
24· · · ·A.· · ·Yes.
25· · · ·Q.· · ·And then is that your understanding of


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 33 of 197


                                                                                 Page 164
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·where that company is located?
·3· · · ·A.· · ·It says that on the screen, so I would say
·4· ·yes.
·5· · · ·Q.· · ·Okay.· And then scroll down below that,
·6· ·Taylor Company.· Taylor, sorry, Corporation says that
·7· ·it's also in North Mankato, Minnesota.
·8· · · · · · · Do you see that?
·9· · · ·A.· · ·Yes, ma'am.
10· · · ·Q.· · ·Is that your understanding of where that
11· ·company is?
12· · · ·A.· · ·Yes, ma'am.
13· · · ·Q.· · ·Okay.· And then if you scroll up where your
14· ·company is referenced, there is an address in
15· ·Missouri.· Do you know what that address is?
16· · · ·A.· · ·It would be my representation.· I would
17· ·have to go back and look at Max's, but that would be
18· ·just finalizing the process of our mediation.
19· · · ·Q.· · ·So I see on the right-hand side Max's
20· ·address is listed at the same address.
21· · · ·A.· · ·Okay.· Yeah.
22· · · ·Q.· · ·But I'm just confused because, you know,
23· ·Amsterdam Printing's address is in Minnesota, and his
24· ·counsel's address is in Kansas City, Missouri.· Do you
25· ·know why your address shows either a company as having


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 34 of 197


                                                                                 Page 165
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·an address in Missouri while the others --
·3· · · ·A.· · ·I will refer to legal counsel on that, or
·4· ·it was the person entering the information.· I deal
·5· ·with government sites.· There's typos all the time.
·6· · · ·Q.· · ·Okay.· So you didn't do anything to suggest
·7· ·to the Missouri court that Career Counseling is a
·8· ·Missouri company, right?
·9· · · ·A.· · ·I refer back to my legal counsel on the
10· ·process of this.· There may be a reason why in our
11· ·mediation.· I don't have any more to add to that.
12· · · ·Q.· · ·Okay.· So if you can just scroll down to
13· ·the second page, if you can see on 10/25, it says
14· ·there is a judge assigned.· There is a petition filed
15· ·in the circuit court.· And as I said, that was the
16· ·date that the record reflects that the suit was filed.
17· · · · · · · Do you see that?
18· · · ·A.· · ·Yes, ma'am.
19· · · ·Q.· · ·And do you know why you see on 10/31/2018
20· ·there was a motion to change judge?
21· · · ·A.· · ·I'm unfamiliar with all of the steps that
22· ·were needed to take.
23· · · ·Q.· · ·Okay.· So if we could go to the next
24· ·exhibit, we will pull the settlement agreement in the
25· ·Amsterdam case.


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 35 of 197


                                                                                 Page 166
·1· · · · · · · · · · Elizabeth Trenbeath
·2· · · · · · · MS. MAZZUCHETTI:· So we will mark
·3· · · · what has been -- I'll mark it as -- what
·4· · · · are on, 12?
·5· · · · · · · JOHN:· 13.
·6· · · · · · · MS. MAZZUCHETTI:· 13.
·7· · · · · · · (Defendant's Exhibit 13 was marked
·8· · · · for identification.)
·9· ·BY MS. MAZZUCHETTI:
10· · · ·Q.· · ·Ms. Trenbeath, have you ever seen what has
11· ·been marked as Exhibit 13 before?
12· · · ·A.· · ·I did receive, I want to say, the
13· ·settlement agreement.· I did -- I did receive this
14· ·because this is kind of familiar to me, but it
15· ·settled.· I didn't -- I don't have it memorized or
16· ·looked -- I don't recall the details of it.
17· · · ·Q.· · ·If we can turn to page 14 of this document.
18· · · ·A.· · ·Yes.
19· · · ·Q.· · ·Is that -- is that your signature?
20· · · ·A.· · ·Yes.
21· · · ·Q.· · ·And is this the settlement agreement for
22· ·the settlement that was reached in the Amsterdam
23· ·Printing case?
24· · · ·A.· · ·Yes.· So that would make sense.· So we did
25· ·the mediation, they settled, and then I was able to


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 36 of 197


                                                                                 Page 167
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·receive payment once it was settled.· Yes.
·3· · · ·Q.· · ·Okay.· And is this the settlement that you
·4· ·were talking about, the $10 million and, you know,
·5· ·the --
·6· · · ·A.· · ·15,000, yes, ma'am.
·7· · · ·Q.· · ·Okay.· And did you actually receive the
·8· ·$15,000?
·9· · · ·A.· · ·We did.
10· · · ·Q.· · ·Did you receive any other monies resulting
11· ·from the settlement?
12· · · ·A.· · ·No.
13· · · ·Q.· · ·Did you make a claim for the 500 or $1500
14· ·that you mentioned was available?
15· · · ·A.· · ·Repeat that one more time.· This person
16· ·keeps calling in.· I'm having to silence it.· My
17· ·intern just left.
18· · · · · · · What was the question again?
19· · · ·Q.· · ·Did you make a claim, or did you -- to
20· ·receive 500 or $1500, you mentioned earlier that, you
21· ·know, that there was a 500 and $1500 option available.
22· ·And I was wondering whether in addition to the 15,000,
23· ·you received what the class received.
24· · · ·A.· · ·Yes.· Let's see here.· So I believe I got a
25· ·1500 one.· I have my calculator here.· I believe I


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 37 of 197


                                                                                 Page 168
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·got, yeah, two 1500 ones.· So two.
·3· · · ·Q.· · ·So how much total did you get from this
·4· ·settlement?
·5· · · ·A.· · ·15,000.
·6· · · ·Q.· · ·But I'm sorry, where did the 1500 come in?
·7· · · ·A.· · ·I believe it was 12,000 plus 1500 plus
·8· ·1500.· My recollection.
·9· · · ·Q.· · ·Okay.· And if we could go back to the first
10· ·page, if we go to the last line:· Plaintiff has
11· ·determined -- whereas, plaintiff has determined that
12· ·the settlement class includes owners of 24,591 unique
13· ·fax numbers that were successfully sent in excess of
14· ·252,000 advertising faxes by defendants between June
15· ·21st, 2015, and December 24th, 2015.
16· · · · · · · Do you see that?
17· · · ·A.· · ·Yes, ma'am.
18· · · ·Q.· · ·Was it your understanding in that case that
19· ·there were just shy of 25,000 class members --
20· ·settlement class members in that context if we're
21· ·comparing to this case where there is approximately
22· ·59,000, according to your testimony?
23· · · ·A.· · ·I don't recall the details.· But if each
24· ·one was receiving 27 faxes like I did, that wouldn't
25· ·make sense of why they were sending me faxes and less


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 38 of 197


                                                                                 Page 169
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·people.
·3· · · ·Q.· · ·Okay.· But this document that you signed
·4· ·said that the settlement class includes owners of
·5· ·24,591 unique fax numbers.
·6· · · ·A.· · ·Yes, ma'am, I see it right there.· Yes,
·7· ·ma'am.
·8· · · ·Q.· · ·Do you think that is correct?
·9· · · ·A.· · ·Yes.
10· · · ·Q.· · ·I also noted, just turning back to the
11· ·signature page on page 14, this document was signed on
12· ·November 2nd, 2018.
13· · · · · · · Do you see that?
14· · · ·A.· · ·Yes, ma'am.
15· · · ·Q.· · ·Did you sign this document after you
16· ·dismissed the South Carolina suit?
17· · · ·A.· · ·I don't know the legalities of all the
18· ·steps and when -- I know you gave me a date when that
19· ·was dismissed.· And the mediation, we went through
20· ·that, and then the legal counsel took it from there.
21· ·And then we settled.· So I don't know all the dates.
22· ·You have to recap that with me.
23· · · ·Q.· · ·Okay.· Well, the dismissal was on -- if I.
24· ·My recollection is correct -- was October 23rd, 2018.
25· · · · · · · At the time you dismissed the federal court


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 39 of 197


                                                                                 Page 170
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·suit in South Carolina, had you reached a settlement?
·3· · · ·A.· · ·Just I would -- I'm unfamiliar with all the
·4· ·steps that was happening.· I was there at the
·5· ·mediation, and then it -- it continued on from there.
·6· ·And I was running my business, and they reached back
·7· ·out to me.· And we would -- I let them do what they do
·8· ·best and continue on the process.
·9· · · ·Q.· · ·Okay.· So October 23rd, we had the federal
10· ·court dismissal.· October 25th of 2018, we have the
11· ·filing of the Missouri state court complaint, which
12· ·was not disclosed in the interrogatory response.· And
13· ·then on 11/2, we have the signing of the settlement
14· ·agreement.
15· · · ·A.· · ·Okay.
16· · · ·Q.· · ·I would like to look at page 1 of the
17· ·settlement agreement.· You state -- in this first
18· ·whereas clause, can you -- can you read that, please,
19· ·out loud?
20· · · ·A.· · ·Whereas, on behalf of itself and a punitive
21· ·class of similarly-situated persons, Plaintiff filed a
22· ·civil lawsuit against Defendants that is now pending
23· ·in the Circuit Court of St Louis City, Missouri,
24· ·entitled Career Counseling, Inc., Amsterdam Printing,
25· ·and Litho, Inc., and Taylor Corporation, Case Number


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 40 of 197


                                                                                 Page 171
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·1822-CC11500, Division 20.
·3· · · ·Q.· · ·Okay.· Is there any reference in these
·4· ·whereas clauses describing the history to the cases
·5· ·you filed in South Carolina?
·6· · · ·A.· · ·I'm unfamiliar, and I will refer back to my
·7· ·legal counsel.
·8· · · ·Q.· · ·Okay.· I would like to turn to page 5 of
·9· ·the settlement agreement.
10· · · · · · · Looking at paragraph 8, claim forms, the
11· ·second sentence states that:· After payments to class
12· ·counsel and to class representative, each member of
13· ·the settlement class who submits a timely and valid
14· ·claim form shall be paid a total of $500 per unique
15· ·fax number to which the above-referenced faxes were
16· ·successfully sent as determined by the report of
17· ·Robert Biggerstaff, B-I-G-G-E-R-S-T-A-F-F, as
18· ·represented in the fax log supplied during discovery.
19· · · · · · · Do you see that?
20· · · ·A.· · ·Yes, ma'am.
21· · · ·Q.· · ·So is it your understanding that every
22· ·class member who submitted a claim form, and you
23· ·testified earlier about, you know, your having
24· ·participated in that process, and in one case tried to
25· ·participate but was late.· They received $500,


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 41 of 197


                                                                                 Page 172
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·correct?
·3· · · ·A.· · ·Correct.
·4· · · ·Q.· · ·And what would happen for the folks who did
·5· ·not submit a claim?
·6· · · ·A.· · ·They would not receive their $500.
·7· · · ·Q.· · ·Okay.· Do you know about --
·8· · · ·A.· · ·Potentially.
·9· · · ·Q.· · ·Do you know how -- if 100 percent of the
10· ·class filed claims, do you know how much they stood to
11· ·receive?
12· · · ·A.· · ·That was you said 24,491 roughly.
13· · · ·Q.· · ·Right.
14· · · ·A.· · ·And it would depend if it was 500 or the
15· ·1500 category.
16· · · ·Q.· · ·I looked through this, and you are welcome
17· ·to, I didn't see anything about a 1500 category.
18· · · ·A.· · ·Okay.· Maybe I had one, two -- okay.· So
19· ·maybe I had -- I just did the subtraction wrong.· So
20· ·that would be 12,470,000 roughly, if I did it right.
21· · · ·Q.· · ·Okay.· But they agreed to settle for, you
22· ·know, you said $10 million.· I'm sorry.
23· · · ·A.· · ·There was -- there was a lot of mediation
24· ·that day.
25· · · ·Q.· · ·Okay.· I understand.


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 42 of 197


                                                                                 Page 173
·1· · · · · · · · · · Elizabeth Trenbeath
·2· · · · · · · And do you know how many claims were
·3· ·ultimately filed?
·4· · · ·A.· · ·No, I do not.· I refer that to Wanca to
·5· ·that.
·6· · · ·Q.· · ·Did anyone ever tell you what they
·7· ·estimated the claim rate would be in a case like this?
·8· · · ·A.· · ·I just remember mediation.· They just
·9· ·review what we just did.· That is not always 100
10· ·percent.
11· · · · · · · MR. KELLY:· I wouldn't -- I wouldn't
12· · · · talk specifically about anything that was
13· · · · discussed in mediation.
14· · · · · · · THE WITNESS:· Oh, okay.· Yeah.
15· ·BY MS. MAZZUCHETTI:
16· · · ·Q.· · ·We're entitled to understand as a class
17· ·representative, you know, you are the one who decided
18· ·this was a good deal for the class.· So what was your
19· ·thinking?· Why was this a good deal for the class?
20· · · ·A.· · ·It helps with any punitive damages that
21· ·they felt they needed.· You know, their -- their cost
22· ·in time, and they chose to also be part of the class
23· ·action lawsuit.· And that's it.
24· · · ·Q.· · ·Okay.· So do you have a calculator around?
25· ·I saw you were typing --


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 43 of 197


                                                                                 Page 174
·1· · · · · · · · · · Elizabeth Trenbeath
·2· · · ·A.· · ·Yeah.· Right here.
·3· · · ·Q.· · ·Okay.· So let's assume that there were 1850
·4· ·claims filed by the 24,000 or nearly 25,000 that could
·5· ·have filed claims.
·6· · · ·A.· · ·1,850.
·7· · · ·Q.· · ·1,850.
·8· · · ·A.· · ·Okay.
·9· · · ·Q.· · ·How much was achieved for the class, the
10· ·absent class who claimed?
11· · · ·A.· · ·So times 500 was 925,000.
12· · · ·Q.· · ·And if you got 15,000, you said, I think,
13· ·that you looked at -- if you scroll down on this page
14· ·5 -- paragraph -- I'm sorry, Exhibit 13, it says:
15· ·Class counsel will reply to the court for plaintiff to
16· ·be awarded $15,000 from the settlement fund for
17· ·representing the settlement class.
18· · · · · · · Do you see that?
19· · · ·A.· · ·Yes, ma'am.
20· · · ·Q.· · ·And does that refresh your recollection as
21· ·to what you received under the settlement?
22· · · ·A.· · ·Yes.· I was aware I got the 15,000.
23· · · ·Q.· · ·Did you also receive the 500 that was
24· ·contemplated in paragraph 8?
25· · · ·A.· · ·I can't remember if it was within that 15


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 44 of 197


                                                                                 Page 175
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·or -- I want to say it was all in it, but I don't
·3· ·remember.
·4· · · ·Q.· · ·Okay.· So let's just assume that it was the
·5· ·15,000.· It was (Audio Glitch) 925,000 claims for that
·6· ·absent class, and $15,000 for you.· What does that
·7· ·total?
·8· · · ·A.· · ·You said 900,000 plus --
·9· · · ·Q.· · ·You said -- I think you said 925,000?
10· · · ·A.· · ·Yes.
11· · · ·Q.· · ·Plus the 15,000.· Sorry.
12· · · ·A.· · ·That is 940,000.· Yeah, 940,000, yes.
13· · · ·Q.· · ·Okay.· And what was the Wanca firm?
14· ·What -- what did you as the class representative --
15· ·you are involved in this process -- what was decided
16· ·that they would earn for their work on this case?
17· · · ·A.· · ·I -- what was decided at the end?· They got
18· ·10 million.
19· · · · · · · I'm sorry, 1/3, 1/3.· 1/3 of 10 million.
20· ·So I should know that.· Whatever 1/3 of 10 million is.
21· · · ·Q.· · ·So let's just say 3.3 million-ish.· So what
22· ·was achieved for the class and yourself was $940,000,
23· ·and you thought it was fair and appropriate for the
24· ·law firm to receive three times that amount?
25· · · ·A.· · ·Well, just like this has carried on for


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 45 of 197


                                                                                 Page 176
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·four years, and a lot of time, a lot of the expenses,
·3· ·it would -- they would have to supply those details of
·4· ·how much -- how much time they spent on it.· I mean,
·5· ·we're four years into this one.· It adds up.
·6· · · ·Q.· · ·Do you have an analysis of how much they
·7· ·had spent to determine whether that amount was fair in
·8· ·your view as compared to what was achieved for the
·9· ·class that you were representing?
10· · · ·A.· · ·Whatever was decided by the legalities
11· ·of -- the legal people, the judges or whoever in this,
12· ·is what was settled.· And -- and people were
13· ·compensated legally and professionally as -- as
14· ·businesses.
15· · · ·Q.· · ·And did you file this case in Missouri
16· ·state court because no judge sitting in federal court
17· ·in South Carolina would approve a deal that would
18· ·award the lawyers three times what they achieve for
19· ·the class?
20· · · ·A.· · ·I have no idea about this industry to go
21· ·and to say that is true or not.
22· · · ·Q.· · ·If that were true, if you were to accept as
23· ·true that the judge you were before and litigating
24· ·before for three years in South Carolina wouldn't have
25· ·approved this deal, finding it unfair, did -- did


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 46 of 197


                                                                                 Page 177
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·anyone explain that to you?
·3· · · · · · · MR. KELLY:· Objection.· Calls for
·4· · · · attorney/client privilege.· You know,
·5· · · · Lauri, you are talking about the legal
·6· · · · process of settling a class action case
·7· · · · with a class representative and asking
·8· · · · these questions to the class
·9· · · · representative.
10· · · · · · · MS. MAZZUCHETTI:· Who is now seeking
11· · · · to represent a new class of additional
12· · · · folks.· And I would like to understand from
13· · · · the class representative's perspective, of
14· · · · why a case was filed in St. Louis,
15· · · · Missouri, with her company as a
16· · · · representative where no defendant and no
17· · · · plaintiff was in Missouri.
18· · · · · · · MR. KELLY:· Well, Lauri, class
19· · · · numbers were in Missouri, so we get every
20· · · · right to file the case in state court of
21· · · · Missouri.· For you to ask -- for you to ask
22· · · · the witness regarding, assume a judge in
23· · · · South Carolina would or would not approve a
24· · · · class-wide settlement is just patently
25· · · · unfair to ask her about that, when she is


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 47 of 197


                                                                                 Page 178
·1· · · · · · · · · · Elizabeth Trenbeath
·2· · · · not a lawyer, and she is just seeking to
·3· · · · represent a class.
·4· · · · · · · MS. MAZZUCHETTI:· I'm asking when you
·5· · · · take on the role of class representative,
·6· · · · you have a duty to protect the class and
·7· · · · understand --
·8· · · · · · · MR. KELLY:· You are right, but she
·9· · · · doesn't have a duty to answer hypotheticals
10· · · · about what a judge in South Carolina would
11· · · · or wouldn't do.
12· ·BY MS. MAZZUCHETTI:
13· · · ·Q.· · ·Okay.· So then I will ask this:· Why did
14· ·you decide not to -- you had a litigation pending in
15· ·South Carolina and a judge that worked on this case
16· ·for three years.· Why did you dismiss that suit, never
17· ·mention it in your settlement to the St. Louis court,
18· ·never mentioned the prior case, and get a settlement
19· ·approved in St. Louis rather than the court that you
20· ·were in.· What was wrong with the federal court?
21· · · ·A.· · ·That is what the legal counsel chose to do
22· ·in the mediation.· We were all there, and we all
23· ·decided that's the -- that's -- through the mediation
24· ·process.· And the lawyers that were representing it,
25· ·they took it from there, and the decisions were made.


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 48 of 197


                                                                                 Page 179
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·It was all parties in agreement, I would think.
·3· · · ·Q.· · ·Why did you decide -- why did you believe
·4· ·it was in the best interest of the class to do that?
·5· · · ·A.· · ·My legal advice that I received from Wanca,
·6· ·and I let them do what they do best.· And they handled
·7· ·it.
·8· · · ·Q.· · ·Okay.· Let's go back to the
·9· ·interrogatories.· I believe it was the supplemental
10· ·set.· I believe it is Exhibit 9, if I am not mistaken.
11· · · · · · · MS. SMITH:· I think that has been
12· · · · marked as Exhibit 8, the supplemental
13· · · · interrogatory responses.
14· ·BY MS. MAZZUCHETTI:
15· · · ·Q.· · ·So I would like to turn to page 15 and
16· ·interrogatory number 15.· Sitting here now, Ms.
17· ·Trenbeath, is the statement that the only other TCPA
18· ·case filed by plaintiff is versus Amsterdam Printing
19· ·and Litho, Inc., and Taylor Corporation,
20· ·3:15-CV-05061, which I will represent to you is the
21· ·South Carolina Federal Court docket number?· Is that a
22· ·true statement that that is the only TCPA case that
23· ·you filed?
24· · · ·A.· · ·I will refer back to my legal counsel this,
25· ·going through the process of how you're in one court,


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 49 of 197


                                                                                 Page 180
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·you do mediation for eight or nine hours, you know,
·3· ·decide on whatever you all decide on to then go
·4· ·another direction to settle.· I don't understand all
·5· ·the processes with it.
·6· · · ·Q.· · ·But you did understand, as you testified
·7· ·earlier, you understood that you initiated a legal
·8· ·suit?
·9· · · ·A.· · ·Yes.
10· · · ·Q.· · ·Right?
11· · · ·A.· · ·Yes.
12· · · ·Q.· · ·So sitting here today, is the statement
13· ·that you made in this interrogatory response true or
14· ·false?
15· · · ·A.· · ·Repeat that question one more time.
16· · · ·Q.· · ·Is your interrogatory response number 15,
17· ·the last sentence, is that -- is that a true statement
18· ·today?
19· · · ·A.· · ·I would say yes.· Yes.
20· · · ·Q.· · ·So you did not file a suit in St. Louis,
21· ·Missouri?
22· · · ·A.· · ·Again, I refer back to, I was in mediation.
23· ·The parties -- the lawyer was going back and forth
24· ·between the two rooms.· They decided on what they
25· ·wanted to decide on, and we settled in Missouri.


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 50 of 197


                                                                                 Page 181
·1· · · · · · · · · · Elizabeth Trenbeath
·2· · · ·Q.· · ·Okay.· But that is not my question, and I
·3· ·don't intend to be argumentative here.· But I just
·4· ·want to get an answer to my question.
·5· · · ·A.· · ·Sure.
·6· · · ·Q.· · ·The interrogatory responses state -- and I
·7· ·can pull the federal court complaint in South Carolina
·8· ·that you filed if you want to compare the docket
·9· ·number.· But this is the only TCPA case that you
10· ·filed, was the South Carolina case.
11· · · ·A.· · ·So South Carolina -- go ahead.· Go ahead.
12· · · ·Q.· · ·Is that true?
13· · · ·A.· · ·Oh, in South Carolina, and then we went to
14· ·Missouri.· So we filed the cases as we needed to, to
15· ·settle, which we agreed to a mediation.
16· · · · · · · I don't know how to answer it because
17· ·I'm -- if we --
18· · · · · · · MR. KELLY:· I think you've
19· · · · answered -- I think you've answered the
20· · · · question now three or four times.
21· · · · · · · MS. MAZZUCHETTI:· I haven't gotten an
22· · · · answer.· It's yes or no, is that statement
23· · · · true, is the only other case you filed.
24· · · · · · · MR. KELLY:· She -- I'm just going to
25· · · · object.· It's been asked and answered.


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 51 of 197


                                                                                 Page 182
·1· · · · · · · ·Elizabeth Trenbeath
·2· · · · ·MS. MAZZUCHETTI:· It's not been
·3· ·answered.· It's been asked.
·4· · · · ·MR. KELLY:· We will amend the
·5· ·interrogatory answer to include the
·6· ·Missouri case.· We produced to you the
·7· ·settlement agreement.· You were aware that
·8· ·there was a settlement agreement in
·9· ·Missouri.· For -- for you to now think that
10· ·somehow you discovered the settlement is
11· ·just -- it's just --
12· · · · ·MS. MAZZUCHETTI:· Ryan, that's
13· ·about -- what I discover on my own is not
14· ·the inquiry.· What I'm asking is whether
15· ·the state -- what I'm asking your client is
16· ·whether the statement is true or false
17· ·today.· If it was a mistake, it was a
18· ·mistake, but it's clearly false.· And why
19· ·are we fighting about something that is
20· ·clearly false to try to say that it's true?
21· · · · ·MR. KELLY:· I'm not sure because we
22· ·have been talking about the Missouri case
23· ·for 30 minutes now.· We went through the
24· ·docket sheet.· If you want, we can amend
25· ·the interrogatory and we can move on.


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 52 of 197


                                                                                 Page 183
·1· · · · · · · · · · Elizabeth Trenbeath
·2· · · · · · · MS. MAZZUCHETTI:· We certainly did,
·3· · · · but -- but the witness has testified that
·4· · · · interrogatory 15 response remains true.· Do
·5· · · · you want to -- do you want to stipulate
·6· · · · that it's false, and you would need to
·7· · · · amend to make it true?
·8· · · · · · · THE WITNESS:· I turned to legal
·9· · · · counsel -- oh, are you asking Ryan?
10· · · · · · · MR. KELLY:· Yes.· So we will amend
11· · · · interrogatory 15 to include the Missouri
12· · · · case.
13· ·BY MS. MAZZUCHETTI:
14· · · ·Q.· · ·Okay.· So I just need an answer to my
15· ·question.· Is the answer to interrogatory number 15
16· ·true or false?· Does it remain true today with
17· ·everything we just discussed?
18· · · ·A.· · ·We will amend that.· So I guess it's --
19· ·needs to be corrected.· So it would be false and needs
20· ·to be corrected.
21· · · ·Q.· · ·Okay.· That was -- that was all I was
22· ·asking for, to get a simple answer.· I'm not sure why
23· ·it took so long to get.
24· · · · · · · MS. MAZZUCHETTI:· All right.· Let's
25· · · · take a 5-minute break.· I don't have too


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 53 of 197


                                                                                 Page 197
·1· · · · · · · · · · Elizabeth Trenbeath
·2· · · · · · · (Defendant's Exhibit 14 was marked
·3· · · · for identification.)
·4· ·BY MS. MAZZUCHETTI:
·5· · · ·Q.· · ·I would like to mark as the next exhibit,
·6· ·the responses to doc request.· I think this will be
·7· ·Exhibit 14.
·8· · · · · · · MS. SMITH:· It should be Tab 13,
·9· · · · John, in the documents we identified.
10· ·BY MS. MAZZUCHETTI:
11· · · ·Q.· · ·Ms. Trenbeath, I placed before you what has
12· ·been marked as Exhibit 14.· Have you ever seen this
13· ·document before?
14· · · ·A.· · ·Yes.
15· · · ·Q.· · ·And what is this document?
16· · · ·A.· · ·It's the plaintiff's responses to the
17· ·defendant's first set of document requests.
18· · · ·Q.· · ·And did you provide information that went
19· ·into these responses?
20· · · ·A.· · ·I would refer to my legal counsel, but I
21· ·would say yes, in the processes, the steps that we
22· ·went through, and they represented the details.
23· · · ·Q.· · ·Did you search for documents and records to
24· ·be provided in response to this request?
25· · · ·A.· · ·Repeat that question, please.


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 54 of 197


                                                                                 Page 198
·1· · · · · · · · · · Elizabeth Trenbeath
·2· · · ·Q.· · ·Did you search for documents and records
·3· ·that may be responsive to these requests?
·4· · · ·A.· · ·I would leave that to my legal -- legal
·5· ·counsel to help me with this process.
·6· · · ·Q.· · ·I'm sorry, did -- but did you ever conduct
·7· ·any search of your own records to locate potentially
·8· ·responsive documents?
·9· · · ·A.· · ·I don't recall in -- in all my steps that I
10· ·did.
11· · · ·Q.· · ·Is there any document that your -- that you
12· ·believe is responsive that you are withholding or
13· ·hasn't otherwise been produced?
14· · · ·A.· · ·Well, you are referring to documents that I
15· ·helped research and provide.· I -- I provided my DP
16· ·maintenance pro -- maintenance plan, my phone bills,
17· ·you know, things like that that I would have to send
18· ·documents to provide.· Yes, I did do that.
19· · · · · · · I don't know what other documents you are
20· ·referring to.
21· · · ·Q.· · ·Just the ones that are requested in this
22· ·document.· Did you review this document, the requests
23· ·that were made, and then search to determine if you
24· ·had any documents responsive to the request?
25· · · ·A.· · ·Well, for 12 pages, so I would have zoomed


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 55 of 197


                                                                                 Page 217
·1· · · · · · · · · · Elizabeth Trenbeath
·2· · · ·Q.· · ·Would you rely on the telephone company
·3· ·to -- to provide that information relating to the
·4· ·fax -- fax line?
·5· · · ·A.· · ·I -- I can, yes.
·6· · · ·Q.· · ·Okay.· In other words, you believe that
·7· ·your telephone carrier would have better knowledge
·8· ·than you regarding whether or not your fax line was
·9· ·VoIP or some other line?
10· · · ·A.· · ·Yes.
11· · · ·Q.· · ·Okay.· Counsel asked you about settlement
12· ·demands and offers in this case, and I believe you had
13· ·said you were unfamiliar or you didn't recall.· Do you
14· ·recall that testimony?
15· · · ·A.· · ·Repeat that one more time.
16· · · ·Q.· · ·Yeah.· Counsel had asked you about
17· ·settlement offers and settle -- settlement demands in
18· ·this case.· And I think you provided an answer such as
19· ·I don't recall or I'm unfamiliar with any offers or
20· ·demands.
21· · · ·A.· · ·Yes.
22· · · ·Q.· · ·Do you recall generally, those -- those
23· ·series of questions?
24· · · ·A.· · ·I do recall the series of questions.
25· · · ·Q.· · ·Okay.· You attended a mediation via Zoom in


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 56 of 197


                                                                                 Page 218
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·this case, correct?
·3· · · ·A.· · ·I did.
·4· · · ·Q.· · ·And that occurred approximately three
·5· ·months ago or so?
·6· · · ·A.· · ·Yes.
·7· · · ·Q.· · ·All right.· And you attended and
·8· ·participated in mediation?
·9· · · ·A.· · ·I did.
10· · · ·Q.· · ·And during that mediation, settlement
11· ·demands were made and settlement offers were also
12· ·made, correct?
13· · · ·A.· · ·Yes.· At the --
14· · · ·Q.· · ·Okay.· Wait, we don't need to talk about
15· ·the specifics, just that's what you recall, correct?
16· · · ·A.· · ·Yes.· Yes.
17· · · ·Q.· · ·All right.· And early on in the case, were
18· ·you made aware of an individual demand that was made
19· ·to you personally to settle the case?
20· · · ·A.· · ·Yes.
21· · · ·Q.· · ·Was that done via a letter from defendant's
22· ·counsel?
23· · · ·A.· · ·Yes.
24· · · ·Q.· · ·Did my office provide you with the letter?
25· · · ·A.· · ·Received -- I can't remember the -- how I


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 57 of 197


                                                                                 Page 219
·1· · · · · · · · · · Elizabeth Trenbeath
·2· ·received.· Yes, I did receive it.
·3· · · ·Q.· · ·Okay.· And did you review the letter?
·4· · · ·A.· · ·Yes, I reviewed the letter.· Yes.
·5· · · ·Q.· · ·Did you discuss the individual demand with
·6· ·your counsel?
·7· · · ·A.· · ·I did.
·8· · · ·Q.· · ·And did you -- and can you -- can you tell
·9· ·me what the individual demand -- or strike that.
10· · · · · · · Can you tell me how much the individual
11· ·demand was?
12· · · ·A.· · ·35,000.
13· · · ·Q.· · ·Right.· And so was it your understanding
14· ·that defendant's counsel was offering you $35,000 to
15· ·build a case individually?
16· · · ·A.· · ·Yes.
17· · · ·Q.· · ·Okay.· And did you respond through your
18· ·attorneys regarding that individual demand?
19· · · ·A.· · ·I did.
20· · · ·Q.· · ·And how did you respond to that individual
21· ·demand?
22· · · ·A.· · ·I don't recall.· I believe in writing.
23· ·I -- I don't --
24· · · ·Q.· · ·Well, you responded through your attorneys,
25· ·correct?


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
    3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 58 of 197


                                                                                 Page 220
·1· · · · · · · · · · Elizabeth Trenbeath
·2· · · ·A.· · ·Correct.· Yes, I did.· Yeah.
·3· · · ·Q.· · ·And did you -- did you reject the $35,000?
·4· · · ·A.· · ·That is correct.
·5· · · · · · · MR. KELLY:· All right.· Those are all
·6· · · · the questions I have.
·7· · · · · · · MS. MAZZUCHETTI:· Okay.· I just have
·8· · · · a few follow-up to that.
·9· · · · · · · · · · · EXAMINATION
10· ·BY MS. MAZZUCHETTI:
11· · · ·Q.· · ·Ms. Trenbeath, I had asked you earlier
12· ·about whether any settlement demands or settlement
13· ·offers have been made.· And I even explained what
14· ·those were, and you said you were unaware.
15· · · · · · · Did you have conversations with anyone
16· ·during the breaks that led you to revise the
17· ·testimony?
18· · · ·A.· · ·No.· I misunderstood the question there was
19· ·a settlement.· Like early on, I didn't think that was
20· ·something that was to be what it is now.· But -- so
21· ·I'm sorry, but no, I was aware of the 35.
22· · · ·Q.· · ·Did you have a conversation with Mr. Kelly
23· ·during the break related to the testimony that you had
24· ·given?
25· · · ·A.· · ·No.


                        TSG Reporting - Worldwide· · 877-702-9580
                                                                                            YVer1f
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 59 of 197




                    EXHIBIT B
     3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 60 of 197




                                                                        Page 1

1               IN THE UNITED STATES DISTRICT COURT
                   DISTRICT OF SOUTH CAROLINA
2                      COLUMBIA DIVISION
3
         CAREER COUNSELING, INC., d/b/a
4        SNELLING STAFFING, a SOUTH
         CAROLINA CORPORATION, Individually
5        and as the Representative of a
         Class of Similarly Situated Persons,
6
                          Plaintiffs,           CASE NO.:      3:16-cv-3013-JMC
7              vs.
8        AMERIFACTORS FINANCIAL GROUP, LLC,
         and JOHN DOES 1-5,
9
                          Defendants.
10
11
12       DEPOSITION OF:       JEFFREY SPEISER (VIA VTC)
13       DATE:                December 22, 2020
14       TIME:                1:02 PM
15       LOCATION:            200 Celebration Place
                              Celebration, Fl
16
         TAKEN BY:            Counsel for the Plaintiff
17
         REPORTED BY:    LINDA MAHONEY RAMIREZ, Court Reporter
18       _______________________________________________________
19
20
21
22
23
24
25

                                   Veritext Legal Solutions
      www.veritext.com                                                     888-391-3376
     3:16-cv-03013-JMC    Date Filed 04/15/21   Entry Number 206-2   Page 61 of 197




                                                                         Page 6

1               A        I did.
2               Q        And you worked full-time from February of
3        2016 to November of 2016?
4               A        Correct.
5               Q        What was your email address at
6        AmeriFactors?
7               A        I don't recall offhand.               Probably some
8        combination of initials and last name
9        @AmeriFactors.com.
10              Q        What were your job duties and
11       responsibilities as VP of marketing?
12              A        Getting the brand name out there, trying
13       to get business coming in for the factoring.
14              Q        When you say the factoring, what are you
15       referring to?
16              A        The factoring services that AmeriFactors
17       offered.
18              Q        What is factoring?
19              A        It's a financial model where businesses
20       will sell their invoices to another company, they
21       get an advance on those invoices.                     So instead of
22       waiting that 30, 60, 90 days for an invoice to get
23       paid, they'll get paid earlier for a discount.
24              Q        How does AmeriFactors make money?
25              A        Because of the discount.               So AmeriFactors

                                    Veritext Legal Solutions
      www.veritext.com                                                      888-391-3376
     3:16-cv-03013-JMC    Date Filed 04/15/21    Entry Number 206-2   Page 62 of 197




                                                                          Page 7

1        is buying the full value of the invoice.                        They're
2        paying the company whose factoring the invoice a
3        reduced rate and then they're collecting the full
4        value of that invoice at a later date.
5               Q        All right.       In June of 2016, were you
6        investigating marketing by fax?
7                        MS. SMITH:       Objection to form.             You may
8        answer, Jeff.
9                        THE WITNESS:           Yes, we were.
10       BY MR. KELLY:
11              Q        And when you say we, was there anybody
12       else at AmeriFactors that was responsible for
13       marketing by fax?
14              A        Not directly for marketing by fax, but
15       just for marketing in general.
16              Q        Did you find a company called AdMax as a
17       result of your search?
18              A        I did.
19              Q        How did you find AdMax?
20              A        Through a Google search.
21              Q        What was your Google search?
22              A        I do not recall.
23              Q        Had you ever considered marketing by fax
24       prior to June of 2016?
25              A        No.

                                    Veritext Legal Solutions
      www.veritext.com                                                       888-391-3376
     3:16-cv-03013-JMC    Date Filed 04/15/21    Entry Number 206-2   Page 63 of 197




                                                                         Page 11

1        visually recorded?
2               A        No.
3               Q        Did you ever discuss with Kevin the
4        legality of sending advertisement by fax?
5               A        No.
6               Q        Did Kevin approve fax marketing?
7                        MS. SMITH:       Objection to form.
8                        THE WITNESS:           Not as a specific tactic,
9        no.    We were just investigating it at the time.
10       BY MR. KELLY:
11              Q        Okay.    But at some point you did order a
12       broadcast through AdMax, correct?
13              A        Correct.
14              Q        Did Kevin authorize the ordering of the
15       broadcast through AdMax?
16                       MS. SMITH:       Objection to form.
17                       THE WITNESS:           Correct.       Sorry.
18                       MS. SMITH:       That's okay.
19       BY MR. KELLY:
20              Q        What was your answer, that's correct?
21              A        Yes.
22              Q        How did Kevin approve the broadcast
23       through AdMax?
24              A        Verbal approval.
25              Q        Was anybody else present at the meeting

                                    Veritext Legal Solutions
      www.veritext.com                                                       888-391-3376
     3:16-cv-03013-JMC    Date Filed 04/15/21   Entry Number 206-2   Page 64 of 197




                                                                        Page 33

1        SVC.       Do you see that?
2               A        I do.
3               Q        So with respect to Exhibit 16, your
4        request to merge the information was done, correct?
5               A        It appears to.
6               Q        And so at the bottom there's language, and
7        I'll just read it into the record.                    It says:     If you
8        would like to be removed from our contact list, just
9        dial (888) 879-1777 and enter fax number.                     Thank
10       you.
11                       Do you see that?
12              A        I do.
13              Q        And so that language is not on Exhibit 5,
14       correct?
15              A        Correct.
16              Q        And so did you have discussions with
17       Mr. Komniey regarding putting that language at the
18       bottom of the fax for people to opt-out.
19                       MS. SMITH:      Objection to form.
20                       THE WITNESS:       I believe he informed me
21       that he would be inserting that.
22       BY MR. KELLY:
23              Q        And did you approve that language?
24              A        Not that language specifically.               Again, he
25       was the expert in fax blasting.                   I've never done fax

                                    Veritext Legal Solutions
      www.veritext.com                                                      888-391-3376
     3:16-cv-03013-JMC    Date Filed 04/15/21   Entry Number 206-2   Page 65 of 197




                                                                        Page 34

1        blasting before and relied on him to be compliant.
2               Q        So you relied on him to create the opt-out
3        language, correct?
4               A        Correct.
5               Q        And the (888)879-1777 number is a number
6        that he provided, correct?
7               A        Correct.
8               Q        And so was it your understanding that he
9        would handle any opt-outs?
10              A        Either that he would or by dialing that
11       number, somebody could opt-out.
12              Q        And did you have a discussion with
13       Mr. Komniey regarding why opt-out language was
14       needed?
15              A        No.    It's typical on unsubscribe language
16       in an email.          I'm equating it to that.
17              Q        Did you discuss with Mr. Komniey the
18       legality of sending advertisements by fax?
19              A        No.
20              Q        Did you review Mr. Komniey's deposition
21       transcript in this case?
22              A        I have not.
23              Q        Are you aware of how Mr. Komniey testified
24       in this case?
25              A        I've been told a few things but nothing

                                    Veritext Legal Solutions
      www.veritext.com                                                      888-391-3376
     3:16-cv-03013-JMC    Date Filed 04/15/21   Entry Number 206-2   Page 66 of 197




                                                                        Page 35

1        specific.
2               Q        Were you told by -- let me get the
3        question out.
4                        Were you told by your attorneys?
5               A        Yes.
6                        MS. SMITH:      Objection.            Caution the
7        witness not to reveal the substance of any of those
8        communications.
9                        THE WITNESS:       Yes.
10       BY MR. KELLY:
11              Q        All right.      If I told you that Mr. Komniey
12       had a conversation with you regarding the legality
13       of sending advertisements by fax, that you discussed
14       that a violation would only be $500 and class
15       actions wouldn't be available, would you disagree
16       with that testimony?
17              A        I would.
18              Q        Did you discuss with him how much a
19       violation would be under the 2CPA?
20              A        No.     Because it was not my understanding
21       that it was a violation of anything.
22              Q        Okay.     Did you discuss there was a law
23       that prohibited the sending of advertisements by fax
24       with Mr. Komniey?
25              A        No.     Again, he was the expert we were

                                    Veritext Legal Solutions
      www.veritext.com                                                       888-391-3376
     3:16-cv-03013-JMC    Date Filed 04/15/21   Entry Number 206-2   Page 67 of 197




                                                                        Page 36

1        relying on.           It's not our understanding that there
2        was anything illegal about it.
3               Q        Just so I'm clear, you've never had any
4        discussions with Mr. Komniey about the legality of
5        sending advertisements by fax?
6               A        Correct.
7               Q        You did have a conversation with him
8        regarding the opt-out language, correct?
9               A        We did.
10                       MS. SMITH:      Objection to form.
11                       THE WITNESS:       We did.
12       BY MR. KELLY:
13              Q        Did he discuss with you that he needed to
14       put the opt-out language at the bottom of the fax in
15       order for the advertisement to be legal?
16                       MS. SMITH:      Objection to form.
17                       THE WITNESS:       I can't recall if it was a
18       legal or just a courtesy.
19       BY MR. KELLY:
20              Q        Were you aware at the time that there was
21       a statute that prohibited the sending of
22       advertisements by fax unless certain conditions are
23       met?
24              A        No.
25              Q        Did Mr. Komniey ever tell you that there

                                    Veritext Legal Solutions
      www.veritext.com                                                      888-391-3376
     3:16-cv-03013-JMC    Date Filed 04/15/21   Entry Number 206-2   Page 68 of 197




                                                                        Page 37

1        was a statute --
2               A        No.
3               Q        -- regarding the sending of advertisements
4        by fax?
5               A        No.
6               Q        Did you ever review the website from AdMax
7        marketing?
8               A        I believe that I did when I did the Google
9        search.
10              Q        Did you ever review the frequently asked
11       questions section of the website?
12              A        I don't know.
13                       MS. SMITH:      Objection to form.
14                       THE WITNESS:       Sorry.        I don't recall.
15       BY MR. KELLY:
16              Q        How many conversations did you have with
17       Mr. Komniey?
18              A        Probably less than ten.
19              Q        Okay.   Were any of those conversations
20       recorded?
21              A        Not to my knowledge.
22              Q        Did you feel that Mr. Komniey was
23       knowledgeable regarding fax broadcasting?
24              A        He represented himself as much.
25              Q        Did you believe him?

                                    Veritext Legal Solutions
      www.veritext.com                                                      888-391-3376
     3:16-cv-03013-JMC    Date Filed 04/15/21   Entry Number 206-2   Page 69 of 197




                                                                        Page 38

1               A        I did.
2               Q        Did he tell you that he was going to use a
3        third-party fax broadcaster to send the faxes or did
4        he tell you --
5               A        Sorry.    Go ahead.
6               Q        Let me ask the same question.
7                        Did he tell you that he was going to use a
8        third party broadcaster to send the faxes?
9               A        I can't recall.
10              Q        What was discussed with Mr. Komniey
11       regarding the less than ten conversations?
12                       MS. SMITH:      Objection to form.           You can
13       answer if you understand.
14                       THE WITNESS:       The services that he would
15       provide and the cost for those services.
16       BY MR. KELLY:
17              Q        What did he tell you about the services
18       that he would provide?
19              A        That he was able to provide a fax list and
20       have the fax sent to those numbers.
21              Q        Did he tell you where he would obtain the
22       fax list?
23              A        Not specifically.
24              Q        Was it your understanding that the fax
25       numbers -- strike that.

                                    Veritext Legal Solutions
      www.veritext.com                                                      888-391-3376
     3:16-cv-03013-JMC    Date Filed 04/15/21   Entry Number 206-2   Page 70 of 197




                                                                        Page 43

1        correct?
2                        MS. SMITH:      Objection to form.
3                        THE WITNESS:       Not Exhibit 5.           Exhibit 5
4        with the remove language.
5        BY MR. KELLY:
6               Q        Okay.
7               A        And our intent -- I believe that with any
8        email list, address list, probably fax as well, that
9        a certain number of them are not going to got
10       through so you sent out more to get to the number
11       you're targeting.
12              Q        So the list was 96,963, correct?
13              A        I believe so.
14              Q        And so you approved Exhibit 5 with the
15       opt-out language to be sent to those fax numbers,
16       correct?
17                       MS. SMITH:      Objection to form.
18                       THE WITNESS:       Correct.
19       BY MR. KELLY:
20              Q        He said he owed you a credit.                Did you
21       ever ask for money back or did you ever order
22       another broadcast?
23              A        It don't believe we asked for a credit and
24       we did not ask for another broadcast.
25              Q        Is there a reason why AmeriFactors did not

                                    Veritext Legal Solutions
      www.veritext.com                                                      888-391-3376
     3:16-cv-03013-JMC    Date Filed 04/15/21   Entry Number 206-2   Page 71 of 197




                                                                        Page 44

1        order another fax broadcast?
2               A        The response rate on this one didn't prove
3        successful.
4               Q        Okay.   Is there a reason why Mr. Komniey
5        was asking you for removals?
6                        MS. SMITH:      Objection to form.
7                        THE WITNESS:       Because I believe that some
8        removals could have come directly to us as opposed
9        to utilizing the opt-out language.
10       BY MR. KELLY:
11              Q        If you look at AmeriFactors 25 and 24, you
12       provided a list of the removals to Mr. Komniey,
13       correct?
14              A        That's what it appears to be.
15              Q        How did you obtain those removal numbers?
16              A        I don't recall specifically, but it could
17       have been by email, phone, or fax.
18                       (Off-the-record conference.)
19       BY MR. KELLY:
20              Q        Go to Bates number 10.
21              A        Okay.
22              Q        This is an email from you dated June 16th.
23       You write:        Here's the proof of the fax.               And that's
24       Exhibit 5, correct?
25              A        I believe so.

                                    Veritext Legal Solutions
      www.veritext.com                                                      888-391-3376
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 72 of 197




                    EXHIBIT C
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 73 of 197
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 74 of 197
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 75 of 197




                    EXHIBIT D
     3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 76 of 197


                                      CONFIDENTIAL

                                                                        Page 1

1                           UNITED STATES DISTRICT COURT
2                                          for the
3                            District of South Carolina
4                                      ______________
5
6        CAREER COUNSELING, INC.,                   )
                                                    )
7                        Plaintiff,                 )Case No. 3:16-cv-03013
                                                    )
8        vs.                                        )
                                                    )
9        AMERIFACTORS FINANCIAL GROUP,)
                                                    )
10                       Defendant.                 )
         _____________________________)
11
12
13
14
15                          VIDEOCONFERENCE DEPOSITION
16                                             OF
17                                      CHAD KOMNIEY
18                             (Confidential Testimony)
19                          Tuesday, September 22, 2020
20                              San Diego, California
21
22
23
24
25              Reported by: Veronica J. Fabela, CSR No. 14106

                                   Veritext Legal Solutions
      www.veritext.com                                                     888-391-3376
     3:16-cv-03013-JMC         Date Filed 04/15/21   Entry Number 206-2   Page 77 of 197


                                            CONFIDENTIAL

                                                                              Page 14

1              Q.        Are these the types of documents that you

2        used -- you use in the ordinary course of business?

3              A.        Yes.

4              Q.        Before producing these documents, did you

5        change, modify or alter any of the information on these

6        documents?

7              A.        No.

8              Q.        Are these true and correct copies of business

9        records of AdMax?

10                       MS. MAZZUCHETTI:            Objection to form.

11                       THE WITNESS:        Yeah.      I mean, I've got them

12       right here still.

13       BY MR. KELLY:

14             Q.        Okay.      So let's go to Exhibit 3.

15                       (Plaintiff's Exhibit 3

16                       marked for identification.)

17       BY MR. KELLY:

18             Q.        Okay.      Showing you what's been marked as

19       Exhibit 3.        It's entitled, AmeriFactors.6.28.16.success.

20       Do you see that?

21             A.        Yes.

22             Q.        Is this the attachment that you've produced

23       with that title?

24             A.        Yes.

25             Q.        Can you describe what Exhibit 3 purports to

                                         Veritext Legal Solutions
      www.veritext.com                                                           888-391-3376
     3:16-cv-03013-JMC      Date Filed 04/15/21   Entry Number 206-2         Page 78 of 197


                                          CONFIDENTIAL

                                                                                 Page 15

1        be?

2              A.        Those would be the report from WestFax of the

3        faxes that connected that day.

4              Q.        Okay.   In other words, are these the faxed

5        transmissions that were recorded as successful or

6        completed?

7              A.        Yes.

8              Q.        And are you familiar with WestFax logs?

9              A.        Well, yeah.     It's just an Excel file.

10             Q.        Okay.   Is this a log that was generated by

11       WestFax?

12             A.        Yes.

13             Q.        And can you tell me how you came into

14       possession of Exhibit 3?

15             A.        Not precisely.       As I said, I've acquired lists

16       from all kind of sources, so I think these would -- they

17       were from another customer of mine, along with some that

18       I went out and purchased.

19             Q.        Well, you understand that -- you understand

20       that this is a fax log for WestFax.                      Correct?

21             A.        Yes.

22             Q.        Okay.   Is it your understanding that WestFax

23       provided Exhibit 3 to you following the broadcast?

24             A.        Yes.

25             Q.        And this WestFax log shows successful

                                       Veritext Legal Solutions
      www.veritext.com                                                              888-391-3376
     3:16-cv-03013-JMC      Date Filed 04/15/21   Entry Number 206-2   Page 79 of 197


                                         CONFIDENTIAL

                                                                           Page 16

1        transmissions.         Correct?

2              A.        That one does, yes.

3              Q.        And does Exhibit 3 relate to the fax

4        broadcasts done on behalf of AmeriFactors?

5                        MS. MAZZUCHETTI:         Objection to form.

6                        THE WITNESS:      Yes.

7        BY MR. KELLY:

8              Q.        All right.

9                        MS. MAZZUCHETTI:         Ryan, before you move on

10       from this exhibit, I just want to note, the view that we

11       have is slightly different.               Your file is as Exhibit 3

12       AmeriFactors --

13                       MR. KELLY:     Say that again, Lauri.

14                       MS. MAZZUCHETTI:         The title of your document

15       is edited.        That wasn't the view we had, and I want to

16       see the view you're looking at.                  We opened it in a

17       different view.         I just want to make sure this is the

18       same exhibit.

19                       MR. KELLY:     Yeah, I'll represent to you

20       Exhibit 3 is the attachment that -- that is identified

21       in Exhibit 2.

22                       MS. MAZZUCHETTI:         Okay.

23                       MR. KELLY:     I'm sorry.         You're breaking up,

24       Lauri.

25                       MS. MAZZUCHETTI:         Is this the CSV version or

                                      Veritext Legal Solutions
      www.veritext.com                                                        888-391-3376
     3:16-cv-03013-JMC      Date Filed 04/15/21   Entry Number 206-2   Page 80 of 197


                                         CONFIDENTIAL

                                                                           Page 86

1              A.        I'm not sure who I was using during this time

2        period, but I use FAXAGE right now.

3              Q.        What is FAXAGE?

4              A.        They provide fax numbers for people.

5              Q.        And how do you receive the fax -- if someone

6        were to send you a fax on the fax page number, how would

7        you receive it?

8              A.        That's up to you to set up your own system.

9        You could have them emailed to you, or you can just go

10       FAXAGE.com and read them.

11             Q.        Well, you don't have a fax machine sitting in

12       your house where the paper comes out like we did in the

13       old days?

14             A.        Most people don't have that anymore.

15             Q.        What's the basis for your statement that most

16       people don't have that anymore?

17             A.        Because everybody I talk to has an online fax

18       service.        They get a fax to email.

19             Q.        That's been true for a fairly -- for a number

20       of years now.        Is that correct?

21             A.        Yeah, I believe so, yeah.

22             Q.        When is the last time you used a fax machine,

23       a traditional fax machine?               If I say a traditional fax

24       machine, can we agree that I mean the type of fax

25       machine that uses ink and toner and will print out a

                                      Veritext Legal Solutions
      www.veritext.com                                                        888-391-3376
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 81 of 197




                    EXHIBIT E
     3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 82 of 197




                                                                        Page 1

1                        UNITED STATES DISTRICT COURT
                                    FOR THE
2                         DISTRICT OF SOUTH CAROLINA
3
4        CAREER COUNSELING, INC.
         d/b/a SNELLING STAFFING
5        SERVICES, A SOUTH CAROLINA
         CORPORATION, INDIVIDUALLY
6        AND AS THE REPRESENTATIVE
         OF A CLASS OF SIMILARLY
 7       SITUATED PERSONS,
 8                   Plaintiff,
 9              vs.          CASE NO. 3:16cv03013
10       AMERIFACTORS FINANCIAL
         GROUP, LLC, AND
11       JOHN DOES 1-5,
12                   Defendants.
13
14
15
16       DEPOSITION OF:        BARRY W. CLARK
                               (Appearing by VTC)
17       DATE:                 January 26, 2021
18       TIME:                 12:11 p.m.
19       LOCATION:             34179 Golden Lantern St.
                               Dana Point, CA
20
         TAKEN BY:             Counsel for the Plantiff
21
         REPORTED BY:    Renee H. Tollison, CVR
22                       (Appearing by VTC)
         ___________________________________________________
23
24
25

                                   Veritext Legal Solutions
      www.veritext.com                                                     888-391-3376
     3:16-cv-03013-JMC     Date Filed 04/15/21   Entry Number 206-2   Page 83 of 197




                                                                         Page 35

1        don't know whether there is a record, you're not
2        aware of any record reflecting that what has been
3        marked as Exhibit 5 was downloaded from WestFax's
4        portal.         Is that correct?
5                  A.       I do know that there is not currently a
6        record of exhibit, what's displayed as Exhibit 1 on
7        the screen now, had been accessed by AdMax.
8                  Q.       There's not a record of whether this
9        Exhibit 5 on the screen was accessed by AdMax?
10                 A.       There's no record.
11                 Q.       There's no record?
12                 A.       There's no record.             Correct.
13                 Q.       And looking at -- are you familiar with
14       the concept of an online fax, Mr. Clark?
15                 A.       I am familiar with the concept, yes.                   I
16       think the definition of that could be interpreted a
17       number of ways.
18                 Q.       Are you able to tell looking at
19       Exhibit 5 whether any of the phone numbers listed
20       in column D received the fax at issue using an
21       online fax?
22                 A.       No.
23                 Q.       Do you have any knowledge as to how the
24       document that has been marked as Exhibit 5 on the
25       screen, how that record was stored?

                                     Veritext Legal Solutions
      www.veritext.com                                                       888-391-3376
     3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 84 of 197




                                                                       Page 36

1                  A.    I'm sorry.        Can you ask the question
2        again?
3                  Q.    Do you have any knowledge of how the
4        document that's been marked as Exhibit 5 was
5        stored?
6                  A.    How it was stored where?
7                  Q.    By the entity that was maintaining this
8        record.
9                  A.    I guess I don't understand your
10       question, Ms. Smith.
11                 Q.    Sorry.      I'll try it again.             I believe
12       plaintiff's counsel represented that this document
13       was produced by AdMax in this litigation.                     And my
14       question to you is whether you have any knowledge
15       of how AdMax maintains its records.
16                 A.    I do not.
17                 Q.    And do you have any knowledge as to
18       whether AdMax could have altered this record that's
19       being displayed as Exhibit 5 in any way?
20                 A.    I have no knowledge of that.
21                 Q.    Is there anything to prevent someone
22       who has downloaded a fax log such as the one that's
23       being displayed as Exhibit 5 on the screen from
24       WestFax's portal at the time that -- at the time
25       such technology was being used from altering the

                                   Veritext Legal Solutions
      www.veritext.com                                                     888-391-3376
     3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 85 of 197




                                                                        Page 37

1        results of a fax broadcast in any way?
2                  A.    I think you're asking me if I have any
3        knowledge as to whether or not -- well, maybe you
4        can just ask me the question again.
5                  Q.    Let me ask a question.               After a
6        customer accessed the WestFax portal and downloaded
7        the results of a fax broadcast, was there anything
8        to prevent the individual who downloaded those
9        records from altering them in any way?
10                 A.    No.
11                 Q.    Are you aware of how AdMax bills its
12       customers?
13                 A.    No.
14                 Q.    Does WestFax offer any services other
15       than fax broadcasting?
16                 A.    Yes.
17                 Q.    What are those?
18                 A.    They are services related to fax,
19       general production fax, which would enable users or
20       other mechanisms to send fax using the WestFax
21       platform.
22                 Q.    Does WestFax offer any services related
23       to receiving faxes?
24                 A.    Yes.
25                 Q.    What are those?

                                   Veritext Legal Solutions
      www.veritext.com                                                     888-391-3376
     3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 86 of 197




                                                                       Page 43

1        of the first page of Exhibit 6, can you take a look
2        at those for me, please?
3                  A.    Okay.
4                  Q.    And the second bullet says that there
5        is unlimited storage.            Never lose a fax again.
6        Does that mean that a customer who's using this
7        solution will not have -- that there's no limit on
8        the number of faxes that they can receive while
9        they're using this product?
10                 A.    That's correct.
11                 Q.    And do you have an estimate of how many
12       fax recipients today are using online fax
13       solutions, or fax-to-email solutions, similar to
14       the one that is being described in Exhibit 6?
15                 A.    This is Exhibit 6 we're looking at now?
16       I'm sorry.
17                 Q.    Yes.
18                 A.    Okay.      Are you asking me to make an
19       estimate industrywide what percentage of people
20       receive fax via email?
21                 Q.    Yes.
22                 A.    I would estimate greater than
23       50 percent.
24                 Q.    And what is the basis for that
25       estimate?

                                   Veritext Legal Solutions
      www.veritext.com                                                     888-391-3376
     3:16-cv-03013-JMC    Date Filed 04/15/21   Entry Number 206-2     Page 87 of 197




                                                                          Page 44

1                  A.      General industry knowledge.
2                  Q.      This document, if we scroll up to the
3        top of Exhibit 6, talks about porting existing
4        numbers.        What does that mean?
5                  A.      It means that a customer could take
6        their existing fax number which is typically
7        connected to a paper fax machine, but not always,
8        and port that to WestFax so that they could use
9        that number to send and receive faxes and eliminate
10       their paper fax machine.
11                 Q.      Would you -- if a customer is using
12       this service, are you identified as their telecom
13       provider in that instance?
14                 A.      I wouldn't use that description, no.
15                 Q.      How would you describe it?
16                 A.      We're the service provider.
17                 Q.      The service provider?               Okay.
18                         MS. SMITH:       I think I am done with my
19       examination.        Could we just go off the record for
20       one minute so I can checked my notes?
21                         MR. KELLY:       Sure.
22                         (A recess transpired.)
23                         MS. SMITH:       I have no further questions
24       for you, Mr. Clark.
25                         MR. KELLY:       I just have a couple of

                                    Veritext Legal Solutions
      www.veritext.com                                                        888-391-3376
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 88 of 197




                    EXHIBIT F
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 89 of 197
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 90 of 197
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 91 of 197
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 92 of 197
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 93 of 197
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 94 of 197




                    EXHIBIT G
 3:16-cv-03013-JMC          Date Filed 04/15/21     Entry Number 206-2         Page 95 of 197




                       IN THE UNITED STATES DISTRICT COURT FOR
                           THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION



CAREER COUNSELING, INC. d/b/a                          Case No. 3:16-cv-03013-JMC
SNELLING STAFFING SERVICES,
individually and as the representative of a class
of similarly-situated persons,

               Plaintiff,

v.

AMERIFACTORS FINANCIAL GROUP,
LLC, and JOHN DOES 1-5,

               Defendants.
                                                       Original Complaint Filed September 2,
                                                       2016


          DEFENDANT’S EXPERT REBUTTAL REPORT OF KEN SPONSLER




                                                            - 1 -Error! Unknown document property name.
    3:16-cv-03013-JMC            Date Filed 04/15/21           Entry Number 206-2             Page 96 of 197




         1.       I am Ken Sponsler. I am the Senior Vice President of CompliancePoint, Inc.

Litigation Services (“CompliancePoint”) with offices in Duluth, Georgia. CompliancePoint is a

wholly-owned subsidiary of PossibleNOW, Inc.

         2.       I reserve the right to provide additional information in this matter. I also reserve

the right to supplement this report as new information becomes available.

Assignment

         3.       I was asked to assess the expert report of Robert Biggerstaff1 pertaining to the

alleged facsimile (“fax”) transmissions by defendant AmeriFactors Financial Group, LLC

(“AmeriFactors”) and to provide my own opinion regarding some of the opinions expressed by

him relevant to this case.

Summary of Opinions

         4.       I have reached the conclusions set forth below based on my review of the

Biggerstaff Report and the materials cited by Mr. Biggerstaff, as well as other case materials made

available to me, listed in Exhibit A, in addition to my expertise and experience in the

telecommunications industry. The opinions expressed by Mr. Biggerstaff are largely based on

documents identified as fax logs in CSV format titled “amerifactor.6.28.16.failed.csv” and

“amerifactor.6.28.16.success.csv” in addition to the invoice titled “INVOICE_ADMAX

AmeriFactors.6.28.16.pdf,” and other materials listed in ¶¶ 9 – 11 of his Expert Report including

Exhibit 1 to his Report.

         Opinion One: A very significant percentage of the ultimate fax image recipients likely

used an online, Internet or “commercial” fax service, which converted the fax to an image and



1
 Expert Report of Robert Biggerstaff, July 20, 2020, hereafter referred to as the “Biggerstaff Report.” The cover page
of Mr. Biggerstaff’s report bears the title “Expert Report of Robert Biggerstaff,” however, the footers of the same
report say, “Revised Expert Report of Robert Biggerstaff.”
     3:16-cv-03013-JMC             Date Filed 04/15/21          Entry Number 206-2             Page 97 of 197




notified their customers of the receipt; it is not possible to determine which recipients received the

fax through such means by reviewing fax transmission logs. These customers did not receive a

fax with a facsimile machine over a regular telephone line or use printer paper or toner in receiving

such fax transmissions.

           Opinion Two: The names and addresses of businesses and/or individuals who allegedly

received the faxes at issue in this case cannot reliably be identified through objective or

administratively feasible means.

Qualifications

           Overview

           5.       I have over 20 years operational experience in business-to-business and business-

to-consumer global direct marketing compliance matters, and have (a) personally conducted

dozens of onsite compliance assessments, gap analyses,2 and risk assessment studies, (b) assessed

numerous call center operations in connection with clients contracting for such services, and (c)

analyzed multiple facsimile campaigns. My company has also performed fax-specific data

analyses and historical subscriber/user research.

           6.       During my compliance consulting engagements, I have routinely evaluated and

opined upon matters related to faxing, including third-party fax service providers. Due to this

consultative work, I am familiar with the TCPA’s fax-related regulations, as well as modern day

faxing technology. To date, I have been retained and disclosed as an expert witness in the

following fax-related cases.




2
    The identification of gaps between the requirements according to the law and the actual practices of a company.
______________________________________________________________________________
EXPERT REBUTTAL REPORT OF KEN SPONSLER
CAREER COUNSELING, INC. d/b/a SNELLING STAFFING SERVICES v.
AMERIFACTORS FINANCIAL GROUP, LLC, and JOHN DOES 1-5, INC.
CASE NO. 3-16-CV-03013-JMC                                                 -2-
  3:16-cv-03013-JMC          Date Filed 04/15/21      Entry Number 206-2         Page 98 of 197




               •     Physicians Healthsource, Inc. v. Stryker Sales Corp., 1:12-cv-00729 (W.D.
                     Mich.);

               •     True Health Chiropractic v. McKesson Corp., 3:13-cv-002219 (N.D. Cal.);

               •     Daisy, Inc. v. Pollo Operations, 2:14-cv-00564 (M.D. Fla.);

               •     Pinchem v. Regal Medical Group, 2:15-cv-06518 (C.D. Cal.);

               •     America's Health & Resource Center and Affiliated Health Group v. Alcon
                     Laboratories, Inc., 1:16-cv-04539 (N.D. Ill.);

               •     Gorss Motels v. Otis Elevator Co., 3:16-cv-017871 (D. Conn.);

               •     Etter v. Allstate Insurance, 3:17-cv-00184 (N.D. Cal.);

               •     Scoma Chiropractic v. Mastercard International, Inc., 2:16-cv-00041 (M.D.
                     Fla.);

               •     Gorss Motels v. Sprint Solutions, Inc., 3:17-cv-00546 (D. Conn.);

               •     Gorss Motels v. AT&T Mobility & AT&T Mobility National Accounts, 3:17-
                     cv-00403 (D. Conn.);

               •     Meda Pharmaceuticals, Inc. v. Odyssey Services, Inc., SOM-L-406-14
                     (Superior Court of Somerset County, New Jersey);

               •     Gorss Motels v. Lands’ End, 3:17-cv-00010 (D. Conn.);

               •     E&G, Inc. v. Mt. Vernon Mills, 6:17-cv-00318 (D. S.C.);

               •     Kawa Orthodontics LLP v. Laboratory Corporation of America Holdings,
                     9:19-cv-80521 (S.D. Fla.);

               •     Davis Neurology, P.A. v. DoctorDirectory.com, L.L.C., 4:19-cv-00499 (E.D.
                     Ark.).

       A.      CompliancePoint

       7.      I founded CompliancePoint’s consulting practice, which, among other things,

provides historical call data compliance analysis, wireless identification services, call data audits,

and compliance monitoring for corporate clients. CompliancePoint can do this because it has

______________________________________________________________________________
EXPERT REBUTTAL REPORT OF KEN SPONSLER
CAREER COUNSELING, INC. d/b/a SNELLING STAFFING SERVICES v.
AMERIFACTORS FINANCIAL GROUP, LLC, and JOHN DOES 1-5, INC.
CASE NO. 3-16-CV-03013-JMC                                                 -3-
  3:16-cv-03013-JMC         Date Filed 04/15/21      Entry Number 206-2        Page 99 of 197




access to the historical data resources of its parent company, PossibleNOW, Inc.

(“PossibleNOW”). PossibleNOW maintains licensing agreements that allow PossibleNOW and

CompliancePoint use of both the Interactive Marketing Solutions’ Wireless Block Identifier™ list

and the Wireless Number Portability List. PossibleNOW obtains and uploads the Interactive

Marketing Solutions’ Wireless Block Identifier™ twice monthly, on the first day of the month and

on or about the 15th of the month (which is every day the list is published on the IMS website).

PossibleNOW has maintained the history of these downloads since June 13, 2003. PossibleNOW

downloads the iconectiv (previously: Neustar) Wireless Number Portability List daily. This list

consists of two files daily—wireline-to-wireless and wireless-to-wireline. PossibleNOW has

maintained the history of these downloads since May 2004.            These combined download

transactions are archived in a proprietary data warehouse. This provides PossibleNOW with a

unique history of each of these lists since their inception. PossibleNOW expends great effort on

the maintenance of this data set. PossibleNOW’s standard process of download, upload, and

verification of its data sources is the primary focus of the PossibleNOW operations team. Queries

to this data warehouse allow the determination of the wireless status of any telephone number on

the date it was dialed PossibleNOW’s and CompliancePoint’s status reflects the status of the

source data providers on the date identified for analysis. None of PossibleNOW’s wireless

historical data is obtained from compiled data sources such as lead generators or data aggregators.

       8.      CompliancePoint’s initial output files indicate the counts of telephone numbers that

were on the Wireless Block or Wireless Number Portability List at the time of call and on the list



______________________________________________________________________________
EXPERT REBUTTAL REPORT OF KEN SPONSLER
CAREER COUNSELING, INC. d/b/a SNELLING STAFFING SERVICES v.
AMERIFACTORS FINANCIAL GROUP, LLC, and JOHN DOES 1-5, INC.
CASE NO. 3-16-CV-03013-JMC                                                 -4-
    3:16-cv-03013-JMC          Date Filed 04/15/21          Entry Number 206-2             Page 100 of 197




>15 days at the time of call. Later outputs can identify the number of calls to unique telephone

numbers that were on one of the wireless lists >15 days3 at the time of dial.

        9.       This combination of historical, primary source, wireless data and our suite of data

analysis tools and analysts provides an accurate picture or the wireless status of records in any data

file that contains the 10-digit telephone number dialed and the date of dial.

        10.      In my position at CompliancePoint, I have served as a court-appointed monitor as

well as an expert witness on such topics, including specifically to monitor or opine on compliance

with the TCPA. As a result, I am intimately familiar with the methodologies that must be used to

perform accurate and reliable call record analysis, whether in the context of analyzing calls to

wireless numbers, calls to numbers that may be registered on the National Do Not Call Registry

(“NDNCR”), calls to numbers on a company’s entity-specific do not call list, or to determine

whether evidence exists of a successful facsimile transmission.

        11.      Prior to taking on my role at CompliancePoint, I served in a critical role at

PossibleNOW, CompliancePoint’s parent company.                    PossibleNOW is an industry leader in

telemarketing and telephone communications compliance services.                         It not only performs

compliance suppression and analysis services for companies engaged in telephone

communications, it is also the federal government’s contractor responsible for purging numbers

from the NDNCR if it finds that they have been disconnected and reassigned to a new name and a

new address.




3
  For TCPA compliance, callers have a 15-day grace period to detect if a number has been ported and remove from
their calling list(s). FCC Order 04-204, In the Matter of Rules and Regulations Implementing the Telephone Consumer
Protection Act of 1991, CG Docket No. 02-278, adopted August 25, 2004, released September 21, 2004.
https://docs.fcc.gov/public/attachments/FCC-04-204A1.doc – accessed August 4, 2020.
______________________________________________________________________________
EXPERT REBUTTAL REPORT OF KEN SPONSLER
CAREER COUNSELING, INC. d/b/a SNELLING STAFFING SERVICES v.
AMERIFACTORS FINANCIAL GROUP, LLC, and JOHN DOES 1-5, INC.
CASE NO. 3-16-CV-03013-JMC                                                 -5-
 3:16-cv-03013-JMC          Date Filed 04/15/21      Entry Number 206-2          Page 101 of 197




       12.     PossibleNOW is a provider of, among other things, mobile, as well as residential

and business, telephone auditing and identity services, and other solutions for Do Not Call

Compliance. In my role at PossibleNOW, I wrote the functional specifications for PossibleNOW’s

“DNCSolution,” which, along with other things, provides a suppression platform to scrub for

wireless numbers and numbers registered on the NDNCR, state DNC lists, and entity-specific

DNC lists while accounting for numbers associated with federal and/or state established business

relationship (“EBR”) (inquiry or transaction EBR) exemptions as well as consent.

       13.     Finally, as a member and previous Vice Chairman and member of the Executive

Committee of the National Board of Directors for the Professional Association of Customer

Engagement (“PACE”), formerly the American Teleservices Association, I interact with hundreds

of corporate compliance professionals and companies/providers involved in consumer contact

operations.

       14.     I underwent specialized training at the U.S. Army Command Sergeant Major

Course (graduated with Honors) and the Advanced Non-Commissioned Officers’ Course

(Distinguished Graduate). I served primarily in Airborne Infantry and Mechanized Infantry units.

After 27 years’ service, I retired from the U.S. Military after achieving the highest enlisted rank of

U.S. Army, Command Sergeants Major, of the 3rd Infantry Division, a 23,400-man elite combat

team. My awards and decorations include the Legion of Merit, Expert Infantry Badge, Master

Parachutist Badge, Pathfinder Badge, Canadian and German Parachutist Badges, and the French

Commando Badge (#10 Berlin). A copy of my CV is attached hereto as Exhibit B.




______________________________________________________________________________
EXPERT REBUTTAL REPORT OF KEN SPONSLER
CAREER COUNSELING, INC. d/b/a SNELLING STAFFING SERVICES v.
AMERIFACTORS FINANCIAL GROUP, LLC, and JOHN DOES 1-5, INC.
CASE NO. 3-16-CV-03013-JMC                                                 -6-
 3:16-cv-03013-JMC         Date Filed 04/15/21    Entry Number 206-2          Page 102 of 197




       Recent Relevant Expert Experience

       15.     In the last four years I have been retained to provide deposition testimony as an

expert in the following matters:

               •    Bridge v. Credit One Bank, 2:14-cv-01512 (D. Nev.);

               •    Raffin v. Medicredit, 2:15-cv-04912 (C.D. Cal.);

               •    Keim v. ADF Midatlantic, 9:12-cv-80577 (S.D. Fla.);

               •    Marcus v. CVS Pharmacy, 3:15-cv-00259 (D. N.J.);

               •    Tomeo v. Citigroup and CitiMortgage, 1-13-cv-04046 (N.D. Ill.);

               •    Tillman v. Ally Financial, 2:16-cv-00313 (M.D. Fla.);

               •    Slovin v. Sunrun, 4:15-cv-05340 (N.D. Cal.);

               •    Gorss Motels v. Brigadoon Fitness, 1:16-cv-00330 (N.D. Ind.);

               •    Larson v. Harman-Management Corp. et al., 1:16-cv-00219 (E.D. Cal.);

               •    Glasser v. Hilton Grand Vacations Co., 8:16-cv-00952 (M.D. Fla.);

               •    Gorss Motels v. Otis Elevator Co., 3:16-cv-01781 (D. Conn.);

               •    Bakov v. CWT, 1:15-cv-02980 consolidated with 1:17-cv-00973 (N.D. Ill.);

               •    Gorss Motels v. AT&T, 3:17-cv-00403 (D. Conn.);

               •    Knapper v. Cox Communications, 2:17-cv-00913 (D. Ariz.);

               •    Bennett v. GoDaddy.com, 16-cv-03908 (D. Ariz.);

               •    Sliwa v. Bright House Networks, 2:16-cv-00235 (M.D. Fla.);

               •    Gorss Motels v. Sprint, 3:17-cv-00546 (D. Conn.);

               •    Gorss Motels v. Lands’ End, 3:17-cv-00010 (D. Conn.);

               •    E&G, Inc. v. Mt. Vernon Mills, 6:17-cv-00318 (D. S.C.);


______________________________________________________________________________
EXPERT REBUTTAL REPORT OF KEN SPONSLER
CAREER COUNSELING, INC. d/b/a SNELLING STAFFING SERVICES v.
AMERIFACTORS FINANCIAL GROUP, LLC, and JOHN DOES 1-5, INC.
CASE NO. 3-16-CV-03013-JMC                                                 -7-
  3:16-cv-03013-JMC         Date Filed 04/15/21       Entry Number 206-2         Page 103 of 197




                •    America's Health & Resource Ctr. & Affiliated Health Grp. v. Alcon, 1:16-
                     cv-04539 (N.D. Ill.);

                •    Hunter, Villa, Mejia v. Time Warner Cable, 1:15-cv-06445 (S.D.N.Y.);

                •    Morgan v. Orlando Health, Inc. et al., 6:17-cv-01972 (M.D. Fla.);

                •    San Pedro-Salcedo v. The Häagen-Dazs Shoppe Co., 5:17-cv-03504 (N.D.
                     Cal.);

                •    Grigorian v. FCA US, 1:18-cv-24364 (S.D. Fla.);

                •    Morgan v. Adventist Health System/Sunbelt, Inc., 6:18-cv-01342 (M.D.
                     Fla.);

                •    Kawa Orthodontics v. LabCorp, 9:19-cv-80521 (S.D. Fla.);

                •    Clark v. FDS Bank et al., 6:17-cv-00692 (M.D. Fla.);

                •    Chinitz v. Intero Real Estate Services, 5:18-cv-05623 (N.D. Cal.); and

                •    Jenkins et al. v. National Grid USA Service Company, Inc., 2:15-cv-001219
                     (E.D.N.Y.).

          16.   I have qualified as an expert in Federal District Court in the following matters (pre-

trial):

                •    Manno v. Healthcare Revenue Recovery Group, LLC, 11-cv-61357 (S.D.
                     Fla.);

                •    Trilegiant Corporation v. Sitel Corporation, 1:09-cv-06492 (S.D. N.Y.);

                •    Horton v. Cavalry Portfolio Services, LLC, 3:13-cv-00307 (S.D. Cal.);

                •    Molnar v. NCO Financial Systems, 3:13-cv-00131 and 3-13-cv-00685 (S.D.
                     Cal.);

                •    Abante Rooter & Plumbing v. Birch Communications, 1:15-cv-03562 (N.D.
                     Ga.);

                •    True Health Chiropractic, Inc. v. McKesson Corp., 3:13-cv-002219 (N.D.
                     Cal.);

                •    Abante Rooter & Plumbing v. Alarm.com, 4:15-cv-06314 (N.D. Cal.);
______________________________________________________________________________
EXPERT REBUTTAL REPORT OF KEN SPONSLER
CAREER COUNSELING, INC. d/b/a SNELLING STAFFING SERVICES v.
AMERIFACTORS FINANCIAL GROUP, LLC, and JOHN DOES 1-5, INC.
CASE NO. 3-16-CV-03013-JMC                                                 -8-
 3:16-cv-03013-JMC    Date Filed 04/15/21     Entry Number 206-2           Page 104 of 197




           •    Paoletti v. Everglades College, 0:16-cv-61777 (S.D. Fla.);

           •    Pinchem v. Regal Medical Group, 2:15-cv-06518 (C.D. Cal.);

           •    Flores v. Adir International, 2:15-cv-00076 (C.D. Cal.);

           •    Meyer v. Bebe Stores, 4:14-cv-00267 (N.D. Cal.);

           •    CS Wang v. Wells Fargo, 1:16-cv-11223 (N.D. Ill.)

           •    Dipuglia v. US Coachways, 1:17-cv-23006 (S.D. Fla.);

           •    Toney v. Quality Resources, 1:13-cv-00042 (N.D. Ill.);

           •    Fitzgerald v. Universal Pictures, 6:16-cv-01193 (M.D. Fla.);

           •    Eisenband v. Starion Energy, 9:17-cv-80195 (S.D. Fla.);

           •    Aparicio v. Jade Holdings Grp, 0:18-cv-60202 (S.D. Fla.);

           •    Fabricant v. United Card Solutions, 2-18-cv-01429 (C.D. Cal.);

           •    Powell v. YouFit Health Clubs, 0:17-cv-62328 (S.D. Fla.);

           •    Poirier v. CubaMax Travel, 1:18-cv-23240 (S.D. Fla.);

           •    Warren v. Ross Medical Education Center, 1-18-cv-00341 (W.D. Mich.);

           •    Washington v. Ross Medical Education Center, 3-18-cv-00139 (N.D. Ind.);

           •    Lisa Drayton and Daniel Drayton v. Toyota Motor Credit Corp., 3:16-cv-
                00046 (M.D. Fla.);

           •    Lennartson v. Papa Murphy’s Holdings, 3:15-cv-05307 (W.D. Wash.);

           •    Burke v. Credit One Bank, 8:18-cv-00728 (M.D. Fla.);

           •    Frank v. South Aiken Fitness, 1:18-cv-02454 (D.S.C.);

           •    Davila-Lynch v. HOSOPO Corporation d/b/a Horizon Solar Power, et al.,
                1:18-cv-10072 (D. Mass.);

           •    Williams v. PillPack LLC, 3:19-cv-05282 (W.D. Wash.);

           •    Fischer v TriVita, Inc., 6:19-cv-02333 (M.D. Fla.);

______________________________________________________________________________
EXPERT REBUTTAL REPORT OF KEN SPONSLER
CAREER COUNSELING, INC. d/b/a SNELLING STAFFING SERVICES v.
AMERIFACTORS FINANCIAL GROUP, LLC, and JOHN DOES 1-5, INC.
CASE NO. 3-16-CV-03013-JMC                                                 -9-
    3:16-cv-03013-JMC           Date Filed 04/15/21     Entry Number 206-2        Page 105 of 197




                   •     Davis Neurology, P.A. v. DoctorDirectory.com, et al., 4:19-cv-00499 (E.D.
                         Ark.);

                   •     Austin and Marrero v. Public Reputation Management Services d/b/a
                         PR.Business, 9:20-cv-80161 (S.D. Fla.); and

                   •     Hicks v. Houston Baptist University, 5:17-cv-00629 (E.D. N.C.).

          17.      I have qualified as an expert and provided trial testimony in the matters United

States of America v. DISH Network, No. 3:09-cv-03070 (C.D. Ill.) and ADT Security Services Inc.

v. Security One International, No. 11-cv-05149 (N.D. Cal.).

Materials Reviewed and Relied Upon

          18.      In preparing this report and rendering my opinions in this case, I, and others on my

team under my direction, reviewed various documents made available to me by AmeriFactors’

counsel that were produced in this matter, as well as the materials considered by Mr. Biggerstaff.

My opinions and conclusions are relevant to the proposed class period: from September 2, 2012

to September 2, 2016.4 A list of all the documents and policies I relied upon for this report is

attached as Exhibit A.

          19.      In preparing this report, I also relied upon my knowledge of fax transmission

systems, fax related records (and their limitations), as well as operational matters related to the

TCPA, as amended by the Junk Fax Prevention Act (“JFPA”). Fax related operational matters

include an evaluation of the compliance related policies, procedures, training, monitoring and

enforcement procedures, contracts and so on. In addition, where appropriate and as noted, I

performed research on various fax delivery and receipt mechanisms in common use as well as the




4
    First Amended Complaint (“FAC”), ¶ 19.
______________________________________________________________________________
EXPERT REBUTTAL REPORT OF KEN SPONSLER
CAREER COUNSELING, INC. d/b/a SNELLING STAFFING SERVICES v.
AMERIFACTORS FINANCIAL GROUP, LLC, and JOHN DOES 1-5, INC.
CASE NO. 3-16-CV-03013-JMC                                                - 10 -
     3:16-cv-03013-JMC            Date Filed 04/15/21       Entry Number 206-2      Page 106 of 197




evolution of the technology.

           20.      My opinions are also informed by my experience with historical telephone number

compliance audits and reviews of consumer contact operations including fax campaigns. These

reviews have included third-party providers of fax services as a component of corporate

compliance assessments.

           21.      I stay current with industry developments – both in terms of technology and

compliance – and this knowledge has also informed my opinions.

I.         PROPOSED CLASS AT ISSUE

           22.      Plaintiff seeks to represent a class it defined as follows:

                    All persons who (1) on or after four years prior to the filing of this
                    action, (2) were sent telephone facsimile messages of material
                    advertising the commercial availability or quality of any property,
                    goods, or services by or on behalf of Defendants, and (3) from which
                    Defendants did not have prior express invitation or permission, or
                    (4) which did not display a proper opt-out notice.

Plaintiff’s First Amended Complaint, ¶ 19.

Background

           23.      I understand that AmeriFactors provides funding and financial services to

businesses, and is located in Celebration, Florida.5

           24.      It is my understanding that plaintiff Career Counseling, Inc. d/b/a Snelling Staffing

Services (“Snelling Staffing Services” or “Plaintiff”) is a staffing and recruiting firm with its

corporate office in Richardson, Texas.6




5
    https://amerifactors.com/ - accessed August 24, 2020.
6
    https://www.snelling.com/ - accessed August 24, 2020.
______________________________________________________________________________
EXPERT REBUTTAL REPORT OF KEN SPONSLER
CAREER COUNSELING, INC. d/b/a SNELLING STAFFING SERVICES v.
AMERIFACTORS FINANCIAL GROUP, LLC, and JOHN DOES 1-5, INC.
CASE NO. 3-16-CV-03013-JMC                                                - 11 -
    3:16-cv-03013-JMC           Date Filed 04/15/21      Entry Number 206-2           Page 107 of 197




           25.      I understand that AmeriFactors engaged a company called Admax to send the fax,

and Admax engaged a company called WestFax to transmit the fax.7 It is also my understanding

that WestFax operates a web-based fax broadcasting platform.

II.        STATEMENT OF OPINIONS

           Opinion One: The proliferation of Internet-based facsimile technology presents major

user identification issues in this case that are not addressed by Plaintiff. A very significant

percentage of the ultimate fax image recipients likely used an online, Internet or “commercial” fax

service that converted the fax to an image and notified their customers of the receipt or emailed

designated recipients an image of the fax as an attachment. There is no way to determine from the

transmission log how any particular recipient listed received a transmission.

           A.       Background on the TCPA and Rulings by the Federal Communications
                    Commission (“FCC”)

           26.      The TCPA provides, among other things, that “[i]t shall be unlawful for any person

within the United States, or any person outside the United States if the recipient is within the

United States . . . to use any telephone facsimile machine, computer, or other device to send, to a

telephone facsimile machine, an unsolicited advertisement” unless certain conditions apply.8

           27.      A “telephone facsimile machine” is defined in the statute as “equipment which has

the capacity (A) to transcribe text or images, both, from paper into an electronic signal and to




7
 Deposition of Chad Komniey, Career Counseling, Inc. v. AmeriFactors Fin. Grp. LLC, No. 3:16-cv-03013 (D.S.C.
Sept. 22, 2020) (“Komniey Dep.”), at 21:1-15, 34:15-35:21.
8
    47 U.S.C. § 227(b)(1)(C).
______________________________________________________________________________
EXPERT REBUTTAL REPORT OF KEN SPONSLER
CAREER COUNSELING, INC. d/b/a SNELLING STAFFING SERVICES v.
AMERIFACTORS FINANCIAL GROUP, LLC, and JOHN DOES 1-5, INC.
CASE NO. 3-16-CV-03013-JMC                                                - 12 -
     3:16-cv-03013-JMC           Date Filed 04/15/21           Entry Number 206-2              Page 108 of 197




transmit that signal over a regular telephone line, or (B) to transcribe text or images (or both) from

an electronic signal received over a regular telephone line onto paper.”9

           28.      On July 13, 2017, AmeriFactors filed a Petition For Expedited Declaratory Ruling

with the FCC seeking a clarification that the TCPA does not apply to fax transmissions that the

recipient receives through online fax services or on a device other than a telephone facsimile

machine. On December 9, 2019, the FCC issued a Declaratory Ruling on AmeriFactors’ Petition

(“FCC Ruling” or “Ruling”) holding, in pertinent part, that online fax services are not within the

scope of the TCPA. In re Amerifactors Fin. Group, LLC Pet. for Expedited Declaratory Ruling,

CG Docket Nos. 02-278, 05-338, Declaratory Ruling, 2019 WL 6712128 (Dec. 9, 2019). The

FCC Ruling determined that faxes received via an online fax service as electronic messages are

effectively email and therefore are not faxes received on a “telephone facsimile machine.”10

           29.      On September 4, 2020, the FCC's Bureau on Consumer and Governmental Affairs

issued a Declaratory Ruling in In the Matter of Joseph T. Ryerson & Son, Inc. Petition for

Declaratory Ruling, concluding that modern faxing technologies are not within the scope of the

TCPA,11 and finding “Ryerson’s technology is similar to the technology” it had addressed in

AmeriFactors, and “an online service cannot itself print a fax and thus is plainly not ‘equipment

which has the capacity . . . to transcribe text or images (or both) from electronic signal received




9
    47 U.S.C. § 227(a)(3).
10
     https://docs.fcc.gov/public/attachments/DA-19-1247A1.pdf – accessed August 26, 2020.
11
  Excerpt: Commenter Biggerstaff argues that all faxes are sent digitally, and can be received or sent using a computer,
but the message in question should be considered a fax and not an email because “[w]hen someone uploads a list of
10-digit telephone numbers and a fax image to a fax broadcaster’s web site, they are undoubtedly sending faxes as a
result of their actions even though they used a web browser to start the process.” (Biggerstaff Comments at 3.)
https://docs.fcc.gov/public/attachments/DA-20-1038A1.pdf – accessed September 29, 2020.
______________________________________________________________________________
EXPERT REBUTTAL REPORT OF KEN SPONSLER
CAREER COUNSELING, INC. d/b/a SNELLING STAFFING SERVICES v.
AMERIFACTORS FINANCIAL GROUP, LLC, and JOHN DOES 1-5, INC.
CASE NO. 3-16-CV-03013-JMC                                                - 13 -
     3:16-cv-03013-JMC            Date Filed 04/15/21          Entry Number 206-2            Page 109 of 197




over a regular telephone line onto paper’ and thus does not meet the statutory definition of a

‘telephone facsimile machine,’” thus granting the Ryerson request. (emphasis added.)

           B.       Modern Fax Technology

           30.      As the FCC acknowledged with its recent rulings, modern faxing technology

operates in a much different manner from the technology in 1991, when the TCPA was enacted,

and today’s technology is also much different than the technology that existed in 2003, when the

FCC analyzed fax technologies.12 By 2010, faxing had largely disappeared, having fallen victim

to the same technological and economic processes that had created it.13 There are many variations

of equipment and software. Companies, including companies whose fax numbers are identified in

the fax logs produced in this case, use cloud-based fax services that host all of the equipment and

software and require no phone-system integration. There also are hybrid services that still utilize

on-site servers but that do away with phone-system integration. There are online services marketed

to consumers and small businesses and require only an Internet connection. Users can even send

and receive faxes using their smartphones (a technology that did not exist in 2003). In short, the

online faxing industry, the technology it utilizes, and the customer experience continue to evolve.




12
  In Re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18 F.C.C. Rcd. 14014, 14133 (2003),
CG Docket No. 02-278, released July 3, 2003, (“2003 Report and Order”). In relevant part, ¶ 200 of the 2003 Report
and Order states: “We conclude that faxes sent to personal computers equipped with, or attached to, modems and to
computerized fax servers are subject to the TCPA’s prohibition on unsolicited faxes. However, we clarify that the
prohibition does not extend to facsimile messages sent as email over the Internet. The record confirms that a
conventional stand-alone telephone facsimile machine is just one device used for this purpose; that developing
technologies permit one to send and receive facsimile messages in a myriad of ways. Today, a modem attached to a
personal computer allows one to transmit and receive electronic documents as faxes. ‘Fax servers’ enable multiple
desktops to send and receive faxes from the same or shared telephony lines.” See also n.736 (“Commenters also note
that some commercial facsimile services transmit faxes to the recipients as email attachments. We emphasize that
any rules the Commission adopts with respect to unsolicited facsimile advertisements would not extend to
facsimile messages transmitted as email over the Internet.”) (emphasis added) (citing 47 U.S.C. § 227(a)(2).
13
     Faxed, The Rise and Fall of the Facsimile Machine, Jonathan Coopersmith (2015) (John Hopkins’ University Press).
______________________________________________________________________________
EXPERT REBUTTAL REPORT OF KEN SPONSLER
CAREER COUNSELING, INC. d/b/a SNELLING STAFFING SERVICES v.
AMERIFACTORS FINANCIAL GROUP, LLC, and JOHN DOES 1-5, INC.
CASE NO. 3-16-CV-03013-JMC                                                - 14 -
 3:16-cv-03013-JMC          Date Filed 04/15/21       Entry Number 206-2           Page 110 of 197




       31.     An online fax is a web-based or Internet fax service. It functions like a webmail

(Gmail, Hotmail) service for faxes. The system can integrate with email and other software

systems. Internet-based faxing is the latest evolution of fax. The term “online fax” is often used

interchangeably with “Internet fax” and a number of other terms. Online fax refers to a hosted

system, while Internet fax refers to any system of faxing where faxes travel over the Internet,

including regular fax machines communicating with the T.38 fax standard.

       32.     It is possible now to send and receive "faxes" online, from a computer, PC, or Mac.

Mobile phones or other mobile devices can also send/receive faxes over the Internet or carrier

network. Faxing is also possible with a modem USB dongle. Faxes may also be sent and received

via email account, be it Outlook, Gmail, Hotmail, etc. Voice over Internet Protocol ("VoIP"), a

methodology and group of technologies for the delivery of voice communications and multimedia

sessions over Internet Protocol (IP) networks such as the Internet, also supports fax.

       33.     Online faxing is also referred to as Internet fax, virtual fax, fax to email, digital fax,

electronic fax, vfax, commercial facsimile services, and by many more terms. Simply, there are

numerous variations of this popular technology service. Online fax services convert traditional

facsimile transmissions into a digital file (typically PDF or TIFF files), allowing faxes to be

received and sent via email or accessed via an online portal maintained by the service provider.

       34.     In order to receive a fax with email, an email is sent to a designated email address

whenever a fax is received. The “from” section is the service provider, the “subject” section is

the fax sender’s fax number and other data, and the fax as it was transmitted is attached to the

email. Web interfaces, desktop software, or smartphone apps can be logged into for checking


______________________________________________________________________________
EXPERT REBUTTAL REPORT OF KEN SPONSLER
CAREER COUNSELING, INC. d/b/a SNELLING STAFFING SERVICES v.
AMERIFACTORS FINANCIAL GROUP, LLC, and JOHN DOES 1-5, INC.
CASE NO. 3-16-CV-03013-JMC                                                - 15 -
 3:16-cv-03013-JMC          Date Filed 04/15/21      Entry Number 206-2         Page 111 of 197




faxes to receive faxes through a webpage, computer, or smartphone. Just like email, messages can

be viewed and forwarded or replied to.

       35.     In the context of an online fax service, the recipient of the fax does not receive the

transmission “over a regular telephone line.” The service stores the faxes online and either allows

the recipient to view the file from a web portal or to receive the file via email. The user of an

online fax system does not need to have a premise-based analog telephone line dedicated to

incoming faxes because there is no transmission over a regular telephone line to a fax machine

owned/operated by the ultimate intended recipient. Instead, the transmission in such instances

engages the telephone lines that belong to the online services, which are in business to receive/send

fax transmissions over a regular telephone line on behalf of their customers.

       36.     The development away from the traditional fax machine has resulted in many

businesses in the marketplace offering non-traditional faxing solutions, including, for example,

Vonage, eFax, Mitel, Retarus, RingCentral, Metrofax, and Fax.com. These businesses use a

variety of platforms accessible from a host of devices and generally are marketed as offering faxing

solutions that obviate the need for a traditional fax machine.

       37.     Many Internet-based faxing solutions include access to their “fax portal.”

Typically, users of the fax services can specify whom within the organization should receive a

notification email that a fax has been received and/or whom to automatically email the fax as an

attachment. The portal facilitates the user’s ability to view/or delete received faxes by clicking on

the PDF or TIFF file. This “opens” the image and presents to the user the actual fax image. From

that point users can delete/email/save/print the image as desired. These images or files may also


______________________________________________________________________________
EXPERT REBUTTAL REPORT OF KEN SPONSLER
CAREER COUNSELING, INC. d/b/a SNELLING STAFFING SERVICES v.
AMERIFACTORS FINANCIAL GROUP, LLC, and JOHN DOES 1-5, INC.
CASE NO. 3-16-CV-03013-JMC                                                - 16 -
     3:16-cv-03013-JMC         Date Filed 04/15/21         Entry Number 206-2            Page 112 of 197




be forwarded to others inside or outside the organization further complicating the identity of the

person or persons who actually received the file.

         38.     While Internet-based fax services could theoretically receive/send a facsimile over

a regular telephone line, the ultimate recipient does not. Internet fax service providers are in the

business of receiving faxes on behalf of their clients and are therefore not negatively impacted by

doing so.

         39.     Internet-based fax services do not transcribe fax images onto paper. No Internet

fax provider I am aware of provides an option of providing “printed” faxes. Instead, a fax is

converted to common image formats such as PDF or TIFF and either stored on the fax service

provider’s servers or, depending upon the user’s preferences, included as an attachment to an email

sent to the user.

         40.     While a user may choose to implement a hybrid solution by connecting a traditional

or stand-alone fax machine to the online fax service, this is an option that the user would

specifically choose to implement and is not a default option of such services.

         41.     According to a recently released paper publishing research from International Data

Group (“IDC”), 90 percent of fax users have already integrated or are evaluating integrating fax

with other technologies or applications like email, or Enterprise Resource Planning (“ERP”),

Customer Relationship (“CRM”) and Electronic Health Record (“EHR") systems. IDC’s research

predicts that during the next two years, all fax usage will shift to cloud services.14 Another market

research report on computer-based faxing predicted the market would grow from $385 million in



14
  https://enterprise.efax.com/blog/the-top-10-reasons-companies-continue-to-fax-in-2017 - last accessed September
19, 2019.
______________________________________________________________________________
EXPERT REBUTTAL REPORT OF KEN SPONSLER
CAREER COUNSELING, INC. d/b/a SNELLING STAFFING SERVICES v.
AMERIFACTORS FINANCIAL GROUP, LLC, and JOHN DOES 1-5, INC.
CASE NO. 3-16-CV-03013-JMC                                                - 17 -
     3:16-cv-03013-JMC            Date Filed 04/15/21           Entry Number 206-2            Page 113 of 197




                                                                                         15
2011 to $700 million in 2016, a 12.1% Compound Annual Grown Rate.                             One more researcher

stated that the market for virtual fax services was anticipated to grow at an estimated 15.2 percent

Compound Annual Grown Rate.16

           C.       Benefits of Online Fax Solutions

           42.      Compared with a traditional fax machine, an online fax does not require

maintenance of equipment, ink/toner, paper, or a landline phone line. It does, however, require a

way to access the Internet (such as a computer or smartphone).

           43.      Some of the primary selling points for online fax systems is that users need not have

a dedicated telephone line to receive faxes, will not use paper or toner, and will not tie up their

telephone lines or fax machines.

           44.      Setting up an online fax service account is quite easy to do – most of the technology

is straightforward. In most cases, all that is needed is an Internet connection, email address, and

credit card.17 If customers are transitioning from a premise based fax machine to an online fax

service, they may transfer their existing fax number to their online fax provider or obtain an

entirely new fax number.

           45.      Today's cloud-based or online fax technology is a technological advancement that

has completely changed faxing. Well in advance of 2016, individuals, businesses, and other

organizations have been able to choose from a wide selection of Software-as-a-Service ("SaaS"),

Integration-as-a-Service ("IaaS"), Platform-as-a-Service ("PaaS"), and numerous other options



15
          https://www.businesswire.com/news/home/20121120005651/en/Research-Markets-Computer-Based-Fax-
Markets---Forecasts#.Us6_zGRDsxg - accessed August 24, 2020.
16
     https://bebusinessed.com/online-fax/impressive-stats-of-online-fax/ - accessed August 24, 2020.
17
     https://faxauthority.com/online-fax/ - accessed August 24, 2020.
______________________________________________________________________________
EXPERT REBUTTAL REPORT OF KEN SPONSLER
CAREER COUNSELING, INC. d/b/a SNELLING STAFFING SERVICES v.
AMERIFACTORS FINANCIAL GROUP, LLC, and JOHN DOES 1-5, INC.
CASE NO. 3-16-CV-03013-JMC                                                - 18 -
 3:16-cv-03013-JMC          Date Filed 04/15/21      Entry Number 206-2        Page 114 of 197




that have rapidly been displacing traditional fax machines and the dial-up modem technologies of

yesteryear.

           46.   Online fax services are always on – there is no need to keep a computer running to

maintain an Internet connection. When a fax arrives, it is automatically received by the service,

no busy signals are caused using Internet faxes, virtual faxes, e-faxes (in other words any form of

online faxing) causing a busy signal. To double check, we called one of the major cloud-based

web-fax service providers, Mitel, to inquire if, when using Mitel Cloud Services WebFax service,

senders would ever receive a busy signal, even when multiple faxes are received simultaneously.

The Mitel agent replied no, one would basically never get a busy signal. I also called eFax, another

premier fax provider, and was told by the eFax representative that there are NO busy signals at

eFax, an eFax subscriber would receive ALL incoming faxes even if they were to arrive

concurrently. This is also supported by eFax literature, which states "eFaxing uses a broadband

connection instead of a phone line. This means a virtual fax number will effectively never have a

busy signal as it can handle numerous faxes simultaneously." "Online faxing makes busy signals

a problem of the past. Your fax number is always available – even if your computer is turned off.”

"You should never get a busy signal, it's usually a line issue."

           47.   Online faxing is not only a safer and more secure process of transmitting

documents, it is also faster. The fax transmission rate for online faxing can be affected by several

factors.

                 (a)    Document length and complexity - The more black and white variations on

a fax page, the longer it will take to send the fax. If a fax contains multiple pages and/or large

amounts of text and/or complex graphics, it will take longer to send than a simple document. This

______________________________________________________________________________
EXPERT REBUTTAL REPORT OF KEN SPONSLER
CAREER COUNSELING, INC. d/b/a SNELLING STAFFING SERVICES v.
AMERIFACTORS FINANCIAL GROUP, LLC, and JOHN DOES 1-5, INC.
CASE NO. 3-16-CV-03013-JMC                                                - 19 -
 3:16-cv-03013-JMC         Date Filed 04/15/21       Entry Number 206-2         Page 115 of 197




also applies to faxes containing gray-scale shading or backgrounds. Gray-scale consists of

thousands of tiny black/white variations, each of which is transmitted by fax as separate pieces of

data. The more data to be transmitted with gray-scale increases the time needed to send the fax.

               (b)     Phone line quality - A poor connection or noise on the telephone line will

slow down a traditional fax transmission.

               (c)     Modem speed - Most online faxing systems are configured to send at the

fastest possible transmission speed. However, if the receiving fax machine is an older Group 3

fax machine or is experiencing other problems, transmission speeds may drop to 9600bps or less.

In other words, the fax transmission speed will drop to match the receiving machine's capabilities.

Documents that contain graphics may take longer and documents that contain a lot of white space

may go faster. Research shows the average transmission speed for non-current-generation faxes

is approximately 30 - 60 seconds per page, depending on the aforementioned factors.

       48.     There are many online fax service or commercial facsimile providers that offer

reliable faxing service at cheap prices. Nearly every online fax provider will provide users with a

fax phone number when they join as customers. The fax “phone number” assigned will convert

incoming and outgoing faxes to an electronic document that can be managed online via email or

through the control panel provided by the online fax service provider. In other words, no

traditional fax machine is needed by the customers of online fax services in order to receive faxes;

therefore, no paper or toner is used at all, unless the recipient freely decides to print rather than

delete or save fax images on a computer hard drive, thumb drive or on cloud-based storage. Faxes

can be archived electronically and searched using keywords.


______________________________________________________________________________
EXPERT REBUTTAL REPORT OF KEN SPONSLER
CAREER COUNSELING, INC. d/b/a SNELLING STAFFING SERVICES v.
AMERIFACTORS FINANCIAL GROUP, LLC, and JOHN DOES 1-5, INC.
CASE NO. 3-16-CV-03013-JMC                                                - 20 -
 3:16-cv-03013-JMC           Date Filed 04/15/21       Entry Number 206-2          Page 116 of 197




        49.     Virtual faxes, e-faxes or cloud-based faxes, i.e., commercial facsimile services, are

essentially received like an email and, therefore, do not impact a business’s telephone lines, do not

keep a traditional fax machine busy, and do not use paper or toner unless the recipient decides to

print the message.

        50.     Users of online fax services need not own or use the equipment that sends and

receives the initial fax transmission. If the sending fax machine is “point A and the receiving fax

machine is “point B,” users of online fax services may receive images or files either as an email

attachment or through an online portal, which is “point C.” “Point C” users of online fax services

receive an email containing an image or link to their webportal provided by the “point B” Internet

fax service provider.

        51.     In addition to the already mentioned advantages over a traditional fax machine, the

privacy implications of Internet-based faxes are much improved and therefore appealing to

companies large and small.         Confidential information, such as social security numbers,

salary/wages, HIPAA, HR-related matters, accounting, medical, legal, and business-proprietary

information will not be printed out on a paper fax that will sit on a tray with open access to anyone

who happens to view or even take possession of the content.

        52.     Reviewing the advantages of all these cloud-based, online, Internet, electronic and

other non-traditional fax technologies, i.e., technology not involving a fax machine in a centralized

location where employees have to get in line to send outgoing faxes, or stand by when expecting

an incoming fax (particularly one that might contain confidential or sensitive information that the

user might prefer to shield from another’s view), it is plain to see the reasons for their proliferation.


______________________________________________________________________________
EXPERT REBUTTAL REPORT OF KEN SPONSLER
CAREER COUNSELING, INC. d/b/a SNELLING STAFFING SERVICES v.
AMERIFACTORS FINANCIAL GROUP, LLC, and JOHN DOES 1-5, INC.
CASE NO. 3-16-CV-03013-JMC                                                - 21 -
     3:16-cv-03013-JMC            Date Filed 04/15/21           Entry Number 206-2             Page 117 of 197




           D.       Identification of Users of Online Fax Solutions

           53.      The Fax Detail Records (“FDRs”)18 produced in this case do not and cannot show

which faxes were sent to an online or email-based facsimile service versus which faxes were sent

to a traditional fax machine. Indeed, as Barry Clark, owner of WestFax, has acknowledged, there

is no way to know whether the facsimile was received by a fax service that converts the

transmission into an image and sends the image as an email to a recipient associated with the fax

number.19

           54.      Mr. Biggerstaff testified that simply looking at the FDRs in this case makes it

impossible to determine which fax numbers received the materials on a stand-alone/desktop fax

machine without performing a specific analysis, which he has not done in this matter.20

           55.      In fact, it is nearly impossible for a web-based fax platform, such as WestFax, to

determine if faxes were received by an online, Internet/cloud or commercial fax service versus a

traditional premise-based analog fax machine recipient, or how any such faxes might have been

received. There exists no possible way to determine “IF” a fax was received or even viewed at all

by the intended or any other recipients.

           56.      The FDRs,21 produced in this case, do not show which faxes were “sent” to a

commercial or online facsimile service.




18
  AMERIF-000002152_Confidential, referred to in the Biggerstaff Report and the remainder of this report as
“amerifactor.6.28.16.failed.csv” and AMERIF-000002153_Confidential, referred to in the Biggerstaff Report and the
remainder of this report as “amerifactor.6.28.16.success.csv.”
19
     Deposition of Barry Clark , Etter v. Allstate, No. 3:17-cv-00184-WHA (N.D. Cal.), p. 34 (“Clark Etter Deposition”).
20
  Deposition of Robert Biggerstaff, Career Counseling, Inc. v. AmeriFactors Fin. Grp., LLC, No. 3:16-cv-03013
(D.S.C. Sept. 18, 2020) (“Biggerstaff Dep.”), at 40:18-42:25; 43:10-13.
21
     Fax detail records in CSV format “amerifactor.6.28.16.failed.csv” and “amerifactor.6.28.16.success.csv.”
______________________________________________________________________________
EXPERT REBUTTAL REPORT OF KEN SPONSLER
CAREER COUNSELING, INC. d/b/a SNELLING STAFFING SERVICES v.
AMERIFACTORS FINANCIAL GROUP, LLC, and JOHN DOES 1-5, INC.
CASE NO. 3-16-CV-03013-JMC                                                - 22 -
     3:16-cv-03013-JMC              Date Filed 04/15/21           Entry Number 206-2              Page 118 of 197




           57.       This opinion is very much in line with the knowledge and experience I have

acquired during my many years of working with fax providers, including WestFax. For example,

in Etter v. Allstate, Barry Clark, Owner of WestFax,22 testified in relevant part:

                     Question: How do you know those are successful? How do you
                     know that number? Where did that come from?

                     Answer: It came from the tone from the recipient's fax machine that
                     says that the fax was received there; however, there's a significant
                     question now as to what constitutes a received fax. Many - - and I
                     previously testified that 60 percent, even as many as 60 percent,
                     is my estimation, of faxes are now received via e-mail. So, I
                     certainly couldn't testify that these 17,000 pages were actually
                     received by the intended recipient.

                     Question: Or at least by a fax machine?

                     Answer: That's true. They may not have been received, I mean, I'm
                     not aware of any other way for a fax to be received. It just may not
                     have been received by the intended recipient.

(emphasis added).23

           58.       Further, in my opinion, identifying these “users” or the “recipients” of commercial

or online fax images is not reliably possible. Any number of employees could be designated to

receive fax images via email from the online fax service provider. Any one of them or none of

them could have viewed, deleted, printed, forwarded or stored the image. Employees designated

to receive these images can change due to migration in and out of or around the organization.

           Opinion Two: There is no administratively feasible way to identify historical fax

subscribers or intended recipients.



22
     Clark Etter Deposition, p. 5, 4:5.
23
     Id., p. 33, 24:25 and p. 34, 1:9; see also Komniey Dep. at 86:11-21 (“. . . everybody I talk to has an online fax
service. They get a fax to email.”).
______________________________________________________________________________
EXPERT REBUTTAL REPORT OF KEN SPONSLER
CAREER COUNSELING, INC. d/b/a SNELLING STAFFING SERVICES v.
AMERIFACTORS FINANCIAL GROUP, LLC, and JOHN DOES 1-5, INC.
CASE NO. 3-16-CV-03013-JMC                                                - 23 -
     3:16-cv-03013-JMC                Date Filed 04/15/21     Entry Number 206-2             Page 119 of 197




           59.      Mr. Biggerstaff’s report does not address how or whether it is possible to determine

who actually received the faxes and would be class members in this case, even if his analysis could

accurately identify the fax numbers that were sent faxes that were “fully received without error.”24

In his deposition, Mr. Biggerstaff testified that the results of the SQL analysis he performed for

this case do not indicate a fax was printed.25

           60.      The       information       on    the      CSV       spreadsheets        referred       to     as

“amerifactor.6.28.16.failed.csv“ and “amerifactor.6.28.16.success.csv” in no way identifies

current or historical subscribers (the account holders) or intended recipients associated with those

numbers. Simply put, the Biggerstaff Report contains no information regarding the identities of

the subscribers or intended recipients of the allegedly “sent” faxes.

           61.      The FDRs reflect 41,434 rows of unsuccessful transmissions because (i) 836

numbers were “busy,” (ii) 197 rows indicate “ConnectionInterrupt,” (iii) 69 rows show

“InvalidNumber,” (iv) 4,004 rows specify “NoAnswer,” (v) 1,914 showed “NoFaxDevice,” (vi)

472 returned a status of “OperatorIntercept,” (vii) 29,787 came back with “RemovalList,” and

(viii) 4,155 as “TierBlocked.” Whoever originally provided the numbers to the fax broadcaster in

June 2016, had eight (8) error indicators resulting in 41,434 failed transmissions.

           62.      I added the total number of phone numbers reflected on the FDRs to identify

100,378 unique numbers to whom the fax broadcaster attempted to send faxes in June 2016. The



24
  Mr. Biggerstaff asserts that he found “58,945 fully received error-free transmissions of one page received by 58,944
unique fax numbers on dates ranging from 06/24/2016 to 06/28/2016.” Biggerstaff Report ¶ 15. In footnote 1 of his
report, he states that one fax number (               ) received two successful fax transmissions. An Internet search
identified that fax number as the “main fax number” of “AmeriFactors Financial Group, LLC” at “215 Celebration
Pl., Ste. 340, Celebration, FL 34747-5410.”
25
     Biggerstaff Dep., at 45:14-21.
______________________________________________________________________________
EXPERT REBUTTAL REPORT OF KEN SPONSLER
CAREER COUNSELING, INC. d/b/a SNELLING STAFFING SERVICES v.
AMERIFACTORS FINANCIAL GROUP, LLC, and JOHN DOES 1-5, INC.
CASE NO. 3-16-CV-03013-JMC                                                - 24 -
     3:16-cv-03013-JMC             Date Filed 04/15/21       Entry Number 206-2             Page 120 of 197




FDRs reflect only 58,945 successful transmissions,26 which means that over forty (40) percent of

the attempted transmissions failed. Given this high failure rate, the remaining fax numbers that

allegedly received “error free” faxes cannot be relied upon to accurately identify the recipients or

intended recipients.            While a fax may have been “sent,” the spreadsheet referred to as

“amerifactor.6.28.16.success.csv” cannot be relied upon to identify the intended or actual

recipients. In my opinion, which is based upon my experience, just because a fax allegedly was

“sent,” the identity of the intended recipients at the time the fax was allegedly received is unknown.

Reliance on the fax number to identify these entities is very problematic given the magnitude of

known inaccuracies on the list.27

           63.       This is clear evidence that the source file at issue in this case had NOT been

updated. If fax numbers themselves are incorrect, it only makes sense to assume that other

information is inaccurate as well. Mr. Biggerstaff’s testimony offers no explanation why so many

fax numbers on this list are inaccurate. Simply put, the Biggerstaff Report contains no information

regarding the identities of the subscribers or intended recipients of the 58,944 fax numbers, with

the one exception of the fax number associated with AmeriFactors.

           64.       I also understand that a source list of the fax numbers has been produced in this

case, which is identified as “AMERIF-000002154_Confidential.csv”. While there are names of

companies associated with the fax numbers included in the source list, as noted above, given the

high error rate of the attempted transmissions in this case, these names cannot be relied upon to




26
     Biggerstaff Report, ¶ 1.
 See also Komniey Dep., at p. 115:4-18 (discussing “glitches” occurring “half of the time” with on-line fax solution
27

websites).
______________________________________________________________________________
EXPERT REBUTTAL REPORT OF KEN SPONSLER
CAREER COUNSELING, INC. d/b/a SNELLING STAFFING SERVICES v.
AMERIFACTORS FINANCIAL GROUP, LLC, and JOHN DOES 1-5, INC.
CASE NO. 3-16-CV-03013-JMC                                                - 25 -
     3:16-cv-03013-JMC           Date Filed 04/15/21   Entry Number 206-2        Page 121 of 197




accurately identify the recipients of the fax at issue. In fact, I am aware that Mr. Komniey of

Admax, who provided the source list in this case, testified that the list came “from all kind[s] of

sources” and that he did not “keep track of that.”28 Mr. Komniey also testified that his own records

may be unreliable because the original computer on which the files were kept “quit working” and

he otherwise has almost nonexistent data security.29

           65.     Further, other than manually and individually researching each business identified

in the source list, I am not aware of any method to determine whether a business entity remains

active or otherwise is continuing to operate.




28
     Komniey Dep., at 15:13-18; 110:14-19.
29
     Komniey Dep., at 143: 16-21; pp. 146-149.
______________________________________________________________________________
EXPERT REBUTTAL REPORT OF KEN SPONSLER
CAREER COUNSELING, INC. d/b/a SNELLING STAFFING SERVICES v.
AMERIFACTORS FINANCIAL GROUP, LLC, and JOHN DOES 1-5, INC.
CASE NO. 3-16-CV-03013-JMC                                                - 26 -
 3:16-cv-03013-JMC          Date Filed 04/15/21       Entry Number 206-2         Page 122 of 197




III.   CONCLUSION

       66.     A very substantial portion of the alleged fax recipients likely received the fax at

issue via one of the many varieties of Internet or online fax services and it is impossible to identify

how an alleged recipient received the fax by reviewing FDRs. Any assertion that such an Internet

fax message should be treated similarly to a traditional fax because a recipient might decide to

print the message received would necessarily mean that every message received on any electronic

device that can be connected to a printer could qualify as a fax. There is also no quantifiable,

conclusive evidence in this case that proves that “sent” faxes in this context are the same as

“successfully received” faxes. The names and addresses of businesses and/or persons, who

received the faxes cannot be dependably identified by reliance upon the very same list that contains

nearly 2,000 fax number errors.

Compensation

       67.     The rates CompliancePoint receives for my services provided in this engagement

are attached as Exhibit C. My compensation is not dependent upon the outcome of this matter or

the content of my opinions.

Reservation of Right to Amend

       68.     I reserve the right to amend this report based on information received after issuance

of the same.

       I declare under penalty of perjury, under the laws of the United States of America, that the

foregoing is true and correct. Executed in Beverly Hills, Florida on this 16th day of October, 2020.



                                               By:
                                                                    Ken Sponsler
______________________________________________________________________________
EXPERT REBUTTAL REPORT OF KEN SPONSLER
CAREER COUNSELING, INC. d/b/a SNELLING STAFFING SERVICES v.
AMERIFACTORS FINANCIAL GROUP, LLC, and JOHN DOES 1-5, INC.
CASE NO. 3-16-CV-03013-JMC                                                - 27 -
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 123 of 197




                    EXHIBIT H
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 124 of 197
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 125 of 197
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 126 of 197
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 127 of 197
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 128 of 197
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 129 of 197
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 130 of 197
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 131 of 197
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 132 of 197
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 133 of 197
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 134 of 197
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 135 of 197
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 136 of 197
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 137 of 197
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 138 of 197
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 139 of 197




                     EXHIBIT I
  3:16-cv-03013-JMC              Date Filed 04/15/21   Entry Number 206-2       Page 140 of 197




                   IN THE UNITED STATES DISTRICT COURT FOR
                        THE DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION
________________________________________




 CAREER COUNSELING, INC. d/b/a                            Case No. 3:16-cv-03013-JMC
 SNELLING STAFFING SERVICES,
 individually and as the representative of a class
 of similarly-situated persons,

                    Plaintiff,

 v.

 AMERIFACTORS FINANCIAL GROUP,
 LLC, and JOHN DOES 1-5,

                    Defendants.



                                 EXPERT REPORT OF ADAM HART

      1. Through my employment with Charles River Associates (“CRA”), I have been retained by
         Kelley Drye & Warren, LLP. (“Counsel”), in the matter of CAREER COUNSELING, INC.
         d/b/a SNELLING STAFFING SERVICES v. AMERIFACTORS FINANCIAL GROUP,LLC
         and JOHN DOES 1-5, (the “Litigation”), as a computer forensic expert witness. My
         qualifications include more than fourteen years of information security and digital forensic
         analysis, including over twelve years of law enforcement related experience. My
         compensation is not based on the findings or outcome of this matter.




EXPERT REPORT OF Adam J. Hart.                  PAGE 1
4816-6634-7727v.1
  3:16-cv-03013-JMC          Date Filed 04/15/21        Entry Number 206-2        Page 141 of 197




                                   EXPERT QUALIFICATIONS
    2. Since December 2018, I have been employed as an associate principal in CRA’s Forensic
         Services group based in Boston, Massachusetts. Currently, I lead high-profile cybercrime
         and data breach investigations and provide digital forensics and incidence response
         services. Specifically, I manage teams that provide services and solutions for clients in
         preparation and in response to matters involving a wide range of information security
         services, privacy assessments, and investigations. I conduct computer forensic and data
         breach investigations and assist in the assessment and analysis of client data for evidence
         related to an incident or dispute. Analyses I have conducted include searches for evidence
         of fraud, theft of trade secrets, etc., on computer media from desktops, laptops servers,
         virtual machines, email platforms; searches for evidence of reformatting, dates of
         reformatting, and utilities to wipe or copy data from electronic media; and locating
         evidence of improper removal, duplication, destruction or transmission of email messages
         or files. I also have extensive experience conducting malware analysis, ransomware
         investigations, business email compromise investigations and online social media
         investigations.


    3. Prior to joining CRA, from 2017 to 2018 I was employed as a Senior Associate in RSM
         US LLP (RSM)’s Security and Privacy Services group based in Boston, Massachusetts
         where I managed data breach, digital forensics and incident response services.


    4. Prior to joining RSM, I was employed as Detective with the Montgomery County Police
         in Maryland from 2006 to 2017, where I served as a criminal investigator, digital forensic
         examiner and member of the United States Secret Service Electronic Crimes Task Force
         (ECTF). As part of my duties I conducted multiple complex criminal investigations
         involving computers, servers, email accounts, network devices, mobile devices, GPS
         devices, vehicle infotainment systems, cloud storage, social media accounts and malware.
         In this role I had extensive experience testifying as both a fact witness and an expert witness
         in the area of digital forensics in both state and federal court.




EXPERT REPORT OF Adam J. Hart.                  PAGE 2
4816-6634-7727v.1
  3:16-cv-03013-JMC            Date Filed 04/15/21       Entry Number 206-2      Page 142 of 197




    5. I hold a Bachelor of Arts in Political Science from the College of the Holy Cross from and
         a Master of Forensic Science from the George Washington University. I hold several
         industry recognized certifications in the area of digital forensics including the Certified
         Forensic Computer Examiner (CFCE), from the International Association of Computer
         Investigative Specialists (IACIS), the GIAC Reverse Engineering Malware (GREM), the
         Certified Digital Forensic Examiner (CDFE) from the Department of Defense Cyber
         Investigation Training Academy (DCITA) and the Cellebrite Certified Mobile Examiner
         (CCME).


    6. Attached hereto as Exhibit A is a copy of my Curriculum Vitae.


                                      SUPPORTING EVIDENCE
    7.    For the purposes of this report, my conclusions are based on the following evidence:
              •     ChadKomniey_PDFTran.pdf-Transcript of the deposition of Chad Komniey
                    September 22, 2020.
              •     Files “amerifactor.6.28316.success.csv” and “amerifactor.6.28.16.failed.csv”
    8. I reserve the right to provide additional opinions or update my opinion if additional
         information/documents are provided.


                                      EXPERT CONCLUSIONS
    9. Komniey            produced        the    files     “amerifactor.6.28316.success.csv”       and
         “amerifactor.6.28.16.failed.csv” to the court as his own alleged business records. These
         files are plain text comma separated value (CSV) files. A CSV file does not contain
         embedded metadata about the creation of the file and there is no way to tell if it has been
         edited from the original.


    10. At the request of Counsel, I have reviewed the transcript of the deposition of Chad
         Komniey dated September 22, 2020. During his testimony Komniey provided details about
         his business process and the technical infrastructure of his small business, Admax.
    11. Mr. Komniey described his systems as a home office setup with a laptop he uses for
         business. He indicated that he does not have a firewall protecting his computer from


EXPERT REPORT OF Adam J. Hart.                   PAGE 3
4816-6634-7727v.1
  3:16-cv-03013-JMC         Date Filed 04/15/21       Entry Number 206-2        Page 143 of 197




         external access and he uses an AOL email account for business communication. He also
         indicated that he does not have an outsourced information technology (IT) resource that
         assists him with information security.


    12. Unlike large companies with dedicated information security teams, small businesses often
         have limited resource to commit to information security. Small businesses are regularly the
         targets of phishing attacks, network intrusions, data theft, ransomware attacks, website
         compromises and data loss due to system failures and corruption. Small businesses should
         have basic security protections in place to protect their customers’ data and business
         records.


    13. A firewall is a network security device, either hardware or software-based, which is
         designed to review incoming and outgoing traffic and either allow or block traffic. A
         misconfigured firewall is a common contributor to network intrusions. Small business
         networks should have a firewall in place to prevent unauthorized external access. At a
         minimum, a properly configured router should contain the necessary firewall to protect a
         home network. Mr. Komniey indicated that did not have a firewall on his network.


    14. All businesses must have data retention and data backup mechanisms in place to protect
         from data loss. Proper backups allow a business to recover from hardware failure,
         ransomware attacks and data corruption. Multiple cloud based, software based, and
         hardware solutions can make this process automated. During his testimony, Mr. Komniey
         indicated that he would backup data to a hard drive, however, the documents related to his
         fax records were not backed up. He also stated that the original business records, including
         the original copies of the fax records produced, had been downloaded to a laptop that “quit
         working” and that he no longer had this computer. The lack of data retention and backup
         policies led to a loss of business records that calls into question the completeness of the
         provided fax records.


    15. Email compromises continue to be the leading cause of data breaches. Businesses must
         utilize an email platform with security features including multifactor authentication


EXPERT REPORT OF Adam J. Hart.                PAGE 4
4816-6634-7727v.1
    3:16-cv-03013-JMC         Date Filed 04/15/21    Entry Number 206-2        Page 144 of 197




         (MFA), spam filtering and audit logging, to identify and prevent potential unauthorized
         access. Mr. Komniey indicated that he uses the email address admaxmarketing@aol.com
         for business. America Online (AOL) email is a personal email service which lacks many
         of the modern security protections of paid business email platforms. Komniey also
         acknowledged that he does not maintain email logs to confirm no one has accessed his
         email – the same email address from which the records in this case were produced. 1 He
         also acknowledged that he frequently deletes his emails.2


     16. All business computer systems must have up to date endpoint protection or antivirus
         software to defend from malware threats. Malware is designed to cause damage to data and
         systems or to gain unauthorized access to a network. Mr. Komniey indicated that he had
         three different endpoint protection tools, including “McAfee” and “Super Anti-Spyware
         Professional”. When asked if he has experienced any malware infections or intrusions
         Komniey indicated that he had, but he believed his antivirus software had detected them.
         Often times malware has the opportunity to successfully execute on a system prior to the
         antivirus tools. Proper logging and documentation of malware alerts are important to assess
         the threat posed to the computer and network. However, Komniey indicated that his
         software merely removed them but did not indicate that he did anything further.3

         Komniey also acknowledged that his computer systems are not protected by any disk
         encryption or physical security to prevent theft or manipulation.4 In fact, other than his
         current password protected “cheap” laptop, which was acquired after the facsimile at issue
         in this case was sent, he has no other security systems in place.5 An operating system
         password alone, without disk encryption, can be easily circumvented and allow files to be
         accessed or manipulated.

Dated: October 16, 2020
                                              ________________________________
                                              Adam J. Hart

1
  Kominey Dep. at 148: 18-20.
2
  Kominey Dep. at 149: 16-24.
3
  Kominey Dep. at 148: 5-20.
4
  Kominey Dep. at 148: 17-20; 149:1-3.
5
  Kominey Dep. at 148: 20; 149:1-20.

EXPERT REPORT OF Adam J. Hart.                PAGE 5
4816-6634-7727v.1
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 145 of 197




                    EXHIBIT J
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 146 of 197
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 147 of 197
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 148 of 197
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 149 of 197




                    EXHIBIT K
              3:16-cv-03013-JMC               Date Filed 04/15/21             Entry Number 206-2          Page 150 of 197
4/11/2021                                                                    CM/ECF - scd

                                                                                                                             CLOSED

                                                U.S. District Court
                                      District of South Carolina (Columbia)
                                CIVIL DOCKET FOR CASE #: 3:15-cv-05061-JMC


 Career Counseling, Inc. v. Amsterdam Printing & Litho, Inc. et al                      Date Filed: 12/28/2015
 Assigned to: Honorable J Michelle Childs                                               Date Terminated: 10/23/2018
 related Case: 3:16-cv-03013-JMC                                                        Jury Demand: None
 Cause: 47:227 Restrictions of Use of Telephone Equipment                               Nature of Suit: 890 Other Statutory Actions
                                                                                        Jurisdiction: Federal Question
 Plaintiff
 Career Counseling, Inc.                                                 represented by John Gressette Felder , Jr
 a South Carolina corporation, individually                                             McGowan Hood and Felder
 and as the representative of a class of                                                1517 Hampton Street
 similarly-situated persons                                                             Columbia, SC 29201
 doing business as                                                                      803-779-0100
 Snelling Staffing Services                                                             Email: jfelder@mcgowanhood.com
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                            Brian J Wanca
                                                                                            Anderson and Wanca
                                                                                            3701 Algonquin Road
                                                                                            Suite 500
                                                                                            Rolling Meadows, IL 60008
                                                                                            847-368-1500
                                                                                            Fax: 847-368-1501
                                                                                            Email: bwanca@andersonwanca.com
                                                                                            PRO HAC VICE
                                                                                            ATTORNEY TO BE NOTICED

                                                                                            Ross M Good
                                                                                            Anderson and Wanca
                                                                                            3701 Algonquin Road
                                                                                            Suite 500
                                                                                            Rolling Meadows, IL 60008
                                                                                            847-368-1500
                                                                                            Email: rgood@andersonwanca.com
                                                                                            PRO HAC VICE
                                                                                            ATTORNEY TO BE NOTICED

                                                                                            Ryan Michael Kelly
                                                                                            Anderson and Wanca
                                                                                            3701 Algonquin Road
                                                                                            Suite 500
                                                                                            Rolling Meadows, IL 60008
                                                                                            847-368-1500
                                                                                            Email: rkelly@andersonwanca.com
                                                                                            PRO HAC VICE
                                                                                            ATTORNEY TO BE NOTICED
https://ecf.scd.uscourts.gov/cgi-bin/DktRpt.pl?156470434559377-L_1_0-1                                                            1/15
              3:16-cv-03013-JMC               Date Filed 04/15/21             Entry Number 206-2          Page 151 of 197
4/11/2021                                                                    CM/ECF - scd


                                                                                            Wallace C Solberg
                                                                                            Anderson and Wanca
                                                                                            3701 Algonquin Road
                                                                                            Suite 500
                                                                                            Rolling Meadows, IL 60008
                                                                                            847-368-1501
                                                                                            Email: wsolberg@andersonwanca.com
                                                                                            PRO HAC VICE
                                                                                            ATTORNEY TO BE NOTICED


 V.
 Defendant
 Amsterdam Printing & Litho, Inc.                                        represented by Jonathan Matthew Harvey
                                                                                        Jonathan Harvey Law Office
                                                                                        1701 Richland Street
                                                                                        Columbia, SC 29201
                                                                                        803-779-3363
                                                                                        Fax: 803-779-3364
                                                                                        Email: harveylawfirm@gmail.com
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                            W Allen Nickles , III
                                                                                            Nickles Law Firm
                                                                                            4430 Ivy Hall Drive
                                                                                            Columbia, SC 29206
                                                                                            803-466-0372
                                                                                            Email: wanickles@nickleslaw.com
                                                                                            LEAD ATTORNEY
                                                                                            ATTORNEY TO BE NOTICED

                                                                                            Kellie Mitchell Bubeck
                                                                                            Copilevitz and Canter
                                                                                            310 West 20th Street
                                                                                            Suite 300
                                                                                            Kansas City, MO 64108
                                                                                            816-472-9000
                                                                                            Fax: 816-472-5000
                                                                                            Email: kmitchell@cckc-law.com
                                                                                            PRO HAC VICE
                                                                                            ATTORNEY TO BE NOTICED

                                                                                            William E Raney
                                                                                            Copilevitz and Canter
                                                                                            310 West 20th Street
                                                                                            Suite 300
                                                                                            Kansas City, MO 64108
                                                                                            816-472-9000
                                                                                            Fax: 816-472-5000
                                                                                            Email: braney@cckc-law.com


https://ecf.scd.uscourts.gov/cgi-bin/DktRpt.pl?156470434559377-L_1_0-1                                                          2/15
              3:16-cv-03013-JMC               Date Filed 04/15/21             Entry Number 206-2        Page 152 of 197
4/11/2021                                                                    CM/ECF - scd

                                                                                            PRO HAC VICE
                                                                                            ATTORNEY TO BE NOTICED

 Defendant
 Taylor Corporation                                                      represented by Jonathan Matthew Harvey
                                                                                        (See above for address)
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                            W Allen Nickles , III
                                                                                            (See above for address)
                                                                                            LEAD ATTORNEY
                                                                                            ATTORNEY TO BE NOTICED

                                                                                            Kellie Mitchell Bubeck
                                                                                            (See above for address)
                                                                                            PRO HAC VICE
                                                                                            ATTORNEY TO BE NOTICED

                                                                                            William E Raney
                                                                                            (See above for address)
                                                                                            PRO HAC VICE
                                                                                            ATTORNEY TO BE NOTICED

 Defendant
 John Does 1-10


  Date Filed             #     Docket Text
  12/28/2015               1 COMPLAINT against Amsterdam Printing & Litho, Inc., John Does 1-10, Taylor
                             Corporation (Filing fee $400 receipt number 0420-6323664) filed by Career Counseling,
                             Inc. Service due by 3/31/2016 (Attachments: # 1 Exhibit A - two faxes)(cbru, ) Modified
                             to correct filing date on 12/29/2015 (cbru, ). (Entered: 12/29/2015)
  12/28/2015               3 Local Rule 26.01 Answers to Interrogatories by Career Counseling, Inc.(cbru, ) (Entered:
                             12/29/2015)
  12/28/2015               4 Summons Issued as to Amsterdam Printing & Litho, Inc. (cbru, ) (Entered: 12/29/2015)
  12/28/2015               5 Summons Issued as to Taylor Corporation. (cbru, ) (Entered: 12/29/2015)
  01/04/2016               6 MOTION to Certify Class by Career Counseling, Inc.. Response to Motion due by
                             1/22/2016. No proposed order.(Felder, John) (Entered: 01/04/2016)
  01/04/2016               7 TEXT ORDER: Plaintiff has filed an early motion for class certification through
                             which it purports to reserve its own briefing time until after the completion of
                             discovery. The court reserves ruling on whether such an extension will be allowed.
                             The parties are directed to contact chambers within seven days after the first
                             Defendant appears to set a scheduling conference. All briefing on Plaintiff's motion
                             for class certification is stayed pending that conference. Signed by Honorable
                             Cameron McGowan Currie on 1/4/2016. (cbru, ) (Entered: 01/04/2016)
  03/04/2016               9 SUMMONS Returned Executed by Career Counseling, Inc.. Amsterdam Printing &
                             Litho, Inc. served on 2/5/2016, answer due 2/26/2016. (Felder, John) (Main Document 9


https://ecf.scd.uscourts.gov/cgi-bin/DktRpt.pl?156470434559377-L_1_0-1                                                    3/15
              3:16-cv-03013-JMC               Date Filed 04/15/21         Entry Number 206-2   Page 153 of 197
4/11/2021                                                                CM/ECF - scd

                               replaced on 3/4/2016) (cbru, ). (Additional attachment(s) added on 3/4/2016: # 1 Proof of
                               Service) (cbru, ). (Entered: 03/04/2016)
  03/04/2016             10 SUMMONS Returned Executed by Career Counseling, Inc.. Taylor Corporation served
                            on 2/5/2016, answer due 2/26/2016. (Felder, John) (Main Document 10 replaced on
                            3/4/2016) (cbru, ). (Additional attachment(s) added on 3/4/2016: # 1 Proof of Service)
                            (cbru, ). (Entered: 03/04/2016)
  03/04/2016             11 MOTION to Preserve Evidence from WestFax, Inc. by Career Counseling, Inc.. Response
                            to Motion due by 3/21/2016. (Attachments: # 1 Exhibit A-Preservation letter, # 2 Exhibit
                            B-Hicklin v Natl Pen, # 3 Exhibit C-Scoma v Celtic, # 4 Exhibit D-Arkin v Innocutis)No
                            proposed order.(Felder, John) Modified to edit exit on 3/4/2016 (cbru, ). (Entered:
                            03/04/2016)
  03/17/2016             13 ANSWER to 1 Complaint, by Taylor Corporation. (Attachments: # 1 Certificate of
                            Service)(Nickles, W) (Entered: 03/17/2016)
  03/17/2016             14 ANSWER to 1 Complaint, by Amsterdam Printing & Litho, Inc.. (Attachments: # 1
                            Certificate of Service)(Nickles, W) (Entered: 03/17/2016)
  03/17/2016             15 MOTION to Appear Pro Hac Vice by Kellie J. Mitchell ( Filing fee $ 250 receipt number
                            0420-6453417) by Amsterdam Printing & Litho, Inc., Taylor Corporation. Response to
                            Motion due by 4/4/2016. (Attachments: # 1 Affidavit)No proposed order.(Nickles, W)
                            (Attachment 1 replaced on 3/17/2016) (cbru, ). (Additional attachment(s) added on
                            3/17/2016: # 2 Certificate of Good Standing - USDC, District of Kansas, # 3 Certificate
                            of Good Standing - Supreme Court of Kansas, # 4 Certificate of Good Standing -
                            Supreme Court of Missouri, # 5 Certificate of Good Standing - USDC, Western District
                            of Missouri) (cbru, ). Additional attachment filed as entry 16 on 3/17/2016 (cbru, ).
                            (Entered: 03/17/2016)
  03/17/2016             16 Additional Attachments to Main Document 15 MOTION to Appear Pro Hac Vice by
                            Kellie J. Mitchell ( Filing fee $ 250 receipt number 0420-6453417). First attachment
                            description: certificate of service . (Nickles, W) (Entered: 03/17/2016)
  03/17/2016             17 MOTION to Appear Pro Hac Vice by William E. Raney ( Filing fee $ 250 receipt number
                            0420-6453487) by Amsterdam Printing & Litho, Inc., Taylor Corporation. Response to
                            Motion due by 4/4/2016. (Attachments: # 1 Affidavit, # 2 Certificate of Service)No
                            proposed order.(Nickles, W) (Attachment 1 replaced on 3/17/2016) (cbru, ). (Additional
                            attachment(s) added on 3/17/2016: # 3 Certificate of Good Standing - USDC, District of
                            Kansas, # 4 Certificate of Good Standing - Supreme Court of Kansas, # 5 Certificate of
                            Good Standing - USDC, Western District of Missouri, # 6 Certificate of Good Standing -
                            Supreme Court of Missouri) (cbru, ). (Entered: 03/17/2016)
  03/17/2016             19 CLERK'S NOTICE: Defendants are reminded that Answers to Local Rule 26.01
                            Interrogatories are to be filed at the time a party first appears. Please file these answers to
                            interrogatories no later than March 31, 2016.(cbru, ) (Entered: 03/17/2016)
  03/17/2016             21 RESPONSE in Opposition re 6 MOTION to Certify Class. Response filed by Amsterdam
                            Printing & Litho, Inc., Taylor Corporation.Reply to Response to Motion due by
                            3/28/2016 (Attachments: # 1 Unpublished opinion Boyce v. Wachovia, # 2 Unpublished
                            opinion Dickerson v. Lab Corp, # 3 Unpublished opinion Ealy v Pinkerton, # 4
                            Unpublished opinion Haight v. Bluestern Brands, # 5 Unpublished opinion Krakauer v.
                            Dish Network, # 6 Unpublished opinion Physicians's Healthsource v. Purdue, # 7
                            Certificate of Service)(Nickles, W) Modified to edit text on 3/17/2016 (cbru, ). (Entered:
                            03/17/2016)
  03/18/2016             22 TEXT ORDER granting 15 Motion to Appear Pro Hac Vice; granting 17 Motion to
                            Appear Pro Hac Vice. Signed by Honorable Cameron McGowan Currie on
https://ecf.scd.uscourts.gov/cgi-bin/DktRpt.pl?156470434559377-L_1_0-1                                                    4/15
              3:16-cv-03013-JMC               Date Filed 04/15/21         Entry Number 206-2   Page 154 of 197
4/11/2021                                                                CM/ECF - scd

                               3/18/2016.(cbru, ) (Entered: 03/18/2016)
  03/23/2016             23 Case Reassigned to Judge Honorable J Michelle Childs. Judge Honorable Cameron
                            McGowan Currie no longer assigned to the case. (glev, ) (Entered: 03/23/2016)
  03/31/2016             26 Local Rule 26.01 Answers to Interrogatories by Amsterdam Printing & Litho, Inc..
                            (Attachments: # 1 Certificate of Service)(Nickles, W) (Entered: 03/31/2016)
  03/31/2016             27 Local Rule 26.01 Answers to Interrogatories by Taylor Corporation. (Attachments: # 1
                            Certificate of Service)(Nickles, W) (Entered: 03/31/2016)
  04/04/2016             28 MOTION to Appear Pro Hac Vice by Brian J. Wanca ( Filing fee $ 250 receipt number
                            0420-6481499) by Career Counseling, Inc.. Response to Motion due by 4/21/2016.
                            (Attachments: # 1 Exhibit A-application and certificate of good standing)No proposed
                            order.(Felder, John) (Additional attachment(s) added on 4/4/2016: # 2 Certificate of Good
                            Standing) (asni, ). (Entered: 04/04/2016)
  04/04/2016             29 MOTION to Appear Pro Hac Vice by Ryan M. Kelly ( Filing fee $ 250 receipt number
                            0420-6481530) by Career Counseling, Inc.. Response to Motion due by 4/21/2016.
                            (Attachments: # 1 Exhibit A-application and certificate of good standing)No proposed
                            order.(Felder, John) (Entered: 04/04/2016)
  04/04/2016             30 TEXT ORDER granting 28 Motion to Appear Pro Hac Vice. Signed by Honorable J
                            Michelle Childs on 4/4/2016.(asni, ) (Entered: 04/04/2016)
  04/04/2016             31 TEXT ORDER granting 29 Motion to Appear Pro Hac Vice. Signed by Honorable J
                            Michelle Childs on 4/4/2016.(asni, ) (Entered: 04/04/2016)
  04/04/2016             32 NOTICE of Hearing on Motion 6 MOTION to Certify Class, 11 MOTION to Preserve
                            Evidence : Motion Hearing set for 5/2/2016 02:00 PM in Columbia # 3, Matthew J. Perry
                            Court House, 901 Richland St, Columbia before Honorable J Michelle Childs. (asni, )
                            (Entered: 04/04/2016)
  04/05/2016             34 MOTION to Appear Pro Hac Vice by Ross M. Good ( Filing fee $ 250 receipt number
                            0420-6483763) by Career Counseling, Inc.. Response to Motion due by 4/22/2016.
                            (Attachments: # 1 Exhibit 1-application, # 2 Exhibit 2-certificate of good standing)No
                            proposed order.(Felder, John) (Entered: 04/05/2016)
  04/05/2016             35 TEXT ORDER granting 34 Motion to Appear Pro Hac Vice. Signed by Honorable J
                            Michelle Childs on 4/5/2016.(asni, ) (Entered: 04/05/2016)
  04/06/2016             36 NOTICE OF RESCHEDULED HEARING Motion Hearing set for 5/2/2016 02:00 PM in
                            Columbia # 3, Matthew J. Perry Court House, 901 Richland St, Columbia before
                            Honorable J Michelle Childs cancelled and rescheduled to: Scheduling Conference set for
                            5/2/2016 02:00 PM in Columbia # 3, Matthew J. Perry Court House, 901 Richland St,
                            Columbia before Honorable J Michelle Childs. (asni, ) (Entered: 04/06/2016)
  04/25/2016             38 Joint Rule 26(f) Report by Career Counseling, Inc.. (Attachments: # 1 Exhibit Joint
                            Conference and Scheduling Order)(Felder, John) (Entered: 04/25/2016)
  04/26/2016             39 JOINT CONFERENCE AND SCHEDULING ORDER Motions to Amend
                            Pleadings due by 8/26/2016, Plaintiffs ID of Expert Witness due by 1/27/2017,
                            Defendants ID of Expert Witnesses Due by 2/24/2017, Non-expert Discovery due by
                            1/27/2017, Motion for class certification due by 4/28/2017, Pretrial Briefs due by
                            11/27/2017, Jury Selection Deadline 12/4/2017, Mediation Due by 9/8/2017, and all
                            other deadlines as set out in this order. Signed by Honorable J Michelle Childs on
                            4/26/2016. (asni, ) (Entered: 04/26/2016)
  04/26/2016             40 NOTICE of Cancellation of Hearing: Scheduling Conference set for 5/2/2016 02:00 PM

https://ecf.scd.uscourts.gov/cgi-bin/DktRpt.pl?156470434559377-L_1_0-1                                               5/15
              3:16-cv-03013-JMC               Date Filed 04/15/21         Entry Number 206-2   Page 155 of 197
4/11/2021                                                                CM/ECF - scd

                               in Columbia # 3, Matthew J. Perry Court House, 901 Richland St, Columbia before
                               Honorable J Michelle Childs. (asni, ) (Entered: 04/26/2016)
  05/06/2016             41 NOTICE of Hearing on Motion 6 MOTION to Certify Class, 11 MOTION to Preserve
                            Evidence from WestFax, Inc. : Motion Hearing set for 6/10/2016 02:30 PM in Columbia
                            # 3, Matthew J. Perry Court House, 901 Richland St, Columbia before Honorable J
                            Michelle Childs. (asni, ) Modified to edit text on 5/6/2016 (asni, ). (Entered: 05/06/2016)
  05/06/2016             42 DELETION OF DOCKET ENTRY NUMBER 42 Reason: document filed in the wrong
                            case. (asni, ) (Entered: 05/06/2016)
  05/12/2016             43 NOTICE OF RESCHEDULED HEARING Motion Hearing set for 6/10/2016 02:30 PM
                            in Columbia # 3, Matthew J. Perry Court House, 901 Richland St, Columbia before
                            Honorable J Michelle Childs. cancelled and rescheduled to: Motion Hearing set for
                            6/29/2016 02:00 PM in Columbia # 3, Matthew J. Perry Court House, 901 Richland St,
                            Columbia before Honorable J Michelle Childs. (asni, ) (Entered: 05/12/2016)
  05/12/2016             44 Local Rule 26.03 Answers to Interrogatories by Amsterdam Printing & Litho, Inc.,
                            Taylor Corporation.(Nickles, W) (Entered: 05/12/2016)
  05/13/2016             45 ORDER granting 11 Motion to Preserve Evidence. Signed by Honorable J Michelle
                            Childs on 5/13/2016.(asni, ) (Entered: 05/13/2016)
  05/20/2016             46 NOTICE of Request for Protection from Court Appearance by Jonathan Matthew Harvey
                            for June 3-6, 2016 (Harvey, Jonathan) (Entered: 05/20/2016)
  06/29/2016             47 Minute Entry. Proceedings held before Honorable J Michelle Childs: taking under
                            advisement 6 Motion to Certify Class. Motion Hearing held on 6/29/2016. Written
                            order forthcoming. Court Reporter Kathleen Richardson. (mbro, ) (Entered:
                            06/29/2016)
  07/12/2016             48 ORDER AND OPINION denying 6 Motion to Certify Class. Signed by Honorable J
                            Michelle Childs on 7/12/2016.(asni, ) (Entered: 07/12/2016)
  12/08/2016             50 MOTION to Compel by Career Counseling, Inc.. Response to Motion due by 12/22/2016.
                            Add an additional 3 days only if served by mail or otherwise allowed under Fed. R. Civ.
                            P. 6 or Fed. R. Crim. P. 45. (Attachments: # 1 Memo in Support, # 2 Exhibit Ex 1-
                            Amsterdams Responses to Plaintiffs Requests for Production, # 3 Exhibit Ex 2-Depo
                            Barry Clark, # 4 Exhibit Ex 3-Westfax Summary/Exemption Notice pages 1-25, # 5
                            Exhibit Ex 3-Westfax Summary/Exemption Notice pages 26-57, # 6 Exhibit Ex 4-Depo
                            of Jason Moreau, # 7 Exhibit Ex 5-Email Kelly to Ramey, # 8 Exhibit Ex 6-Email Ramey
                            to Kelly)No proposed order.(Felder, John) (Entered: 12/08/2016)
  12/22/2016             51 RESPONSE in Opposition re 50 MOTION to Compel Response filed by Amsterdam
                            Printing & Litho, Inc..Reply to Response to Motion due by 12/29/2016 Add an additional
                            3 days only if served by mail or otherwise allowed under Fed. R. Civ. P. 6. (Attachments:
                            # 1 Exhibit Screenshots of purchase order, # 2 Exhibit Declaration of Jason Moreau, # 3
                            Exhibit Unpublished opinion Anselmo v. WEst Paces Hotel Group, # 4 Exhibit
                            Unpublished opinion Crane v. Int'l Paper Co, # 5 Exhibit Unpublished opinion Hartsock
                            v. Goodyear Dunlop Tires N. Am. Ltd., # 6 Exhibit Unpublished opinion Knutson v.
                            Schwan's home Serv., # 7 Exhibit Unpublished opinion Nix v. Holbrook, # 8 Exhibit
                            Unpublished opinion Palmer v. Stassinos, # 9 Exhibit Unpublished opinion Piotrowski v.
                            Wells Fargo Bank, NA, # 10 Exhibit Unpublished opinion Romig v. Pella Corp, # 11
                            Exhibit Unpublished opinion Solo v. Bausch & Lomb, Inc., # 12 Exhibit Unpublished
                            opinion Springs v. Ally Fin., # 13 Exhibit Unpublished opinion Ulig, LLC v. Shirley, # 14
                            Exhibit Unpublished opinion Welch v. Eli Lilly & Co)(Nickles, W) (Entered: 12/22/2016)
  12/27/2016             52 MOTION for Extension of Time to File Response/Reply as to 50 Motion to Compel by
https://ecf.scd.uscourts.gov/cgi-bin/DktRpt.pl?156470434559377-L_1_0-1                                                6/15
              3:16-cv-03013-JMC               Date Filed 04/15/21         Entry Number 206-2   Page 156 of 197
4/11/2021                                                                CM/ECF - scd

                               Career Counseling, Inc.. Response to Motion due by 1/10/2017. Add an additional 3 days
                               only if served by mail or otherwise allowed under Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45.
                               No proposed order.(Felder, John) (Entered: 12/27/2016)
  12/27/2016             53 TEXT ORDER granting 52 Motion for Extension of Time to File Response/Reply re
                            50 MOTION to Compel, Replies due by 1/12/2017. Signed by Honorable J Michelle
                            Childs on 12/27/2016.(asni, ) (Entered: 12/27/2016)
  01/12/2017             56 REPLY to Response to Motion re 50 MOTION to Compel Response filed by Career
                            Counseling, Inc.. (Attachments: # 1 Exhibit 7-Fcc Waiver petition, # 2 Exhibit 8-
                            Comments on FCC petition, # 3 Exhibit 9-FCC order)(Felder, John) (Entered:
                            01/12/2017)
  01/17/2017             58 Consent MOTION for Extension of Time by Career Counseling, Inc.. Response to
                            Motion due by 1/31/2017. Add an additional 3 days only if served by mail or otherwise
                            allowed under Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45. No proposed order.(Felder, John)
                            (Main Document 58 replaced on 1/17/2017) (asni, ). Modified to replace document with
                            corrected document as provided by filing user on 1/17/2017 (asni, ). (Entered:
                            01/17/2017)
  01/17/2017             59 TEXT ORDER granting 58 Consent MOTION for Extension of Time ( Fact
                            Discovery due by 3/27/2017, Plaintiff's Rule 26(a)(2) Disclosures due by 3/27/2017).
                            Signed by Honorable J Michelle Childs on 1/17/2017. (asni, ) (Entered: 01/17/2017)
  01/23/2017             61 ORDER AND OPINION denying 50 Motion to Compel. Signed by Honorable J
                            Michelle Childs on 1/23/2017.(asni, ) (Entered: 01/23/2017)
  04/20/2017             65 Consent MOTION for Extension of Time to Amend Scheduling Order by Career
                            Counseling, Inc.. Response to Motion due by 5/4/2017. Add an additional 3 days only if
                            served by mail or otherwise allowed under Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45. No
                            proposed order.(Felder, John) (Entered: 04/20/2017)
  04/20/2017             66 TEXT ORDER granting 65 Motion for Extension of Time to File Motion (plaintiff's
                            motion for class certification due by May 12, 2017; Defendants' oppositions to class
                            certification due by June 10, 2017; plaintiff's reply in support of class certification
                            (if any) due by June 30, 2017) Signed by Honorable J Michelle Childs on 4/20/2017.
                            (asni, ) (Entered: 04/20/2017)
  05/12/2017             68 MOTION to Certify Class by Career Counseling, Inc.. Response to Motion due by
                            5/26/2017. Add an additional 3 days only if served by mail or otherwise allowed under
                            Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45. (Attachments: # 1 Memo in Support, # 2
                            Appendix, # 3 Exhibit 1-Group Ex 1-1 to 1-21, # 4 Exhibit 2-Group Ex 2-1 to 2-21, # 5
                            Exhibit 3-Depo Wachowiak 1 of 4, # 6 Exhibit 3-Depo Wachowiak 2 of 4, # 7 Exhibit 3-
                            Depo Wachowiak 3 of 4, # 8 Exhibit 3-Depo Wachowiak 4 of 4, # 9 Exhibit 4-Depo
                            Jason Moreau, # 10 Exhibit 5-Depo Elizabeth Trenbeath, # 11 Exhibit 6-Depo Barry
                            Clark, # 12 Exhibit 7-MHF resume, # 13 Exhibit 8-A+W resume, # 14 Exhibit 9-
                            Sandusky Wellmess v MedTox, # 15 Exhibit 10-Temporary Svcs v American Intern, # 16
                            Exhibit 11-Hazels Cup v Around the Globe, # 17 Exhibit 12-Brodsky v Humana, # 18
                            Exhibit 13-Chapman v Wagener, # 19 Exhibit 14-St Louis Heart v Vein Ctr, # 20 Exhibit
                            15-Khoday v Symantec part 1 of 2, # 21 Exhibit 15-Khoday v Symantec part 2 of 2, # 22
                            Exhibit 16-Critchfield v Taranto, # 23 Exhibit 17-Fax table)No proposed order.(Felder,
                            John) (Entered: 05/12/2017)
  05/16/2017             69 MOTION for Summary Judgment by Amsterdam Printing & Litho, Inc., Taylor
                            Corporation. Response to Motion due by 5/30/2017. Add an additional 3 days only if
                            served by mail or otherwise allowed under Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45.
                            (Attachments: # 1 Memo in Support, # 2 Exhibit Order from Amsterdam, # 3 Exhibit

https://ecf.scd.uscourts.gov/cgi-bin/DktRpt.pl?156470434559377-L_1_0-1                                                  7/15
              3:16-cv-03013-JMC               Date Filed 04/15/21         Entry Number 206-2   Page 157 of 197
4/11/2021                                                                CM/ECF - scd

                               Plaintiff's Responses to RFA, # 4 Exhibit Amsterdam 1111 CONFIDENTIAL, # 5 Exhibit
                               Taylor Ans to Int, # 6 Exhibit Moreau Declaration, # 7 Exhibit Amsterdam Ans to Int, # 8
                               Exhibit Plaintiff's Ans to Int, # 9 Exhibit Moreau Dep Excerpts, # 10 Exhibit Trenbeath
                               Dep Excerpts, # 11 Exhibit Wachowiak Dep Excerpts, # 12 Exhibit Unpub Op. Catalina
                               Mktg. v. Coolsavings.com, # 13 Exhibit Unpub Op. Cellco P'ship v. Plaza Resorts, # 14
                               Exhibit Unpub Op. Cent. W. Va. Energy v. Mt. State Carbon, # 15 Exhibit Unpub Op.
                               Freidman v. Massage Envy, # 16 Exhibit Unpub Op. Ganesh v. Days Inn, # 17 Exhibit
                               Unpub Op. Guzman v. Mem'l Hermann Hosp. Sys., # 18 Exhibit Unpub Op. Horizon
                               Plastics v. Constance, # 19 Exhibit UnPub Op. Monitronics)No proposed order.(Nickles,
                               W) See 70 Additional Attachments. Modified on 5/17/2017 to edit text (mbro, ).
                               (Entered: 05/16/2017)
  05/16/2017             70 Additional Attachments to Main Document 69 MOTION for Summary Judgment . First
                            attachment description: Unpub Op. Salley v. Heartland-Charleston of Hanahan, SC .
                            (Attachments: # 1 Exhibit Unpub Op. Schwan v. CNH Am., # 2 Exhibit Unpub Op.
                            Shostack v. Diller, # 3 Exhibit Unpub Op. Smith v. Aitima Med. Equip., # 4 Exhibit
                            Unpub Op. Spinozzi v. ITT Sheraton Corp., # 5 Exhibit Unpub Op. Stoops v. Wells
                            Fargo, # 6 Exhibit Unpub Op. Supply JPro Sorbents v. RingCentral, # 7 Exhibit Unpub
                            Op. Tap Pharms. v. US HHS, # 8 Exhibit Unpub Op. Urban Elevator Serv. v. Stryker
                            Lubricant Dist., # 9 Exhibit Unpub Op. U.S. ex rel. Hefner v. Hackensack Univ. Med.
                            Ctr., # 10 Exhibit Unpub Op. Witt v. Corelogic Saferent, # 11 Exhibit Unpub Op.
                            Worsham v. Travel Options, # 12 Exhibit Unpub Op. Yaakov of Spring Valley v. FCC and
                            USA)(Nickles, W) (Entered: 05/16/2017)
  05/22/2017             71 Consent MOTION for Extension of Time to File Response/Reply as to 69 MOTION for
                            Summary Judgment by Career Counseling, Inc.. Response to Motion due by 6/5/2017.
                            Add an additional 3 days only if served by mail or otherwise allowed under Fed. R. Civ.
                            P. 6 or Fed. R. Crim. P. 45. No proposed order.(Felder, John) (Entered: 05/22/2017)
  05/22/2017             72 TEXT ORDER granting 71 Motion for Extension of Time to File Response/Reply re
                            69 MOTION for Summary Judgment, Response to Motion due by 6/16/2017. Add
                            an additional 3 days only if served by mail or otherwise allowed under Fed. R. Civ.
                            P. 6 or Fed. R. Crim. P. 45. Signed by Honorable J Michelle Childs on 5/22/2017.
                            (asni, ) (Entered: 05/22/2017)
  05/22/2017             73 Consent MOTION for Extension of Time to File Response/Reply as to 68 MOTION to
                            Certify Class by Amsterdam Printing & Litho, Inc., Taylor Corporation. Response to
                            Motion due by 6/5/2017. Add an additional 3 days only if served by mail or otherwise
                            allowed under Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45. No proposed order.(Nickles, W)
                            (Entered: 05/22/2017)
  05/22/2017             74 TEXT ORDER granting 73 Motion for Extension of Time to File Response/Reply re
                            68 MOTION to Certify Class, Response to Motion due by 6/9/2017. Add an
                            additional 3 days only if served by mail or otherwise allowed under Fed. R. Civ. P. 6
                            or Fed. R. Crim. P. 45. Replies due by 6/30/2017. Signed by Honorable J Michelle
                            Childs on 5/22/2017.(asni, ) (Entered: 05/22/2017)
  06/08/2017             75 RESPONSE in Opposition re 68 MOTION to Certify Class Response filed by
                            Amsterdam Printing & Litho, Inc., Taylor Corporation.Reply to Response to Motion due
                            by 6/15/2017 Add an additional 3 days only if served by mail or otherwise allowed under
                            Fed. R. Civ. P. 6. (Attachments: # 1 Exhibit email communications, # 2 Exhibit
                            Application for Review, # 3 Exhibit Moreau deposition excerpts, # 4 Exhibit Trenbeath
                            deposition excerpts, # 5 Exhibit Unpublished Op. Cuming v. S.C. Lottery Comm'n, # 6
                            Exhibit Unpublished Op. Fricko v. Novi, # 7 Exhibit Unpublished Op. Levitt v. Fax, # 8
                            Exhibit Unpublished Op. Paulino v. Dollar General, # 9 Exhibit Unpublished Op. Simon


https://ecf.scd.uscourts.gov/cgi-bin/DktRpt.pl?156470434559377-L_1_0-1                                                8/15
              3:16-cv-03013-JMC               Date Filed 04/15/21         Entry Number 206-2   Page 158 of 197
4/11/2021                                                                CM/ECF - scd

                               v. Healthways, # 10 Exhibit Unpublished Op. Williams v. Telespectrum)(Nickles, W)
                               (Entered: 06/08/2017)
  06/08/2017             76 MOTION for Extension of Time to File Response/Reply as to 69 MOTION for Summary
                            Judgment by Career Counseling, Inc.. Response to Motion due by 6/22/2017. Add an
                            additional 3 days only if served by mail or otherwise allowed under Fed. R. Civ. P. 6 or
                            Fed. R. Crim. P. 45. No proposed order.(Felder, John) (Entered: 06/08/2017)
  06/09/2017             77 TEXT ORDER granting 76 Motion for Extension of Time to File Response/Reply re
                            69 MOTION for Summary Judgment Response to Motion due by 6/23/2017. Add an
                            additional 3 days only if served by mail or otherwise allowed under Fed. R. Civ. P. 6
                            or Fed. R. Crim. P. 45. Signed by Honorable J Michelle Childs on 6/9/2017.(asni, )
                            (Entered: 06/09/2017)
  06/14/2017             78 NOTICE of Request for Protection from Court Appearance by Jonathan Matthew Harvey
                            for June 28-July 8, 2017 (Harvey, Jonathan) (Entered: 06/14/2017)
  06/23/2017             81 RESPONSE in Opposition re 69 MOTION for Summary Judgment Response filed by
                            Career Counseling, Inc..Reply to Response to Motion due by 6/30/2017 Add an
                            additional 3 days only if served by mail or otherwise allowed under Fed. R. Civ. P. 6.
                            (Attachments: # 1 Exhibit 1-Rule 30b6 deposition Amsterdam, # 2 Exhibit 2-deposition
                            of Jason Moreau, # 3 Exhibit 3-deposition of Elizabeth Trenbeath, # 4 Exhibit 4-appendix
                            of unreported cases)(Felder, John) (Entered: 06/23/2017)
  06/30/2017             84 REPLY to Response to Motion re 68 MOTION to Certify Class Response filed by Career
                            Counseling, Inc.. (Attachments: # 1 Exhibit 18--Trenbeath Deposition, # 2 Exhibit 19--
                            Unreported Cases)(Felder, John) (Entered: 06/30/2017)
  06/30/2017             85 REPLY to Response to Motion re 69 MOTION for Summary Judgment, Response filed
                            by Amsterdam Printing & Litho, Inc., Taylor Corporation. refiled by clerk to correct
                            event type.(asni, ) (Additional attachment(s) added on 6/30/2017: # 1 Exhibit A, # 2
                            Exhibit B) (asni, ). (Entered: 06/30/2017)
  08/08/2017             86 Joint MOTION to Amend/Correct 39 Scheduling Order,, by Amsterdam Printing &
                            Litho, Inc., Taylor Corporation. Response to Motion due by 8/22/2017. Add an additional
                            3 days only if served by mail or otherwise allowed under Fed. R. Civ. P. 6 or Fed. R.
                            Crim. P. 45. Proposed order is being emailed to chambers with copy to opposing counsel.
                            (Nickles, W) (Entered: 08/08/2017)
  08/08/2017             87 MEDIATION ORDER granting 86 Joint MOTION to Amend/Correct 39
                            Scheduling Order. Mediation shall be completed no later than (45) days following a
                            final ruling on the pending motions for summary judgment and class certification.
                            Signed by Honorable J Michelle Childs on 8/8/2017. (asni, ) (Entered: 08/08/2017)
  08/22/2017             88 Consent MOTION for Leave to File Supplemental Response/Reply as to 68 MOTION to
                            Certify Class 69 MOTION for Summary Judgment by Amsterdam Printing & Litho, Inc.,
                            Taylor Corporation. Response to Motion due by 9/5/2017. Add an additional 3 days only
                            if served by mail or otherwise allowed under Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45.
                            (Attachments: # 1 Supporting Documents)No proposed order.(Nickles, W) Modified to
                            correct event and link correct event to associated events on 8/23/2017 (asni, ). (Entered:
                            08/22/2017)
  08/23/2017             89 TEXT ORDER granting 88 Motion for Leave to File Supplemental Response/Reply.
                            Signed by Honorable J Michelle Childs on 8/23/2017.(asni, ) (Entered: 08/23/2017)
  08/23/2017             91 SUPPLEMENTAL RESPONSE in Opposition re 68 MOTION to Certify Class Response
                            filed by Amsterdam Printing & Litho, Inc., Taylor Corporation.Reply to Response to


https://ecf.scd.uscourts.gov/cgi-bin/DktRpt.pl?156470434559377-L_1_0-1                                               9/15
              3:16-cv-03013-JMC               Date Filed 04/15/21         Entry Number 206-2   Page 159 of 197
4/11/2021                                                                CM/ECF - scd

                               Motion due by 8/30/2017 Add an additional 3 days only if served by mail or otherwise
                               allowed under Fed. R. Civ. P. 6. (Nickles, W) (Entered: 08/23/2017)
  08/23/2017             92 SUPPLEMENTAL REPLY to Response to Motion re 69 MOTION for Summary
                            Judgment Response filed by Amsterdam Printing & Litho, Inc., Taylor Corporation.
                            Refiled by the clerk to correct event type. (asni, ) (Entered: 08/23/2017)
  08/30/2017             93 SUPPLEMENTAL REPLY to Response to Motion re 68 MOTION to Certify Class
                            Response filed by Career Counseling, Inc.. (Attachments: # 1 Exhibit A-Orrington v
                            Scion, # 2 Exhibit B-Gorss v Sysco)(Felder, John) (Entered: 08/30/2017)
  08/30/2017             94 SUPPLEMENTAL RESPONSE in Opposition re 69 MOTION for Summary Judgment
                            Response filed by Career Counseling, Inc.. (Attachments: # 1 Exhibit A-Orrington v
                            Scion, # 2 Exhibit B-Gorss v Sysco)(asni, ) (Entered: 08/30/2017)
  11/02/2017             96 NOTICE of Hearing on Motion 68 MOTION to Certify Class , 69 MOTION for
                            Summary Judgment : Motion Hearing set for 12/1/2017 10:00 AM in Columbia # 3,
                            Matthew J. Perry Court House, 901 Richland St, Columbia before Honorable J Michelle
                            Childs. (asni, ) (Entered: 11/02/2017)
  11/09/2017             97 MOTION to Appear Pro Hac Vice by Wallace C. Solberg ( Filing fee $ 250 receipt
                            number 0420-7454980) by Career Counseling, Inc.. Response to Motion due by
                            11/27/2017. Add an additional 3 days only if served by mail or otherwise allowed under
                            Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45. (Attachments: # 1 Exhibit 1-Application and
                            Certificate of Good Standing)No proposed order.(Felder, John) (Entered: 11/09/2017)
  11/09/2017             98 TEXT ORDER granting 97 Motion to Appear Pro Hac Vice. (asni, ) (Entered:
                            11/09/2017)
  11/16/2017             99 Second MOTION for Leave to File Supplemental Motion for Summary Judgment by
                            Amsterdam Printing & Litho, Inc., John Does 1-10, Taylor Corporation. Response to
                            Motion due by 11/30/2017. Add an additional 3 days only if served by mail or otherwise
                            allowed under Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45. (Attachments: # 1 Supporting
                            Documents Supplemental Motion for Summary Judgment, # 2 Exhibit unpublished
                            opinion Alpha Tech Pet v. Lagasse)No proposed order.(Nickles, W) (Additional
                            attachment(s) added on 11/16/2017: # 3 Exhibit unpublished opinion Brodsky v.
                            Humanadental Ins. Co.) (asni, ). (Entered: 11/16/2017)
  11/16/2017           100 TEXT ORDER granting 99 Second MOTION for Leave to File Supplemental
                           Response/Reply as to 68 MOTION to Certify Class 69 MOTION for Summary
                           Judgment(asni, ) (Entered: 11/16/2017)
  11/16/2017           102 SECOND SUPPLEMENTAL RESPONSE in Opposition re 68 MOTION to Certify Class
                           Second Supplemental Response filed by Amsterdam Printing & Litho, Inc., Taylor
                           Corporation.Reply to Response to Motion due by 11/27/2017 Add an additional 3 days
                           only if served by mail or otherwise allowed under Fed. R. Civ. P. 6. (Attachments: # 1
                           Exhibit unpublished opinion Alpha Tech Pet v. Lagasse, # 2 Exhibit unpublished opinion
                           Brodsky v Humanadental Ins. Co.)(Nickles, W) (Entered: 11/16/2017)
  11/16/2017           103 SECOND SUPPLEMENTAL REPLY to Response to Motion re 69 MOTION for
                           Summary Judgment Response filed by Amsterdam Printing & Litho, Inc., Taylor
                           Corporation. (Attachments: # 1 Exhibit unpublished opinion Alpha Tech Pet v. Lagasse, #
                           2 Exhibit unpublished opinion Brodsky v Humanadental Ins. Co.)(asni, ) refiled by the
                           clerk to correct event type (Entered: 11/20/2017)
  11/27/2017           104 Consent MOTION for Leave to File Response to Defendants Second Supplement to
                           Defendants Motion for Summary Judgment and Opposition to Plaintiffs Motion for Class
                           Certification by Career Counseling, Inc.. Response to Motion due by 12/11/2017. Add an
https://ecf.scd.uscourts.gov/cgi-bin/DktRpt.pl?156470434559377-L_1_0-1                                                10/15
              3:16-cv-03013-JMC               Date Filed 04/15/21         Entry Number 206-2   Page 160 of 197
4/11/2021                                                                CM/ECF - scd

                               additional 3 days only if served by mail or otherwise allowed under Fed. R. Civ. P. 6 or
                               Fed. R. Crim. P. 45. (Attachments: # 1 Exhibit A-proposed Response)No proposed order.
                               (Felder, John) (Entered: 11/27/2017)
  11/28/2017           105 TEXT ORDER granting 104 Motion for Leave to File. Signed by Honorable J
                           Michelle Childs on 11/28/2017.(asni, ) (Entered: 11/28/2017)
  11/28/2017           106 SECOND SUPPLEMENTAL RESPONSE in opposition re 69 MOTION for Summary
                           Judgment Response filed by Career Counseling, Inc.. (Attachments: # 1 Exhibit 1-
                           Brodsky v HumanaDental, # 2 Exhibit 2-Alpha Tech v Lagasse, # 3 Exhibit 3-Nov 2
                           Bureau Order, # 4 Exhibit 4-Brodsky 23f, # 5 Exhibit 5-Brodsky 23f, # 6 Exhibit 6-
                           Holtzman v Turza, # 7 Exhibit 7-Pet for review, # 8 Exhibit 8-Alpha Tech Petition, # 9
                           Exhibit 9-Order)(Felder, John) (Entered: 11/28/2017)
  11/28/2017           107 SECOND SUPPLEMENTAL REPLY re 68 MOTION to Certify Class Response filed by
                           Career Counseling, Inc.. (Attachments: # 1 Exhibit 1-Brodsky v Humanadental, # 2
                           Exhibit 2-AlphaTech v Lagasse, # 3 Exhibit 3-Bureau Order, # 4 Exhibit 4-Brodsky 23f,
                           # 5 Exhibit 5-Brodsky 23f, # 6 Exhibit 6-Holtzman v Turza, # 7 Exhibit 7-Pet for review,
                           # 8 Exhibit 8-Alpha Tech Petition, # 9 Exhibit 9-Order)(Felder, John) (Entered:
                           11/28/2017)
  12/01/2017           109 Minute Entry. Proceedings held before Honorable J Michelle Childs: taking under
                           advisement 68 Motion to Certify Class; 69 Motion for Summary Judgment. Motion
                           Hearing held on 12/1/2017. Written order forthcoming. Court Reporter Carly
                           Horenkamp. (mbro, ) (Entered: 12/01/2017)
  03/27/2018           112 Third MOTION for Leave to File Supplemental Motion for Summary Judgment by
                           Amsterdam Printing & Litho, Inc., John Does 1-10, Taylor Corporation. Response to
                           Motion due by 4/10/2018. Add an additional 3 days only if served by mail or otherwise
                           allowed under Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45. (Attachments: # 1 Supporting
                           Documents Supplemental Motion for Summary Judgment, # 2 Exhibit Unpublished
                           opinion A Custom Heating & Air v. Kabbage, # 3 Exhibit Unpublished opinion Gorss
                           Motels v. A.V.M. Enterprises, # 4 Exhibit Unpublished opinion Carlton & Harris Chiro.
                           v. PDR Network)No proposed order.(Nickles, W) (Entered: 03/27/2018)
  03/27/2018           113 TEXT ORDER: Before the court is Defendants' Third Unopposed Motion for Leave
                           to Supplement Defendants' Motion for Summary Judgment and Opposition to
                           Plaintiff's Motion for Class Certification (ECF No. 112). Defendants assert that they
                           did not have an opportunity to address three cases that were decided after it filed its
                           Motion for Summary Judgment (ECF No. 69), opposition to Plaintiff's Motion to
                           Certify a Class (ECF No. 68), and supplemental responses. (ECF No. 112 at 2 8.) The
                           court notes that the time for briefing on Plaintiff's Motion for Class Certification
                           has expired pursuant to the scheduling order and extensions granted in this case.
                           (ECF No. 39 at 2 7, ECF No. 66.) However, pursuant to Fed. R. Civ. P. 6(b)(1)(B), "
                           [w]hen an act may or must be done within a specified time, the court may, for good
                           cause, extend the time... on motion made after the time has expired if the party
                           failed to act because of excusable neglect." The court finds good cause to allow
                           supplemental and additional briefing as to Plaintiff's Motion to Certify a Class
                           (ECF No. 68), and also Defendants' Motion for Summary Judgment (ECF No. 69).
                           For this reason, the court GRANTS Defendants' Third Unopposed Motion for
                           Leave to Supplement its Motion for Summary Judgment and Opposition to
                           Plaintiff's Motion for Class Certification. 112 . Additionally, because of the
                           complexity of each party's arguments and the fact that this is the third motion to
                           supplement, the court in its discretion finds that its assessment of the issues would
                           be enhanced if all relevant arguments were presented in one document. Therefore,
                           the court DENIES WITHOUT PREJUDICE Plaintiff's Motion to Certify a Class 68

https://ecf.scd.uscourts.gov/cgi-bin/DktRpt.pl?156470434559377-L_1_0-1                                               11/15
              3:16-cv-03013-JMC               Date Filed 04/15/21         Entry Number 206-2   Page 161 of 197
4/11/2021                                                                CM/ECF - scd

                               and Defendants' Motion for Summary Judgment 69 . The Court DIRECTS the
                               parties to refile their respective motions and memorandums of law within fourteen
                               (14) days of the filing of this Order. Each party will then have an opportunity to
                               respond to the other party's motion in accordance with the Local Rules of the court.
                               Additionally, each party's memorandum of law shall not exceed forty (40) pages and
                               shall include all relevant arguments to the issues raised in each party's original
                               motions and subsequent supplements. Lastly, the court will deny any future motions
                               to supplement the party's motions once they are refiled. Signed by Honorable J
                               Michelle Childs on 3/27/2018.(asni, ) (Entered: 03/27/2018)
  04/10/2018           116 Second MOTION for Summary Judgment by Amsterdam Printing & Litho, Inc., Taylor
                           Corporation. Response to Motion due by 4/24/2018. Add an additional 3 days only if
                           served by mail or otherwise allowed under Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45.
                           (Attachments: # 1 Memo in Support, # 2 Exhibit Deposition excerpts of David
                           Wachowiak, # 3 Exhibit Declaration of David Wachowiak, # 4 Exhibit Unpub Op A
                           Custom Heating & Air v. Kabbage, # 5 Exhibit Unpub Op Alpha Tech Pet v. Lagasse, # 6
                           Exhibit Unpub Op Bais Yaakov of Spring Valley v. FCC, # 7 Exhibit Unpub Op Betz v.
                           First Credit Servs., # 8 Exhibit Unpub Op Broadsky v. Humanadental Insurance Co, # 9
                           Exhibit Unpub Op Cabiness v. Educ. Sols., # 10 Exhibit Unpub Op Carlton & Harris
                           Chiro. v. PDR Network, # 11 Exhibit Unpub Op. Catalina Mktg. v. Coolsavings.com, #
                           12 Exhibit Unpub Op Cellco P'ship v. Plaza Resorts, # 13 Exhibit Unpu Op Cent. W. Va.
                           Energy Co. v. Mt. State Carbon, # 14 Exhibit Unpub Op Friedman v. Massage Envy, # 15
                           Exhibit Unpub Op Gorss Motels, Inc. v. A.V.M. Enters., # 16 Exhibit Unpub Op Guzman
                           v. Mem'l Mermann Hosp. Sys., # 17 Exhibit Unpub Op. Horizon Plastics v. Constance, #
                           18 Exhibit Unpub Op. In re: Monitronics Int'l., Inc., # 19 Exhibit Unpub Op. Mojica v.
                           Securus Techs., Inc., # 20 Exhibit Unpub Op. Oliver v. TTC-Ameridial, et al, # 21
                           Exhibit Unpub Op. Orrington v. Scion Dental, Inc., # 22 Exhibit Unpub Op. Physicians
                           Healthsource v. Allscripts Health Sols., # 23 Exhibit Unpub Op. Salley v. Heartland-
                           Charleston of Hanahan, SC, # 24 Exhibit Unpub Op. Sandusky Wellness Ctr v. ASD
                           Specialty Healthcare, # 25 Exhibit Unpub Op. Schwan v. CNH Am., # 26 Exhibit Unpub
                           Op. Shostack v. Diller, # 27 Exhibit Unpub Op. Shree Ganesh, Inc. v. Days Inns of Am.,
                           Inc., # 28 Exhibit Unpub Op. Spinozzi v. ITT Sheraton Corp., # 29 Exhibit Unpub Op.
                           US ex rel. Hefner v. Hackensack Univ. Med. Ctr, # 30 Exhibit Unpub Op. Urban Elevator
                           Serv. v. Stryker Lubricant Distribs., # 31 Exhibit Unpub Op. Worsham v. Travel Options,
                           Inc.)No proposed order.(Nickles, W) (Entered: 04/10/2018)
  04/10/2018           117 MOTION to Amend/Correct 68 MOTION to Certify Class , MOTION to Certify Class (
                           Response to Motion due by 4/24/2018. Add an additional 3 days only if served by mail or
                           otherwise allowed under Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45. ) by Career Counseling,
                           Inc.. (Attachments: # 1 Memo in Support, # 2 Appendix of Exhibits, # 3 Exhibit 1-Group
                           Ex 1-1 to 2-21, # 4 Exhibit 2-Group Ex 2-1 to 2-21, # 5 Exhibit 3-depo Wachowiak 1 of
                           4, # 6 Exhibit 3-depo Wachowiak 2 of 4, # 7 Exhibit 3-depo Wachowiak 3 of 4, # 8
                           Exhibit 3-depo Wachowiak 4 of 4, # 9 Exhibit 4-depo Moreau, # 10 Exhibit 5-depo
                           Trenbeath, # 11 Exhibit 6-depo Clark, # 12 Exhibit 7-MHF resume, # 13 Exhibit 8-A+W
                           resume, # 14 Exhibit 9-fax table, # 15 Exhibit 10-fax table II, # 16 Exhibit 11- part 1 of 3,
                           # 17 Exhibit 11-part 2 of 3, # 18 Exhibit 11-part 3 of 3)No proposed order.(Felder, John)
                           (Entered: 04/10/2018)
  04/24/2018           119 RESPONSE in Opposition re 117 MOTION to Amend/Correct 68 MOTION to Certify
                           Class Response filed by Amsterdam Printing & Litho, Inc., Taylor Corporation.Reply to
                           Response to Motion due by 5/1/2018 Add an additional 3 days only if served by mail or
                           otherwise allowed under Fed. R. Civ. P. 6. (Attachments: # 1 Exhibit Unpub, Op. A
                           Custom Heating & Air v. Kabbage, Inc., # 2 Exhibit Unpub. Op. Alpha Tech Pet, Inc. v.
                           Lagasse, LLC, # 3 Exhibit Unpub. Op. Brodsky v. Humanadental Ins. Co., # 4 Exhibit
                           Unpub. Op. Carlton & Harris Chiropractic v. Meditab Software, Inc., # 5 Exhibit Unpub.
https://ecf.scd.uscourts.gov/cgi-bin/DktRpt.pl?156470434559377-L_1_0-1                                               12/15
              3:16-cv-03013-JMC               Date Filed 04/15/21         Entry Number 206-2   Page 162 of 197
4/11/2021                                                                CM/ECF - scd

                               Op. Cuming v. S.C. Lottery Commission, # 6 Exhibit Unpub. Op. Di Biase v. SPX Corp.,
                               # 7 Exhibit Unpub. Op. Fricko,Inc. v. Novi BRS Enter. Inc., # 8 Exhibit Unpub. Op.
                               Ginwright v. Exeter Fin. Corp., # 9 Exhibit Unpub. Op. Gorss Motels, Inc. v. Safemark
                               Syst., L.P., # 10 Exhibit Unpub. Op. In re: TD Bank, N.A. Debit Card Overdraft Fee
                               Litigation, # 11 Exhibit Unpub. Op. Levitt v. Fax.com, # 12 Exhibit Unpub. Op. Paulino
                               v. Dollar Gen. Corp., # 13 Exhibit Unpub. Op. RJF Chiropractic Ctr., Inc. v. BSn Med.,
                               Inc., # 14 Exhibit Unpub. Op. Seaman v. Duke University, # 15 Exhibit Unpub. Op.
                               Simon v. Healthways, Inc., # 16 Exhibit Unpub. Op. Williams v. Telespectrum, Inc., # 17
                               Exhibit Unpub. Op. Witt v. CoreLogic Saferent, LLC)(Nickles, W) (Entered: 04/24/2018)
  04/24/2018           120 RESPONSE in Opposition re 116 Second MOTION for Summary Judgment Response
                           filed by Career Counseling, Inc..Reply to Response to Motion due by 5/1/2018 Add an
                           additional 3 days only if served by mail or otherwise allowed under Fed. R. Civ. P. 6.
                           (Attachments: # 1 Appendix, # 2 Exhibit 1-depo of Moreau, # 3 Exhibit 2-Taylor Corp
                           website (our companies), # 4 Exhibit 3-Taylor Corp website (Solution sets), # 5 Exhibit
                           4-Alpha table unreported opinions)(Felder, John) (Entered: 04/24/2018)
  06/19/2018           123 ORDER AND OPINION denying 116 Motion for Summary Judgment. Signed by
                           Honorable J Michelle Childs on 6/19/2018.(asni, ) (Entered: 06/19/2018)
  06/20/2018           124 TEXT ORDER: The parties are directed to file joint proposed trial dates for the
                           months of January and February 2019 by July 5, 2018. Please include the
                           anticipated length of the trial with your dates (Specific Document due by 7/5/2018).
                           Signed by Honorable J Michelle Childs on 6/20/2018. (asni, ) (Entered: 06/20/2018)
  07/03/2018           125 ORDER denying without prejudice 117 Motion to Certify Class Signed by
                           Honorable J Michelle Childs on July 3, 2018.(mibr, ) (Entered: 07/03/2018)
  07/05/2018           126 REPLY by Career Counseling, Inc. to 124 Order,, Set Deadlines, . (Felder, John)
                           (Entered: 07/05/2018)
  07/06/2018           127 NOTICE of Request for Protection from Court Appearance by Jonathan Matthew Harvey
                           for September 18, 2018 through October 3, 2018 Associated Cases: 3:15-cv-05061-JMC,
                           3:16-cv-03013-JMC(Harvey, Jonathan) (Entered: 07/06/2018)
  07/13/2018           130 NOTICE of Hearing: Bench Trial set for 2/4/2019 - 2/7/2019 09:30 AM in Columbia # 3,
                           Matthew J. Perry Court House, 901 Richland St, Columbia before Honorable J Michelle
                           Childs. (asni, ) (Entered: 07/13/2018)
  07/17/2018           131 MOTION for Reconsideration re 125 Order on Motion to Certify Class by Career
                           Counseling, Inc.. Response to Motion due by 7/31/2018. Add an additional 3 days only if
                           served by mail or otherwise allowed under Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45.
                           (Attachments: # 1 Memo in Support, # 2 Exhibit A-7.3.18 Order and Opinion, # 3 Exhibit
                           B-unreported cases part 1 of 2, # 4 Exhibit B-unreported cases part 2 of 2)No proposed
                           order.(Felder, John) (Entered: 07/17/2018)
  07/31/2018           132 RESPONSE in Opposition re 131 MOTION for Reconsideration re 125 Order on Motion
                           to Certify Class Response filed by Amsterdam Printing & Litho, Inc., Taylor
                           Corporation.Reply to Response to Motion due by 8/7/2018 Add an additional 3 days only
                           if served by mail or otherwise allowed under Fed. R. Civ. P. 6. (Attachments: # 1 Exhibit
                           unpub op. Alpha Tech Pet, Inc. v. Lagasse, LLC, # 2 Exhibit unpub op. Cuming v. S.C.
                           Lottery Comm'n, # 3 Exhibit unpub op. Krakauer v. Dish Network, LLc, # 4 Exhibit
                           unpub op. Kubiak v. S.W. Cowboy, # 5 Exhibit unpub op. Licari Family Chiropractic v.
                           eClinical Works, LLC, # 6 Exhibit unpub op. Menachem Raitport v. Harbour Capital
                           Corp., # 7 Exhibit unpub op. Nationalwide Mut. Fire Ins. Co. v. Superior Solution, LLC,
                           # 8 Exhibit unpub op. True Health Chiropractic, Inc. v. McKesson Corp)(Nickles, W)
                           (Entered: 07/31/2018)

https://ecf.scd.uscourts.gov/cgi-bin/DktRpt.pl?156470434559377-L_1_0-1                                               13/15
              3:16-cv-03013-JMC               Date Filed 04/15/21         Entry Number 206-2   Page 163 of 197
4/11/2021                                                                CM/ECF - scd

  08/07/2018           133 REPLY to Response to Motion re 131 MOTION for Reconsideration re 125 Order on
                           Motion to Certify Class Response filed by Career Counseling, Inc.. (Felder, John)
                           (Entered: 08/07/2018)
  09/07/2018           136 MOTION to Amend/Correct 39 Scheduling Order by Amsterdam Printing & Litho, Inc.,
                           Taylor Corporation. Response to Motion due by 9/21/2018. Add an additional 3 days
                           only if served by mail or otherwise allowed under Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45.
                           (Attachments: # 1 Exhibit Defendants' Proposed Amended Scheduling Order, # 2 Exhibit
                           Plaintiff's Proposed Amended Scheduling Order)Proposed order is being emailed to
                           chambers with copy to opposing counsel.(Nickles, W) (Entered: 09/07/2018)
  09/07/2018           137 AMENDED SCHEDULING ORDER ( Records Custodian Affidavit due by
                           1/4/2019, Motions due by 1/14/2019, Rule 26(a)(3) Disclosures due by 1/4/2019,
                           Pretrial Briefs due by 1/28/2019, Bench Trial Deadline 2/4/2019, Mediation Due by
                           10/19/2018, and all other deadlines as set out) granting 136 MOTION to
                           Amend/Correct Scheduling Order. Signed by Honorable J Michelle Childs on
                           9/7/2018. (asni, ) (Entered: 09/07/2018)
  09/13/2018           138 TEXT ORDER: This matter is before the court pursuant to Plaintiff's Motion to
                           Reconsider pursuant to Rule 54(b) of the Federal Rules of Civil Procedure. (ECF
                           No. 131.) Specifically, Plaintiff seeks reconsideration of the court's July 3, 2018
                           Order (ECF No. 125) denying without prejudice Plaintiff's Amended Motion for
                           Class Certification (ECF No. 117). In its Motion, Plaintiff asserts that because the
                           court had previously denied Plaintiff's Motion to Compel (ECF No. 50) seeking
                           production of fax target lists and exception reports, the court either erred or created
                           a manifest injustice by denying its Motion for Class Certification on the basis that
                           the class was not ascertainable because "Plaintiff has not provided evidence of the
                           unique set of fax numbers to which Amsterdam successfully sent faxes." (ECF No.
                           131-1 at 2 (quoting ECF No. 125 at 14).) In other words, "Plaintiff sought to compel
                           the very evidence that the [c]ourt held was lacking, and that motion was denied...."
                           (Id. at 3.) Defendants oppose Plaintiff's Motion asserting that the court "overlooked
                           nothing that would warrant reconsideration of its Order, and several other
                           independent deficiencies preclude the certification of a class in this case." (ECF No.
                           132 at 2.) Under Rule 54(b), the "district court retains the power to reconsider and
                           modify its interlocutory judgments... at any time prior to final judgment when such
                           is warranted." Am. Canoe Ass'n v. Murphy Farms, Inc., 326 F.3d 505, 514-15 (4th
                           Cir. 2003). Reconsideration under Rule 54(b) is appropriate on the following
                           grounds: (1) to follow an intervening change in controlling law; (2) on account of
                           new evidence; or (3) to correct a clear error of law or prevent manifest injustice.
                           Beyond Sys., Inc. v. Kraft Foods, Inc., C/A No. PJM-08-409, 2010 WL 3059344, at *2
                           (D. Md. Aug. 4, 2010) ("This three-part test shares the same three elements as the
                           Fourth Circuit's test for amending an earlier judgment under Rule 59(e), but the
                           elements are not applied with the same force when analyzing an[] interlocutory
                           order.") (citing Am. Canoe Ass'n, 326 F.3d at 514). Upon consideration of the
                           parties' arguments, the court is persuaded that a manifest injustice did occur
                           affecting Plaintiff, but not in the context of the express denial of Plaintiff's Motion
                           for Class Certification. E.g., Campero USA Corp. v. ADS Foodservice, LLC, 916 F.
                           Supp. 2d 1284, 129293 (S.D. Fla. 2012) (Manifest injustice occurs where the court
                           "has made an error not of reasoning but of apprehension....") (citations omitted). In
                           this regard, the court finds that a manifest injustice occurred when the court used
                           its consideration of the proportionality requirements of Amended Rule 26 to deny
                           Plaintiff's Motion to Compel production of documentation that could have
                           demonstrated the ascertainability of the proposed class. (See ECF No. 61.)
                           Therefore, the court GRANTS IN PART Plaintiff's Motion to Reconsider 131 and
                           ORDERS Defendants to produce copies of the previously requested fax target lists
https://ecf.scd.uscourts.gov/cgi-bin/DktRpt.pl?156470434559377-L_1_0-1                                             14/15
              3:16-cv-03013-JMC               Date Filed 04/15/21           Entry Number 206-2         Page 164 of 197
4/11/2021                                                                  CM/ECF - scd

                               and exception reports on or before October 3, 2018. Once Defendants produce the
                               requested documentation, the parties should proceed in accordance with the
                               recently filed Amended Scheduling Order (ECF No. 137.) Signed by Honorable J
                               Michelle Childs on 9/13/2018.(asni, ) (Entered: 09/13/2018)
  09/25/2018           139 Joint MOTION for Confidentiality Order by Amsterdam Printing & Litho, Inc., Taylor
                           Corporation. Response to Motion due by 10/9/2018. Add an additional 3 days only if
                           served by mail or otherwise allowed under Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45.
                           (Attachments: # 1 Proposed Order)Proposed order is being emailed to chambers with
                           copy to opposing counsel.(Nickles, W) (Entered: 09/25/2018)
  09/25/2018           140 CONSENT CONFIDENTIALITY ORDER granting 139 Motion for Confidentiality
                           Order. Signed by Honorable J Michelle Childs on 9/25/2018.(asni, ) (Entered:
                           09/25/2018)
  10/23/2018           141 STIPULATION of Dismissal Without Prejudice by Career Counseling, Inc. refiled by the
                           clerk to correct event type. (asni, ) (Entered: 10/23/2018)
  10/23/2018           142 NOTICE of Cancellation of Hearing: Bench Trial set for 2/4/2019 - 2/7/2019 09:30 AM
                           in Columbia # 3, Matthew J. Perry Court House, 901 Richland St, Columbia before
                           Honorable J Michelle Childs (asni, ) (Entered: 10/23/2018)



                                                         PACER Service Center
                                                             Transaction Receipt
                                                                04/11/2021 14:09:39
                                PACER                                             Client
                                               kdwgrandcentral:2579381:5699876             090008.0088.07568
                                Login:                                            Code:
                                                                                  Search 3:15-cv-05061-
                                Description: Docket Report
                                                                                  Criteria: JMC
                                Billable
                                               14                                 Cost:    1.40
                                Pages:




https://ecf.scd.uscourts.gov/cgi-bin/DktRpt.pl?156470434559377-L_1_0-1                                                   15/15
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 165 of 197




                    EXHIBIT L
                                                                                 Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 166 of 197
                                                                                 Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 167 of 197
                                                                                 Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 168 of 197
                                                                                 Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 169 of 197
                                                                                 Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 170 of 197
                                                                                 Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 171 of 197
                                                                                 Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 172 of 197
                                                                                 Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 173 of 197
                                                                                 Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 174 of 197
                                                                                 Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 175 of 197
                                                                                 Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 176 of 197
                                                                                 Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 177 of 197
                                                                                 Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 178 of 197
                                                                                 Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 179 of 197
                                                                                 Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 180 of 197
                                                                                 Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 181 of 197
                                                                                                   Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
 3:16-cv-03013-JMC         Date Filed 04/15/21      Entry Number 206-2      Page 182 of 197




                    IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                 STATE OF MISSOURI

CAREER COUNSELING, INC. d/b/a SNELLING                    )
STAFFING SERVICES, individually and on behalf             )
of all others similarly-situated,                         )
                                                          )
       Plaintiff,                                         )   Cause No. 1822-CC11500
                                                          )
v.                                                        )   Division 20
                                                          )
AMSTERDAM PRINTING & LITHO, INC. and                      )
TAYLOR CORPORATION,                                       )
                                                          )
       Defendants.                                        )

                  ORDER PRELIMINARILY APPROVING CLASS
              ACTION SETTLEMENT AND APPROVING CLASS NOTICE

       This matter coming before the Court on the “Motion for Preliminary Approval of Class

Action Settlement and Notice to the Settlement Class” (the “Motion”), after review and

consideration of the Parties’ Settlement Agreement and having been fully advised in the

premises, IT IS HEREBY ORDERED and adjudged as follows:

       1.      By stipulation of the Parties, and pursuant to Missouri Supreme Court Rule 52.08,

the Court preliminarily certifies the following Settlement Class:

         All persons or entities who were successfully sent one or more faxes on or about
         the dates set forth stating: (1) “Time to Reorder and Save Big!!,” sent June 22,
         2015; (2) “The Independence Day Sale,” sent on June 29, 2015; (3) “Is it
         Reorder Time,” sent July 6, 2015; (4) “Just a Reminder,” sent July 13, 2015; (5)
         “Great news, you have reached Star Status,” sent July 20, 2015; (6) “Running
         Low,” sent July 27, 2015; (7) “Time to Reorder and Save Big,” sent August 3,
         2015; (8) “Are Your Supplies Running Low,” sent August 10, 2015; (9) “Just A
         Reminder,” sent August 24, 2015; (10) “Running Low,” sent September 8, 2015;
         (11) “Time to Reorder and Save Big!!,” sent September 14, 2015; (12) “Are
         Your Supplies Running Low,” sent September 21, 2015; (13) Time to Reorder
         and Save Big!!,” sent October 19, 2015; (14) “Is it Reorder Time,” sent
         November 9, 2015; (15) “Just A Reminder,” sent November 16, 2015; (16)
         “Enjoy a Cornucopia of Savings this Thanksgiving,” sent November 23, 2015;
         (17) “A Jump Start to the Holidays,” sent November 30, 2015; (18) “Happy
         Holidays, You receive 20% off your entire order!,” sent December 7, 2015; (19)



                                                1
                                                                                 Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 183 of 197
                                                                                                     Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
 3:16-cv-03013-JMC         Date Filed 04/15/21      Entry Number 206-2        Page 184 of 197




and adopted. The Court orders that the Parties provide the notice to the Settlement Class as

proposed in the Settlement Agreement. The Court approves the form of the Notice as contained

in Exhibit 2 to the Settlement Agreement. The Court also approves Class-Settlements.com as the

Settlement Administrator and fax notice provider.

          7.    The Court hereby sets deadlines and dates for the acts and events set forth in the

Settlement Agreement and directs the Parties to incorporate the deadlines and dates in the Class

Notice:

          (a)   The Notice shall be sent by the Settlement Administrator on or before

______________, 2018;

          (b)   Requests by any Settlement Class member to opt out of the settlement must be

submitted to Class Counsel (with a copy to Defendants’ Counsel) on or before ___________,

201_, or be forever barred; and

          (c)   Objections and motions to intervene, including supporting memoranda, shall be

filed in this Court and postmarked and served on Class Counsel and Defendants’ counsel, on or

before ___________, 201_, or be forever barred.

          (d)   Completed and signed Claim Forms shall be postmarked or submitted to the

Settlement Administrator on or before _________________, 2019.

          8.    The final approval hearing, set forth in the Class Notice, is hereby scheduled for

___________, 2019, at ___________ a.m./p.m., in Division ____ of the Circuit Court of the City

of St. Louis, 10 N. Tucker Blvd., St. Louis, MO 63101.

ENTER:

                                             __________________________________________

                                             The Honorable Judge Joan L. Moriarty




                                                3
                                                                                 Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 185 of 197
                                                                                                 Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
 3:16-cv-03013-JMC          Date Filed 04/15/21    Entry Number 206-2      Page 186 of 197




                THIS IS A NOTICE OF A LAWSUIT SETTLEMENT.
      You may benefit from this. Please read it carefully. You are not being sued.
 You must return a completed Proof of Claim (attached) if you want to receive a payment.

                     IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                  STATE OF MISSOURI

CAREER COUNSELING, INC. d/b/a SNELLING                  )
STAFFING SERVICES, individually and on behalf           )
of all others similarly situated,                       )
                                                        )
        Plaintiff,                                      )   Cause No. 1822-CC11500
v.                                                      )
                                                        )   Division 20
AMSTERDAM PRINTING & LITHO, INC. and                    )
TAYLOR CORPORATION,                                     )
                                                        )
        Defendants.                                     )

             NOTICE OF CLASS ACTION AND PROPOSED SETTLEMENT
                        WITH ATTACHED CLAIM FORM

TO: All persons or entities who were successfully sent one or more faxes on or about the
   dates set forth stating: (1) “Time to Reorder and Save Big!!,” sent June 22, 2015; (2)
   “The Independence Day Sale,” sent on June 29, 2015; (3) “Is it Reorder Time,” sent
   July 6, 2015; (4) “Just a Reminder,” sent July 13, 2015; (5) “Great news, you have
   reached Star Status,” sent July 20, 2015; (6) “Running Low,” sent July 27, 2015; (7)
   “Time to Reorder and Save Big,” sent August 3, 2015; (8) “Are Your Supplies
   Running Low,” sent August 10, 2015; (9) “Just A Reminder,” sent August 24, 2015;
   (10) “Running Low,” sent September 8, 2015; (11) “Time to Reorder and Save Big!!,”
   sent September 14, 2015; (12) “Are Your Supplies Running Low,” sent September 21,
   2015; (13) Time to Reorder and Save Big!!,” sent October 19, 2015; (14) “Is it Reorder
   Time,” sent November 9, 2015; (15) “Just A Reminder,” sent November 16, 2015; (16)
   “Enjoy a Cornucopia of Savings this Thanksgiving,” sent November 23, 2015; (17) “A
   Jump Start to the Holidays,” sent November 30, 2015; (18) “Happy Holidays, You
   receive 20% off your entire order!,” sent December 7, 2015; (19) “Happy Holidays,
   It’s Time to Reorder and Save 20% off your next order!,” sent December 14, 2015;
   (20) “Wall Calendar Blow Out,” sent December 17, 2015; and (21) “Time is Running
   Out! Over Stock Wall Calendars,” sent December 23, 2015.

      Excluded from the Class are Defendants, any parent, subsidiary, affiliate or
     controlled persons of Defendants, as well as the officers, directors, agents, servants or
     employees of Defendants and the immediate family members of such persons, and
     members of the Missouri judiciary.
     (the “Settlement Class”).

A.      WHY HAVE YOU RECEIVED THIS NOTICE? The Court ordered us to send this

                                               1
                                                                                                       Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
 3:16-cv-03013-JMC         Date Filed 04/15/21       Entry Number 206-2        Page 187 of 197




Notice. The Notice explains the nature of the lawsuit and the settlement terms and informs you
of your legal rights and obligations.

B.       WHAT IS THIS LAWSUIT ABOUT? This lawsuit is about fax advertisements sent by
or on behalf of the defendants, Amsterdam Printing & Litho, Inc. and Taylor Corporation
(“Defendants”), between June 21, 2015 and December 24, 2015. Plaintiff, Career Counseling,
Inc., filed this class action lawsuit in the Circuit Court of St. Louis City, Missouri alleging that
Defendants violated the federal Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227,
by sending advertisements to the Class by fax. Defendants denied Plaintiff’s allegations and
raised defenses. The parties have reached a proposed settlement. The Court has not found that
Defendants violated the TCPA.

C.       WHAT IS THE PROPOSED SETTLEMENT? Without admitting any fault or
liability, and in exchange for a release of all claims against Defendants, Defendants have agreed
to make up to $9,999,999.00 (the “Settlement Fund”) available to pay those Settlement Class
members who submit a claim form (attached), to pay an incentive award to plaintiff, Career
Counseling, Inc., for serving as the class representative, and to pay attorneys' fees and litigation
expenses to Plaintiff's attorneys. Each Settlement Class member who submits an approved claim
will be mailed a check for their pro rata share of the Settlement Fund, up to $500.00 per unique
fax number according to the records in the litigation. The Court has preliminarily approved this
settlement, subject to a fairness hearing that will occur on ____________, 2019, at ______
a.m./p.m., in Division 20 of the Circuit Court of the City of St. Louis, Missouri, 10 N. Tucker
Blvd, St. Louis, MO 63101.

D.   WHAT CAN YOU DO NOW? YOU HAVE FOUR OPTIONS.
Members of the Settlement Class have the following four options:

       1.    Return a completed Claim Form: To receive a share of the settlement funds,
       you must complete and return a signed Claim Form postmarked or submitted on or before
       ___________, 2019. The Claim Form is attached as the last page of this Notice. If
       approved, you will be mailed a check for your share of the settlement funds.

       2.     Do nothing. If you do nothing, you will stay in the Settlement Class, be bound by
       any judgment entered by the Court, and you will release your claims against Defendants
       about Defendants’ fax advertisements, but you will receive no payment.

       3.      Exclude yourself from the Class and the settlement. You are not required to
       participate in the settlement. You have the right to exclude yourself from the Settlement
       Class and the settlement by sending a written request for exclusion. But your completed,
       signed statement advising of your election to opt out must be postmarked no later than
       ___________, 201_. If your request is not postmarked by that date, your right to opt out
       will be deemed waived and you will be bound by all orders and judgments entered in
       connection with the settlement. Your request must list your name, street address, fax
       number, and the name and number of this case, and it must indicate your request for
       exclusion (for example, “Exclude me from the Career Counseling v. Amsterdam
       settlement”). You must send your request to the following attorneys, and they will inform

                                                 2
                                                                                                         Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
 3:16-cv-03013-JMC         Date Filed 04/15/21       Entry Number 206-2         Page 188 of 197




       the Court of your request.

           Class Counsel:                                  Defendants’ Attorney:
           Brian J. Wanca                                  William Raney
           ANDERSON + WANCA                                COPILEVITZ & CANTER, LLC
           3701 Algonquin Rd., Suite 500                   310 W. 20th Street, Suite 300
           Rolling Meadows, IL 60008                       Kansas City, MO 64108


       4.       Object to the settlement in writing. If you object to the settlement, and wish to
       file an objection rather than simply excluding yourself from the class action, you must
       submit your objection in writing to the Clerk of the Circuit Court of the City of St. Louis,
       Missouri, 10 N. Tucker Blvd, St. Louis, MO 63101. Your objection must be postmarked
       by ___________, 201_. You must also serve copies of your objection and any supporting
       memoranda or materials on the attorney for the Settlement Class and for Defendants
       listed above, postmarked by the same date. Any objection must include your name, fax
       number(s), and street address, the name and number of this case, and a statement of the
       reasons why you believe that the Court should find that the proposed settlement is not
       fair, reasonable, and in the best interests of the Class. Please note that it is not sufficient
       to simply state that you object. You must state the reasons why you believe the settlement
       should not be approved.

E.      WHEN WILL THE COURT DECIDE WHETHER TO APPROVE THE
SETTLEMENT? The Court will hold a hearing to decide whether the proposed settlement is
fair and reasonable and should be approved. At that fairness hearing, the Court will hear any
objections and arguments about the proposed settlement, including the amount of the award of
costs and attorney’s fees to Class Counsel. The fairness hearing will take place on
____________, 201_, at _____ a.m./p.m., Division 20 of the Circuit Court of the City of St.
Louis, Missouri, 10 N. Tucker Blvd, St. Louis, MO 63101. You do not need to attend this
hearing. The fairness hearing may be continued to a future date without further notice. If the
Court does not approve the settlement, the case will proceed as if no settlement has been
attempted. If the settlement is not approved, there is no assurance that the Class will recover
more than is provided in the settlement, or recover anything at all.

F.     WHO REPRESENTS THE SETTLEMENT CLASS? The Court appointed Plaintiff,
Career Counseling, Inc., to be the “Class Representatives” and appointed the following attorneys
to be “Class Counsel”:

        Max G. Margulis                Brian J. Wanca
        Margulis Law Group             ANDERSON + WANCA
        28 Old Belle Monte Rd.         3701 Algonquin Road, Suite 500
        Chesterfield, MO 63017         Rolling Meadows, IL 60008

At the fairness hearing, Class Counsel will request that the Court approve the payment of an
incentive award of $15,000.00 from the Settlement Fund to Plaintiff for its services on behalf of
the Class. Additionally, Class Counsel will request that the Court award them attorneys’ fees

                                                 3
                                                                                                       Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
 3:16-cv-03013-JMC         Date Filed 04/15/21       Entry Number 206-2        Page 189 of 197




equal to one third (33 1/3%) of the Settlement Fund ($3,333,333.00), plus reasonable out-of-
pocket litigation expenses, notice costs and administrative fees. Defendants have agreed not to
object to these amounts.

G.      HOW DO I OBTAIN MORE INFORMATION ABOUT THE LAWSUIT OR THE
SETTLEMENT? This description of the case is general and does not cover all of the issues and
proceedings in the case. To see the complete file, including a copy of the settlement agreement,
you may visit the office of the Clerk of the Circuit Court of the City of St. Louis, Missouri, 10 N.
Tucker Blvd, St. Louis, MO 63101. The Clerk will make the files relating to the lawsuit available
to you for inspection and copying at your own expense.

If you have specific questions, write to Class Counsel Brian J. Wanca at the address above.
Include the case number, your name, your fax number, and your telephone number. Or, you may
call Brian J. Wanca’s office at 855-827-2329

Please do not contact the Clerk of the Court, the Judge, or the Judge’s staff, because they cannot
answer your questions or give you advice about this settlement.

                                 BY ORDER OF THE COURT
                                      HONORABLE




                                                 4
                                                                                               Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
 3:16-cv-03013-JMC       Date Filed 04/15/21     Entry Number 206-2       Page 190 of 197




                                 PROOF OF CLAIM
           Career Counseling, Inc. v. Amsterdam Printing & Litho, Inc., et al.,
                       Case No. 1822-CC11500           Div._20

You Must Complete All THREE Steps to Claim a Share of the Settlement Fund:
1.    You Must Provide Your Contact Information.
      Name: __________________________________________________________________
      Company: ______________________________________________________________
      Address: _______________________________________________________________
      City/State/Zip Code: ______________________________________________________
      Fax Number(s): __________________________________________________________
                      [List all numbers. You may attach a separate sheet]

      Contact Telephone: _______________________________________________________
      Email Address: __________________________________________________________

2.    You Must Verify Ownership of the Fax Number(s) Listed in #1 above:

      a.     “The fax number(s) identified above or attached to this Proof of Claim was/were
             mine or my company’s from June 22, 2015 through December 23, 2015.”

                                              _______________________________________
                                                    (Sign your name here)
             OR

      b.     “The fax number(s) identified above or attached to this Proof of Claim was
             not/were not mine or my company’s from June 22, 2015 through December 23,
             2015.” Explain when you obtained the fax number(s) identified in No. 1 above or
             attached to this Proof of Claim:
             __________________________________________________________________
             __________________________________________________________________

                                       ________________________________________
                                                        (Sign your name here)

3.    You Must Return this Claim Form by __________, 2019:
      a.   Fax this Claim Form to: <fax number for claims >
             OR
      b.     Mail this Claim Form to: [CLAIMS ADMINISTRATOR]
             OR
      c.     Email to Claims Administrator at: AmsterdamClaims@Class-Settlement.com

                                             5
                                                                                 Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 191 of 197
                                                                                                        Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
 3:16-cv-03013-JMC          Date Filed 04/15/21      Entry Number 206-2         Page 192 of 197




                     IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                  STATE OF MISSOURI

CAREER COUNSELING, INC. d/b/a SNELLING                     )
STAFFING SERVICES, individually and on behalf              )
of all others similarly-situated,                          )
                                                           )
        Plaintiff,                                         )   Cause No. 1822-CC11500
                                                           )
v.                                                         )   Division 20
                                                           )
AMSTERDAM PRINTING & LITHO, INC. and                       )
TAYLOR CORPORATION,                                        )
                                                           )
        Defendants.                                        )

                        FINAL APPROVAL ORDER AND JUDGMENT

       The matter coming before the Court on the Parties’ joint request for final approval of the

class action settlement, due notice having been given, the Parties appearing through counsel, and

the Court fully advised in the premises, IT IS HEREBY ORDERED:

       1.       This Court has jurisdiction over plaintiff, Career Counseling, Inc. (“Plaintiff”),

and defendants, Amsterdam Printing & Litho, Inc. and Taylor Corporation (“Defendants”), each

of their counsel, the members of the Settlement Class, and the claims asserted in this lawsuit.

       2.       Pursuant to Missouri Supreme Court Rule 52.08(e), the Court hereby finally

approves the settlement of this action, as embodied in the terms of the Settlement Agreement, as

a fair, reasonable, and adequate settlement in the best interests of the Settlement Class (defined

below), in light of the factual, legal, practical, and procedural considerations raised by this case.

No timely objections were filed. Accordingly, this Final Approval Order and Judgment binds all

members of the Class who did not opt out.




                                                 1
                                                                                 Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 193 of 197
                                                                                 Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 194 of 197
                                                                                 Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 195 of 197
                                                                                 Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-2   Page 196 of 197
                                                                                                    Electronically Filed - City of St. Louis - March 25, 2019 - 08:38 PM
 3:16-cv-03013-JMC         Date Filed 04/15/21      Entry Number 206-2       Page 197 of 197




enforcement. The Court further retains jurisdiction to enforce this Order.

       18.     The Court finds that there is no just reason to delay the enforcement of or appeal

from this Final Approval Order and Judgment.

                                                     BY ORDER OF THE COURT


  Dated: ________________________                    ____________________________________
                                                     Honorable Joan L. Moriarty




                                                6
